Name: 2010/232/CFSP: Council Decision 2010/232/CFSP of 26Ã April 2010 renewing restrictive measures against Burma/Myanmar
 Type: Decision
 Subject Matter: international trade;  international security;  Asia and Oceania;  international affairs;  criminal law
 Date Published: 2010-04-27

 27.4.2010 EN Official Journal of the European Union L 105/22 COUNCIL DECISION 2010/232/CFSP of 26 April 2010 renewing restrictive measures against Burma/Myanmar THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 April 2006, the Council adopted Common Position 2006/318/CFSP renewing restrictive measures against Burma/Myanmar (1). Those measures replaced the previous measures, the first of which were adopted in 1996 in Common Position 96/635/CFSP (2). (2) Council Common Position 2009/351/CFSP (3) adopted on 27 April 2009 extended Common Position 2006/318/CFSP until 30 April 2010. (3) In view of the situation in Burma/Myanmar, in particular the lack of improvement in the human rights situation and the absence of substantive progress towards an inclusive democratisation process, notwithstanding the promulgation of a new electoral law and the announcement by the Government of Burma/Myanmar of multi-party elections to be held in 2010, the restrictive measures provided for in Common Position 2006/318/CFSP should be extended for a further period of 12 months. (4) The lists of persons and enterprises subject to the restrictive measures should be amended in order to take account of changes in the Government, the security forces, the State Peace and Development Council and the administration in Burma/Myanmar, as well as in the personal situations of the individuals concerned, and in order to update the list of enterprises that are owned or controlled by the regime in Burma/Myanmar or by persons associated with the regime. (5) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 1. The sale, supply, transfer or export of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, as well as equipment which might be used for internal repression, to Burma/Myanmar by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft shall be prohibited whether originating or not in their territories. 2. It shall be prohibited: (a) to provide technical assistance, brokering services and other services related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, as well as equipment which might be used for internal repression, directly or indirectly to any natural or legal person, entity or body in, or for use in Burma/Myanmar; (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance for any sale, supply, transfer or export of arms and related materiel, as well as equipment which might be used for internal repression, or for the provision of related technical assistance, brokering and other services directly or indirectly to any person, entity or body in, or for use in Burma/Myanmar; (c) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a) or (b). Article 2 1. Article 1 shall not apply to: (a) the sale, supply, transfer or export of non-lethal military equipment, or of equipment which might be used for internal repression, intended solely for humanitarian or protective use, or for institution-building programmes of the UN and the EU, or of materiel intended for EU and UN crisis management operations; (b) the sale, supply, transfer or export of demining equipment and materiel for use in demining operations; (c) the provision of financing and financial assistance related to such equipment or to such programmes and operations; (d) the provision of technical assistance related to such equipment or to such programmes and operations, on condition that such exports have been approved in advance by the relevant competent authority. 2. Article 1 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Burma/Myanmar by UN personnel, personnel of the EU or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. Article 3 1. The sale, supply, transfer or export of relevant equipment and technology destined for enterprises in Burma/Myanmar that are engaged in the following industries, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under the jurisdiction of Member States shall be prohibited whether or not originating in their territories: (a) logging and timber processing; (b) mining of gold, tin, iron, copper, tungsten, silver, coal, lead, manganese, nickel and zinc; (c) mining and processing of precious and semi-precious stones, including diamonds, rubies, sapphires, jade and emeralds. 2. It shall be prohibited to: (a) provide technical assistance or training related to relevant equipment and technology destined for enterprises in Burma/Myanmar that are engaged in the industries referred to in paragraph 1; (b) provide financing or financial assistance for any sale, supply, transfer or export of relevant equipment and technology destined for the enterprises in Burma/Myanmar listed in Annex I, that are engaged in the industries referred to in paragraph 1, or for the provision of related technical assistance or training. Article 4 The purchase, import or transport from Burma/Myanmar into the Union, of the following products shall be prohibited: (a) round logs, timber and timber products; (b) gold, tin, iron, copper, tungsten, silver, coal, lead, manganese, nickel and zinc; (c) precious and semi-precious stones, including diamonds, rubies, sapphires, jade and emeralds. Article 5 The following shall be prohibited: (a) the granting of any financial loan or credit to the enterprises in Burma/Myanmar, as listed in Annex I, that are engaged in the industries referred to in Article 3(1); (b) the acquisition or extension of a participation in the enterprises in Burma/Myanmar, as listed in Annex I, that are engaged in the industries referred to in Article 3(1), including the acquisition in full of such enterprises and the acquisition of shares and securities of a participating nature; (c) the creation of any joint venture with the enterprises in Burma/Myanmar, as listed in Annex I, that are engaged in the industries referred to in Article 3(1) and with any subsidiary or affiliate under their control. Article 6 1. The prohibition in Articles 3(1) and 4 shall be without prejudice to the execution of an obligation arising from contracts relating to goods which were in the course of shipment before 19 November 2007. 2. The prohibitions in Article 3 shall be without prejudice to the execution of an obligation arising from contracts concluded before 19 November 2007 and relating to investments made in Burma/Myanmar before the same date by enterprises established in Member States. 3. The prohibitions in Article 5(a) and (b) respectively: (i) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before the date of listing of the enterprise concerned, as indicated in Annex I; (ii) shall not prevent the extension of a participation in the enterprises listed in Annex I, if such extension is provided for under an agreement concluded with the enterprise concerned before the date of its listing as indicated in Annex I. Article 7 The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the provisions of Articles 3, 4 and 5 shall be prohibited. Article 8 Non-humanitarian aid or development programmes shall be suspended. Exceptions shall be made for projects and programmes in support of: (a) human rights, democracy, good governance, conflict prevention and building the capacity of civil society; (b) health and education, poverty alleviation and in particular the provision of basic needs and livelihoods for the poorest and most vulnerable populations; (c) environmental protection and, in particular, programmes addressing the problem of non-sustainable, excessive logging resulting in deforestation. The projects and programmes should be implemented through UN agencies, non-governmental organisations, and through decentralised cooperation with local civilian administrations. In this context, the European Union will continue to engage with the government of Burma/Myanmar over its responsibility to make greater efforts to attain the UN Millennium Development Goals. Projects and programmes should, as far as possible, be defined, monitored, run and evaluated in consultation with civil society and all democratic groups, including the National League for Democracy. Article 9 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of: (a) senior members of the State Peace and Development Council (SPDC), Burmese authorities in the tourism sector, senior members of the military, the Government or the security forces who formulate, implement or benefit from policies that impede Burma/Myanmar's transition to democracy, and members of their families, being the natural persons listed in Annex II; (b) senior serving members of the Burmese military and members of their families, being the natural persons listed in Annex II. 2. Paragraph 1 will not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall be without prejudice to cases where a Member State is bound by an obligation of international law, namely: (a) as a host country of an international intergovernmental organisation; (b) as a host country to an international conference convened by, or under the auspices of, the United Nations; (c) under a multilateral agreement conferring privileges and immunities; or (d) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (State of the Vatican City) and Italy. 4. Paragraph 3 shall be considered as applying also in cases where a Member State is host country of the Organisation for Security and Cooperation in Europe (OSCE). 5. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraphs 3 or 4. 6. Member States may grant exemptions from the measures imposed in paragraph 1 where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted by the European Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where a political dialogue is conducted that directly promotes democracy, human rights and the rule of law in Burma/Myanmar. 7. A Member State wishing to grant exemptions referred to in paragraph 6 shall notify the Council in writing. The exemption will be deemed to be granted unless one or more of the Council Members raises an objection in writing within two working days of receiving notification of the proposed exemption. In the event that one or more of the Council members raise an objection, the Council, acting by qualified majority, may decide to grant the proposed exemption. 8. In cases where pursuant to paragraphs 3, 4, 6 and 7, a Member State authorises the entry into, or transit through, its territory of persons listed in Annex II, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. Article 10 1. All funds and economic resources belonging to, owned, held or controlled by the individual members of the Government of Burma/Myanmar and belonging to, owned, held or controlled by the natural or legal persons, entities or bodies associated with them as listed in Annex II shall be frozen. 2. No funds or economic resources shall be made available directly or indirectly to or for the benefit of natural or legal persons, entities or bodies listed in Annex II. 3. The competent authority may authorise the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, under such conditions as it deems appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of persons listed in Annex II and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; (d) necessary for extraordinary expenses, provided that the competent authority has notified the grounds on which it considers that a specific authorisation should be granted, to the other competent authorities and the Commission at least two weeks before the authorisation. 4. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which those accounts became subject to restrictive measures, provided that any such interest, other earnings and payments continue to be subject to paragraph 1. 5. The following shall be prohibited: (a) the granting of any financial loan or credit to enterprises that are owned or controlled by the regime or by persons or entities associated with the regime, as listed in Annex III, or the acquisition of bonds, certificates of deposit, warrants or debentures, issued by these enterprises; (b) the acquisition or extension of a participation in enterprises that are owned or controlled by the regime or by persons or entities associated with the regime, as listed in Annex III, including the acquisition in full of such enterprises and the acquisition of shares and securities of a participating nature; (c) the creation of any joint venture with the enterprises as listed in Annex III, and with any subsidiary or affiliate under their control. 6. The provisions of paragraph 5(a) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded with the enterprise concerned before the date of its listing, as indicated in Annex III. 7. The prohibition in paragraph 5(b) shall not prevent the extension of a participation in enterprises as listed in Annex III, if such extension is provided for under an agreement concluded before the date of listing of the enterprise concerned, as indicated in Annex III. Article 11 High-level bilateral governmental (Ministers and Officials at the level of Political Director and above) visits to Burma/Myanmar shall remain suspended. The Council may, in exceptional circumstances, decide to grant exceptions to this rule. Article 12 Member States shall not permit the attachment of military personnel to the diplomatic representations of Burma/Myanmar in Member States. All military personnel attached to diplomatic representations of the Member States in Burma/Myanmar shall remain withdrawn. Article 13 The Council, acting upon a proposal by a Member State or the High Representative of the Union for Foreign Affairs and Security Policy, shall adopt modifications to the list set out in Annex II as required. Article 14 This Decision shall be kept under constant review. It shall be renewed, or amended as appropriate, in particular as regards the enterprises listed in Annexes I and III, if the Council deems that its objectives have not been met. Article 15 This Decision shall enter into force on the date of its adoption. It shall apply until 30 April 2011. Done at Brussels, 26 April 2010. For the Council The President C. ASHTON (1) OJ L 116, 29.4.2006, p. 77. (2) OJ L 287, 8.11.1996, p. 1. (3) OJ L 108, 29.4.2009, p. 54. ANNEX I List of enterprises referred to in Articles 3(2)(b), 5 and 14 WOOD & LUMBER Name Date of listing 19.11.2007 1. Alkemal Representative Office, 142 A Dharmazedi Rd, Bahan, Yangon 2. Asia Wood Co Ltd 24 Myawaddy Min Gyi St, Industrial Zone (4) Hlaing Tha Yar, Yangon 3. Aung Chanthar 1018 Myittar St, Ward 9, SOKAA, Yangon 4. Aung Gonyi 9B Ngwe Kyar Yan Yeithka, SOKAA, Yangon 5. Aung Khant Phyo Coop Ltd 144A Kyaikwine Pagoda Rd, Ward 3, MYGNN, Yangon 6. Aung Khin & Sons 1-3, Thikhwa Pan St, Cor of Zaygyi St, KMDGG, Yangon 7. Aung Kyin 11 Mani MaybKhalar St, KMDGG, Yangon 8. Aung Thein Bo Manufacturing Co Ltd 30 Salin St, Kyeemyindaing Yangon 9. Aung Zeya 33 Seikkan Industrial Zone, HLTAA, Yangon 10. Aye Myittar 67 Theingyi St, KMDGG, Yangon 11. Aye Myittar 1820/21-22 P. Moe Nin St, HLTAA, Yangon 12. Beautiful Wood Industry Co Ltd 251, Room 5, Maha Bandoola St, Cor of 46th St, BTHHGG, Yangon 13. C.D. Industries & Construction Co Ltd 105(b) Parami Road, Mayangon, Yangon 14. Century Dragon Co Ltd 3-5 Min Gyi Maha Min Gaung St, Industrial Zone (2), Hlaing Tha Yar, Yangon 15. Chantha Rm 3, Cor of Waizayandar Rd & Thitsar Rd, SOKAA, Yangon 16. Coffer Manufacturing Co Ltd Rm (803), 8th floor, Myaing Hay Wun Condo, Kyaik Wine Pagoda Road, Mayangon, Yangon 17. Dagon Timber Ltd, 262-264, Rm A03-01, Dagon Centtre, Pyay RD, Myayangone, Sanchaung, Yangon 18. Diamond Mercury Co Ltd Bldg 2, Rm 21/22, Pyay Rd, 8th mile junction, Mayangon, Yangon 19. Diamond Mercury Wood Products Ltd Plot 42-98, Sethmu 6th St, Industrial Zone, (1), SPTAA, Yangon 20. Family 798, 10th St, Myothit Ward (B), Insein, Yangon 21. Flying Tiger Wood Industry Ltd, 171-173, 51st St, Pazundaung, Yangon 22. Forest Products Joint Venture Corporation Ltd 422-426 Strand Rd, FJV Commercial Centre, Botahtaung, Yangon 23. Friend 300 A-B, Yarzardirit St, Ward 72, SDGNN, Yangon 24. Fudak Enterprise Co Ltd 120 De Pae Yin Wun Htauk U Mye St, Industrial Zone 2, Hlaing Tha Yar, Yangon 25. Good Myanmar Trading Co Ltd 60-B Aung Myay Thasi Ave, Kamayut, Yangon 26. Green Gold Industrial Co Ltd 209 Than Thu Mar Rd, 23 Ward, Thingankyunm, Yangon 27. Hi-Tech Forest Industries Co Ltd 216/222 Rm 7B, Maha Bandoola St, Bo Myet Hu Housing, Pazundaung, Yangon 28. Hla Shwe, U & Family 18/19 64 Ward, Industrial Zone 2, South Dagon, Yangon 29. Hong Kong Nu San International Co Ltd 120 (twin-B), Waizayanda Housing Complex, Waizayanda Rd, TGKNN, Yangon 30. Htay 145 Kanaung Lane (7) NOKAA, Yangon 31. Htoo Furniture, aka Htoo Wood Products, aka Htoo Wood based Industry, aka Htoo Wood 21 Thukha Waddy Rd, Yankin Township, Yangon 32. Htoo Trading Co Ltd 5 Pyay Rd, Hlaing, Yangon 33. Khaing Su Thu Trading and Inustrial Co Ltd 205 Myin Wun U Aung Thu St, Industrial Zone 2, Hlaing Tha Yar, Yangon 34. Khine Industries 42 Ba Maw Ah in Wun St, Industrial Zone 3, Hlaing Tha Yar, Yangon 35. Khine International Co Ltd 116/8 15th St, LMDWW, Yangon 36. Kyi Kyi Saw Mill & Wood Trading 55 Thameinbayan RD, Tamwe, Yangon 37. Lay Pyay Hnyin Manufacturing co Ltd168 Set Hmu 1st Street, Industrial Zone 1 Shwe Pyi Tha, Yangon 38. Lin Shing Co Ltd (Myanmar) 42-93 Khayay St, Cor of Sethmu 6th St, Ind Zone (1), SPTAA, Yangon 39. Lin Win Co Ltd 89 Hnin Si Kone Rd, Ahlone, Yangon 40. Maha Nandar Co Ltd 90 Thudhamar St, NOKAA, Yangon 41. Master Timber Excel Ltd 146a pyay Rd, 9th mile, Mayangon, Yangon 42. Master Timber Exel Ltd (KLN Group) 282, Room 8, 1st floor, Seikkantha St, KTDAA, Yangon 43. Miba Gon Shein 709, Cor of Hlawga St, Ward 21 SDGNN, Yangon 44. Mingala Family 107 Thumana St, South Ward 2, TKAA, Yangon 45. Myanmar Channel Quest International Co Ltd 42-242 Kanaung Myinthar Gyi 4th St, Ind Zone (1), SPTAA, Yangon 46. Myanmar Forest Timber Association 504-506, Merchant St., Kyauktada Tsp, Yangon 47. Myanmar May Kaung Wood Based Industry Co Ltd 288-290, 0905 MWEA Tower, Shwedagon Pagoda Rd, Dagon, Yangon 48. Myanmar Shwe Hintha International Co Ltd 226, Blk 18, Bo Tayza St, shwe Paukkan Ind Zone, NOKAA, Yangon 49. Myanmar Singh Ltd 18-20 Botahtaung Lane (4), Botahtaung, Yangon 50. Myanmar Touchwood Ltd 805, 37 La Pyat Wun Plaza, Alan Pya Pagoda Rd, Dagon, Yangon 51. Myanmar WoodMart Co Ltd Room 504, Bldg 29, Shine Tower II, Gyo Phyu St, MTNTT, Yangon 52. Myitmakha International Trading Ltd 19-20 Bahosi Complex, Bogyoke Aung San Rd, LMDWW, Yangon 53. Myo Nwe Thit Trading Co Ltd 147 (G/F), 47th St, Botahtaung, Yangon 54. Myotaw 492-493 Sethmu Zone Patt St, Ind Zone 2, Ward 64, SDGNN, Yangon 55. Nay Chi Tun Family 4 Thumingalar RD, TGKNN, Yangon 56. Nay Chi Tun Family, 729 Laydauntkan St, TGKNN, Yangon 57. New Brothers Co Ltd 302a Set Hmu 1st Street, Industrial Zone 1, Shwe Pyi Tha Yangon 58. New Telesonic Co Ltd 94 Than Chat Wun U Nyunt St, Dagon Port Ind City, Zone 1, SPTAA, Yangon 59. New Telesonic Wood & General Trading 218 (B) 36th St, KTDAA, Yangon 60. Ngwe Zaw, 728 Ayarwaddy St, Ind Zone 2, SDGNN, Yangon 61. Nightingale Co Ltd 221 Botahtung Pagoda Rd, Pazundaung, Yangon 62. Nilar 118 Waizayadanar Rd, Ward 8, SOKAA, Yangon 63. Phan Nay Wun Co Ltd 47, Room 8-8 Sawbwagyigon, Insein, Yangon 64. Premio Intl Co Ltd 60/75 Corner of Inwa Street & Bo Tay Za St, Shwe Pauk Kan Industrial Zone, North Okkalapa, Yangon 65. RCC Co Ltd 65 Upper Pazundaing RD, Pazundaing, Yangon 66. San Family 1349-1351 Ind Zone 2nd St, SDGNN, Yangon 67. San Family 790 Pyinma Myaing Rd, Ward A, TGKNN, Yangon 68. Scantrade Co Ltd 422-426 4th floor, Strand Rd, FJV Commercial Centre, Botahtaung, Yangon 69. Sein Mandaing 1155-1156 Thudhamar St, Ward 2 NOKAA, Yangon 70. Shwe Chain Trading co Ltd Rm 619 6th floor, Nyaung Pin Lay Zay Plaza, Lanmadaw, Yangon 71. Shwe Hlaing Bwar 462-463 Yaw A Twinn Wun U Pho HlaingSt, HLTAA, Yangon 72. Shwe Wel Htay 6 Thmar Deikdi St, Kyauk Myaung, Tamwe, Yangon 73. Shwe Yi Oo 113C 4th St, Panchansu Ward, SPTAA, Yangon 74. Soe Than Brothers Co Ltd 189 b/2 Seikkantha St, Industrial Zone 1, Hlaing Tha Yar, Yangon 75. Star Tek Co Ltd (Woodworking Machine) 74, 5th St, LMDWW, Yangon 76. Swe Myo 86 Yadanar St, Ward 8, SOKAA, Yangon 77. Swe Thadar 78 Innwa St, Shwe Pauk Kan Ind Zone, Ward 18, NOKAA, Yangon 78. Taw Win Family Co Ltd 355 U Wisara Rd, Sauchaung, Yangon Name of director: Ko Ko Htwe 79. Teak Farm Co Ltd Bldg 1, Rm 404, Mingalar Sin Min Housing, Strand Road, Ahlone, Yangon 80. Teak Farm Industries Co ltd 122a Da Pae Yin Wun Htauk U Mye St, Industrial Zone 2, Hlaing Tha Yar, Yangon 81. Teakteam Ltd 50A Seikkantha Street, Industrial Zone 3, Hlaing Tha Yar, Yangon 82. Toenayar Co Ltd 91 (1st floor) MyanmaGonyi St, Kandawgalay, MTNTT, Yangon 83. United Intl Group Co Ltd 58a/b Setmu Zone Street Industrial Zone 1, South Dagon, Yangon 84. United Internation Group (UIG) Cor of West Race Course Rd & Sayasan Rd, Kyaikksan Ward, Yankin, Yangon 85. VES Group Co Ltd 83, 50th St, Pazundaung, Yangon 86. Win 383 Hla Theingi St, HLTAA, Yangon 87. Win Enterprise Ltd 66 Hlay Thin Ah Twin Wun U Chein Street, Industrial Zone 2, Hlaing Tha Yar, Yangon 88. Win Kabar International Timber Trading Top of 6th St, Ward 8, SOKAA, Yangon 89. Win & Win Co Ltd 6 Pyay Rd, 6th mile, Hlaing, Yangon 90. Wood Technology Industries 247d, Hlay Thin Ah Twin Wun U Chein Street, Industrial Zone 2, Hlaing Tha Yar, Yangon 91. Yangon Wood Industries Ltd Next to Plywood Factory no 2, Bayint Naung Rd, Ward 4, Hlaing, Yangon 92. Yee Shin Co Ltd 63/64 Bahosi Housing, Lanmadaw, Yangon 93. Ye Yint Aung 156 Waizayanda St, Ward 11, SOKAA, Yangon 94. Yin Mar Myat Noe Co Ltd 120a Set Hmu 10th Street, Industrial Zone 1, Shwe Pyi Tha, Yangon 95. YN Co Ltd 120A Ind Zone, 10th St, Ind Ward, SPTAA, Yangon 96. Zambu Yadana Co Ltd 377/379 Bo Sun Pat St, Pabedan, Yangon 97. Shwe Chain Manufacturing Co Ltd 168, 62nd St, Ind Zone 1, Mandalay WOOD INDUSTRIES 98. Aung Chan Tha Services Co Ltd 708 Kyuntaw Zay Condo, Bargayar Rd, SCHGG, Yangon 99. Aung Myanmar, 42/145 Ind Zone 5th St Ind Zone SPTAA, Yangon 100. Hau Hau Parquet & Wood Based Industries Pte Ltd 135, 1st floor, 41st St, BTHGG, Yangon 101. Hein Soe Co Ltd 54 Cor U Shwe Bin St & Phan Chat Wun U Shwe Ohn St, Ind Zone 3, SPTAA, Yangon 102. Hi-Tech Forest Industrial Co Ltd 216-222, B7, 8th floor, Yuzana Building, Bo Myat Tun Rd, Pazundaung, Yangon 103. Laural Ltd, Room 37, Bldg 233, Anawrahta Rd, Cor of 54th St, Pazundaung, Yangon 104. Lin Shing Co (Myanmar) Ltd 42-93 Khayay St, Cor of Sethmu 6th St, Ind Zone 1, SPTAA, Yangon 105. Myanmar Yunnan Wood Ind Col Ltd 238 Thityar Pin St, Thuwanna, TGKNN, Yangon 106. Myanmar-Nc WoodWork Co Ltd Steel Mill Compound, West Ywama Ward, Insein, Yangon 107. Myint Soe (U) 42/280 Kanaung St, SPTAA, Yangon 108. National Wood Industry Ltd 113 Waizayandar Rd, Ward 16/2, TGKNN, Yangon 109. New Brothers Ltd, 42/302A, Ind Zone, 1st St, Ind Zone 1 SPTAA, Yangon Noble DSRH (500 beds) Compound, Pyay Rd, MDNN, Yangon 110. Scansia Myanmar Ltd Blk 42/300-301, Sethmu 1 St, Ind Zone, SPTAA, Yangon 111. Super Chen Co Ltd 88A, 3rd floor, AnawrahtaRd, KTDAA, Yangon 112. Teak World Co Ltd 110 Waizayanda Garden Housing, Yeiktha 4th St, TGKNN, Yangon 113. Unite of Myanmar Forest Products Joint Venture 422-426 Botahtaung Pagoda Road, Cor of Strand Rd, Botahtaung, Yangon 114. Unite of Myanmar Forest Products Joint Venture 10 Kwethit St, Pazundaung, Yangon 115. Win Kabar International Timber Trading 89 Waizayanda 3rd St, SOKAA, Yangon 116. Win Yadanar 58, A-B, Loikaw St, Ind Zone 1, SDGNN, Yangon 117. Wood Rich Manufacturing 349A Zeyar Kaymar St, 8 Mile, MYGNN, Yangon 118. YN Co Ltd 120A Ind Zone 10th St, Ind Ward, SPTAA, Yangon 119. Hi-Tech Forest Industries Co Ltd A 1-2, 62nd St Sethmu, Mandalay 120. Myanmar Yunnan Wood Industries Co Ltd 137-138 Cor of Pho Yazar St & 62nd St, Ind Zone 1, Pyi Gyi Tagun Tsp, Mandalay 121. National Wood Industry Ltd Pyinmana Tsp, Mandalay 122. Taiho 124, 78th St Bet 36 & 37th St, Mandalay 123. Myat Zaw & Young Brothers 52/13 Bogyoke Aung San Rd & Chindwin St, Monywa 124. Banner Wood Based Industry 17A Padamyar Industrial Zone Sagaing Division WOOD WORKING MACHINES 125. East Union Woodworking Machinery Co Ltd 288/290, Room (906), Shwedagon Pagoda Road, MWEA Tower, Dagon, Yangon 126. Everest W Trading Co Ltd 43 Parami Road, 6 Ward, Yankin, Yangon 127. Hardware World 111 Shwedagon Pagoda Road, Latha, Yangon 128. I.S. Tin Win 44, 27th Street, Pabdan Yangon 129. Khin Maung Nyunt Trading Co Ltd 506/508 Mogok Street, Industrial Zoner 1, South Dagon, Yangon 130. Phan Nay Wun Co Ltd B5, Bayint Naung Road, Shwe Padak Yeik Mon, Mamayut, Yangon 131. Star Trek Co Ltd 74, 5th Street, Lamasaw, Yangon 132. Wel Wisher Trading Co Ltd 307 Maha Bandoola Street, Botahtaung, Yangon TIMBER EXPORTERS Name Date of listing 19.11.2007 133. A1 Construction & Trading Co,. Ltd 41 Nawaday St, Dagon, Yangon 134. Concorde Commodities Pte Ltd 339, Rm (1203), Level (12), Bogyoke Aung Sun St, Sakura Tower, Kyauktada Yangon 135. Dagon Timber Ltd 262/264 Dagon Centre, Block (A), Pyay Rd, Sanchaung, Yangon 136. Diamond Mercury Co., Ltd. Bldg (2), Rm (21/22), Pyay Rd, 8 Mile Junction, Mayangon Yangon 137. Forest Products Joint Venture Corporation Ltd 422-426 Strand Road, FJV Commercial Centre, Botahtaung Yangon 138. Green Gold Industrial Co., Ltd 209, Than Thu Mar Rod, (23) Ward, Thingankyun Yangon 139. Green Hardwood Enterprise Ltd 422-426 8th floor, Strand Rd, FJV Commercial Centre, Botahtaung Yangon 140. Hi-Tech Forest Industries Co., Ltd. 216/222, Rm (7/B), Maha Bandoola St., Bo Myat Htun Housing, Pazundaung, Yangon 141. Kappa International Timber Trading Ltd. 288/290, Rm (103), 1st floor, Shwedagon Pagoda Road, M.W.E.A. Tower, Dagon Yangon 142. Khine Intl Ltd 116/8, 1st floor, 15th Street, Lanmadaw, Yangon 143. Khine Shwe Win Co., Ltd. 102(A), Inya Rd, Kamayut, Yangon 144. Lin Win Co., Ltd 89, Hnisi Go St, Ahlone, Yangon 145. Master Timber Excel Ltd 146(a) Pyay Rd, 9th mile, Mayangon Yangon 146. Mayar (H.K) Ltd. 37, Rm (703/4), Level (7), Alanpya Pagoda Rd, La Pyayt Wun Plaza, Dagon, Yangon 147. Myanmar Goodwood Trading Co., Ltd 189/195, Rm (4), 4th floor, Pansodan St, Pansodan Tower, Kyauktada, Yangon 148. Myanmar May Kaung Wood Based Industry Co., Ltd. 288/290 Rm (905), Shwedagon Pagoda Rd, MWEA Tower, Dagon Yangon 149. Myanmar Touchwood Ltd 37, Rm (805), Level 8, Alanpya Pagoda Rd, La Pyayt Wun Plaza, Dagon, Yangon 150. New Telesonic Co., Ltd 218 (b), 36th Street, Kyauktada Yangon 151. New Wave Co Ltd 81(c), New University Avenue Rd, Bahan Yangon 152. Searock Intl Ltd 339, (0904), Level 9, Bogyoke Aung San St, Sakura Tower, Kyauktada, Yangon 153. Sein Yadanar Wut Hmon Co Ltd 16 Bahosi Housing, Lanmadaw Yangon 154. Shivah Sawa Shoji 339, Rm 1004, Level 10, Bogyoke Aung San St, Sakura Tower, Kyauktada Yangon 155. Taw Win Family Co Ltd 355, U Wisara Road, Sanchaung, Yangon 339, U Wisara Road, Sanchaung, Yangon 156. Timber Land Intl Ltd 158/168, Room 11, 1st Floor, Maha Bandoola Garden St, Kyauktada, Yangon 157. Timber World Ltd 173, 31st Street, Pabdean, Yangon 158. Well Wisher Trading Co Ltd 307 Maha Bandoola St, Botahtaung Yangon 159. Yangon Wood Industries Ltd 4th Quarter, Bayint Naung Rd, Hlaing Yangon 160. Zambu Yadana Co Ltd 377/379, Bo Sun Pat Road, Pabedan Yangon 161. Zar Ni Zaw Co Ltd 72, 51st St, Pazundaung Yangon TIMBER 162. AAA 6TH Street, (8) ward, South Okkalapa, Yangon 163. AAA 90 No 4 Main Road, Pann Chan Su SPTAA Yangon 164. Academy 108 Htar Nar Street, Makyeedan (north East) Ward, KMDGG, Yangon 165. Alkemal Rerentative Office 142(a) Dhamazaydi Rd, BHNN, Yangon 166. Andaman International Traders Limited (Ext. 37) Bldg. 21/22, Rm# B-1, Bahosi Complex, Bogyoke Aung San St., Lanmadaw Tsp, Yangon 167. Arkar San 336, No 4 Main Road, SPTAA, Yangon 168. Asia Win Mfrg Co Ltd 170-176, #704 (7th floor), MGW Centre, Bo Aung Kyaw St, BTHGG, Yangon 169. Aung Aye (u) & Sons 4-5 Anawrahta Rd, Ind Zone (5), HLTAA, Yangon 170. Aung Bawga 91(B) 3rd Street, Industrial Zone, (8) ward, South Okkalapa Yangon 171. Aung Chan Tha Construction & Services Co., Ltd. Rm# 708, Kyuntaw Zay Condo, Bargayar Rd., Sanchaung Tsp, Yangon 172. Aung Cha Tha 1018 Myittar St, (9) Ward, South Okkalappa Yangon 173. Aung Chan Tha 72(B), 1st Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 174. Aung Chan Tha 10 Hlaw Kar St, (55) Ward, South Dagon, Yangon 175. Aung Family 118, 2nd Street, Industrial Zone, (8) Ward, South Okkalapa, Yangon 176. Aung Family 15, 139th Street, Tamwe, Yangon 177. Aung Gabar Timber 79, 6th Lane, Ward (8), SOKAA, Yangon 178. Aung Htet 72, Nat Sin St, Kyeemyindaing Yangon 179. Aung Kabar 79, 6th Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 180. Aung Khant Phyo 25, Kyaik Waing Pagoda Road, (3) Ward, Mayangon Yangon 181. Aung Khant Phyo Co-op Ltd 144(a) Kyaikwine Pagoda Road, Ward (3), MYGNN, Yangon 182. Aung Khin & Sons 1-3 ThikhwaPan St, KMDGG, Yangon 183. Aung Kyaw Thein 15(a), 4th Street, Industrial Zone, 8 Ward, South Okkalapa Yangon 184. Aung Kyam Thein 57(a), 4th Street, Industrial Zone, 8 Ward, South Okkalapa Yangon 185. Aung Kyaw Thein 229 Waizayantar Rd, (11) Ward, South Okkalapa Yangon 186. Aung Kyin 11 Mani May Khalar Street, Kyeemyindaing Yangon 187. Aung Si 828 Waizayantar Road, (9) Ward, South Okkalapa 188. Aung Su Pan 43, 4th Street, Ward (8), SOKAA, Yangon 189. Aung Theikdi 996 Myittar Street (9) Ward, South Okkalapa Yangon 190. Aung Theikdi 13, 6th St., Ward (8), Ind. Zone, South Okkalapa Tsp, Yangon 191. Aung Thein Bo Manufacturing Co Ltd 30 Salin Street, Kyeemyindaing Yangon 192. Aung Thit Tun 46, Nat Sin Street, Kyeemyindaing Yangon 193. Aung Thitsar 991 Myittar Street, South Okkalapa Yangon 194. Aung Thukha 41 Waizayantar Road, (9) Ward, South Okkalapa Yangon 195. Aung Thukha (1) 70/70(a) 1st Street, South Okkalapa Yangon 196. Aung Thukha (2) 124/125 2nd Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 197. Aung Thukha (3) 123/126 3rd Street, (8) Ward, South Okkalapa Yangon 198. Aung Thukha 71-B/72(a) 1st Street, South Okkalapa Yangon 199. Aung Wood Working Enterprise Ltd. Bldg. 3, Rm# 004, (G/F), Waizayanta Rd., Thingangyun Tsp, Yangon 200. Aung Zeya 33 SeikkanIndustrial Zone, HLTAA, Yangon 201. Ayarwun 123 Waizayantar Rd, (11) Ward, South Okkalapa, Yangon 202. Aye Gabar Group 151-170 Bogyoke Aung San Road, BTHGG, Yangon 203. Aye Gabar Group 282 cor of 81st and 23rd Street, Mandalay 204. Aye Myittar 67 Theingyi St, KMDGG, Yangon 205. Aye Myittar 1820/21-22, P Moe Nin St, HLTAA, Yangon 206. Aye Myittar 115, 37th St, KTDAA, Yangon 207. Aye, U & Sons 351, Bo Tuay Za St, Shwe Park Kan Industrial Zone, North Okkalapa Yangon 208. Aye, U & Sons 481 Waibargi Rd, Ward L, NOKAA Yangon 209. Aye, U & Sons 126 Than Chat Wun U Nyunt St, Industrial Zone, SPTAA Yangon 210. Ayes Family Ltd 92 (A-C-D), AFL Building, Kaba Aye Pagoda Road, BHNN, Yangon 211. Bamaw Veneer & Timber Products Co Ltd 44 Mya Taung Wun Gyi U Hmo Street, Industrial Zone 3, SPTAA, Yangon 212. Banner Wood Based Industry Co., Ltd. 136, (1st Floor), 36th St., Kyauktada Tsp, Yangon 213. Banner Wood Based Industry Co., Ltd. 17(A) Padamyar Ind Zone, Sagaing 214. Bawga Mandaing 41, 2nd Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 215. BDS Moe Wood Industries Co Ltd 196 Bogyoke Aung San Road, BHNN, Yangon 216. Beautiful Wood Industry Co Ltd 251, Rm 5, Maha Bandoola Street, Botahtaung, Yangon 217. BLLB Development Co Ltd 159-161 Myanma Gonyi St, MTNTT 218. Chan Nyein Ko 899, Lay Daunk Kan Road, Nga Moe Yeik, Ward Yangon 219. Chan Tha Aung 72 Nat Sin Street, Kyeemyindaing Yangon 220. Chantha 90(A/B) 2nd Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 221. Chantha Rm, 3, Cor of Waizayandar Rd & Thitsar Rd, SOKAA Yangon 222. Chantha Gyi 72, Bo Thura St, Zaygi (East Ward), KMDGG, Yangon 223. Chanthar 90 (A-B), 6th St, Cor of 2nd Street, Ward 8, SOKAA, Yangon 224. Cheung Hing Timber Co 106-108, Hnin Zin Gon Road, Ahlone Tsp., Yangon Name of director: P C Chun 225. China Hope Holding 18 Bo Yar Njunt St, DGNN Yangon 226. Coffer Manufacturing Co Ltd 803, 8th floor, Myaing Hay Wun, Condominium, Junction 8, Yangon 227. Conqueror Trading Co Ltd C-04-03 Building, 262/264, 4th floor, Dagon Centre, Pyay Rd, Yangon 228. Dagon International Ltd 262-264 Rm A04-01/02/03 Dagon Centre, Pyay Rd, Yangon 229. Dagon Timber Ltd 262-264 Rm A04-01/02/03 Dagon Centre, Pyay Rd, Yangon 230. Dagon Timber Ltd 121 F, Sule Pagoda Road, KTDAA, Yangon 231. Dagon Timber Ltd 262-264 Rm A03-01 Dagon Centre, Pyay Rd, Myaynigone, Yangon 232. Dana Theikdi 985(a), Thu Mingalar St, Thingankyun Yangon 233. Dana Thiri Co Ltd 139 G/F Bogalay Zay St, BTHGG, Yangon 234. Diamond Mercury Wood Products Ltd Plot 42-98, Sethrmu 6th Street, Industrial Zone 1, SPTAA, Yangon 235. Doh Bamar 23-27 Nat Sin Street, Cor of Salin Street, KMDGG, Yangon 236. Doh Lokehar 514 Zabu Thiri 1st Street, Ward (6/west)TKAA, Yangon 237. Doh Myanmar 23/27, Corner of Salin Street and Nat Sin Street, Kyeemyindaing Yangon 238. Ever Green Wood Int'l Co., Ltd. Public Construction Compound, Myittar St., Ward (14/1), South Okkalapa Tsp, Yangon 239. Family (1) 1011 Thudamar Street, (2) Wtard, North Okkalapa Yangon 240. Farlin Timbers Rm 704 (7th floor) 170-6 MGW Tower, Bo Aung Kyaw Street, BTHGG, Yangon 241. Five Oceans Co Ltd Bldg 63-64 (B), Bahosi Housing, Bogyoke Aung San Road, LMDWW, Yangon 242. Flying Tiger Wood Industry Ltd 171-173, 51st Street, PZDGG, Yangon 243. Forest Product JV Branch (Upper Myanmar) 37b 26th b St between 64th and 65th, Mandalay 244. Friend 200 A-B, Yaarzardinit St, Ward (72), SDGNN, Yangon 245. GIG Japan Co Ltd 25 Golden Valley, BHNN, Yangon 246. Golden Door 354/347 Bo Tay Za Street, Shwe Pauk Kan Industrial Zone, North Okklalapa Yangon 247. Golden Hawks Int'l Ltd. 158, Bogyoke Aung San Rd., Pazundaung Tsp, Yangon 248. Gold Wood Co Ltd (Kaung Shwe) 42(A)/103(A-B) Mahawgari Street, cor of Sethmu 3rd St, Ind Zone 1, SPTAA, Yangon 249. Golden Hook Co Ltd 7 Sitha St, Oh Bo St. Mandalay 250. Good Myanmar Trading Co Ltd 60B Aung Myay Thasi Ave, KMYTT, Yangon 251. Great Jupiter International Co Ltd 81 1st floor Bogyoke Aung San Road, PZDGG, Yangon 252. Great Summit Int'l Service Co., Ltd. 615-C/2, Malar Lane, Kamayut Tsp, Yangon 253. Great Summit Int'l Service Co., Ltd. 176-178, Banyardala Rd., Mingalar Taung Nyunt Tsp, Yangon 254. Green Gold Industrial Co., Ltd. 178-180 50th St, PZDGG, Yangon 255. Green Gold Industrial Co., Ltd. 209 Thanthumar Road, Ward 23, Thwunna, TGKNN, Yangon 256. Green Gold Industrial Co., Ltd. 109, Waizayandar Rd., Ward (3/B), South Okkalapa Tsp, Yangon 257. Greenline Myanmar Group Co., Ltd. (GMG) 102-A, Kha Yay Pin Rd., Dagon Tsp, Yangon 258. Greenline Myanmar Group Co., Ltd. (GMG) 202, U Wisara Rd., Dagon Tsp, Yangon 259. Green Treasure Wood Co Ltd 8-6 River View Housing, Ahlone Kannar Road, AHLNN, Yangon 260. Green Treasure Wood Co Ltd Plot 42, 287-289 Sethmu 6th Street, Ind Zone 1 SPTAA, Yangon 261. Hayman Trading Co., Ltd. 7, Shan Rd., Sanchaung Tsp, Yangon 262. Hein 24 Kyaung Gyi Street, Kyeemyindaing Yangon 263. Hein Htet Aung 188a Waizayander Rd, Qtr, 11, SOKAA Yangon 264. Hein Soe Co Ltd 54 Cor of U Shwe Bin St and Phan Chat Wun U Shwe Oh St, Ind Zone 3, SPTAA, Yangon 265. Hein Soe Co Ltd 23 Shwe Pone Nyet Yeikmon, Bayint Naung Road, KMYTT, Yangon 266. Hi-Tech Forest Industries Co Ltd 23, 64th Street between 26th and 27th Street, Mandalay 267. Hla Kyi, U Family 356 Bo Tay Za Street, Shwe Park Kan Industrial Zone, North Okkalapa Yangon 268. Hla Kyi, U & Family 452 Mya Yadanar Street (Kha) Ward, North Okkalapa Yangon 269. Hla Shwe, U 18-19 Ward (64), Ind Zone (2), SDGNN, Yangon 270. Hla Shwe, U & Family 223 Banyadala Road, Tamwe Yangon 271. Hlaing 71 Waizayantar Road, (11) Ward, South Okkalapa Yangon 272. Hlaing Family 8-A Myittar St, Ward 11, SOKAA, Yangon Yangon 273. Hmine (U) & Sons 248-249 Makkhayar Minthargyi St, NOKAA, Yangon 274. Htate Tan Aung 2734 Pyi Daung Su Road, (63) Ward, Injdustrial Zone (2), South Dagon, Yangon 275. Htay 145 Kanaung Lane 7, NOKAA, Yangon 276. Htet 989 Myittar Street, (9) Ward, South Okkalapa Yangon 277. Htet Htet Aung 430 Thitsar Road, Ward 10 SOKAA Yangon 278. Htun Htun Tauk 13B, Mingalar St, Nant-tha Gone Ward, ISNN Yangon 279. Htun Thit Sa 44 Nat Sin Street, Kyeemyindaing Yangon 280. Hundred Smiles Co., Ltd. 359-363, Bogyoke Aung San St., Pabedan Tsp, Yangon 281. Imperial Builders Co Ltd 46 Eaingyi Street, PZDGG, Yangon 282. K.T. Nine 817 Waizayantar Road, (9) Ward, South Okkalapa Yangon 283. Kama Gasifier Power Plant 167, Bayint Naung Main Rd., Hlaing Tsp, Yangon 284. Kaung Thant 62 Nat Sin St, KMDGG, Yangon 285. Kaw-Lin  Kathar 1058 Zay Street, Ward 7, TKAA, Yangon 286. Kha Yae Nan Int'l Co., Ltd Bldg. 61, Rm# 3-4, Sawbwagyigon Warehouse, Insein Tsp, Yangon 287. Khin Hninsi (Daw) 33 Hantharwaddy Street, KMYTT, Yangon 288. Khin Maung Latt, U & Family 37/4, 53rd Street, Botahtaung, Yangon 289. Khin Myanmar Trading 865 Myittar Street, SOKAA, Yangon 290. Khine International Co Ltd 116/8, 15th Street, LMDWW, Yangon 291. KKK 106, Si Pin St, (55) Ward, South Dagon Yangon 292. Kyan Taing Aung 30, Thamine Station Street, Mayangon Yangon 293. Kyan Taing Aung Waizanyantar Road, (9) Ward South Okkapala, Yangon 294. Kyaw 209, Banyadala Road, Tamwe, Yangon 295. Kyaw Family 2886/2887 Pat St, Industrial Zone (2), South Dagon, Yangon 296. Kyaw Soe San 819 Waizayantar Rd, Ward (9), South Okkalapa, Yangon 297. Kyaw Than Construction Co. Ltd 139 (G/F), Bogalay Zay Street, BTHGG, Yangon 298. Kyi Kyi 55 Thamein Bayan Road, Tamwe, Yangon 299. Kyi Kyi 2 Laeyar Shwe Myay, Myittar Nyunt Ward, TMWEE, Yangon 300. Kyun Shwe Wah 74 Nat Sin St, Kyeemyindaing Yangon 301. La Yaung Lin Co Ltd 25-29 Yadanar Road, Ward 16-2, TGKNN, Yangon 302. Lal Way (1) 3-4 P. Moe Nin St, Ward 5, HLTAA, Yangon 303. Lal Way (2) 3-147 Anawrahta Road, Industrial Zone 5, HLTAA, Yangon 304. Laural Ltd Rm 37, Bldg 233, Anawrahta Rd, cor of 54th Street, PZDGG, Yangon 305. Laural Ltd 27, 13th Street, LMDWW, Yangon 306. Lay Pyay Hnyin Trading co Ltd 168 (A_B), Sethmu 1st Street, Ind Zone 1, SPTAA, Yangon 307. Light World Co., Ltd. 619, (Right) 6th Flr., Blk-A, Nyaung Pin Lay Plaza, Lanmadaw Tsp, Yangon 308. Light World Co., Ltd. Field No (H-167, H-168), Ward 1, Industrial Zone1 Pye Gyi, Tagun., Tsp, Mandalay 309. Lin Shing Co Ltd (Myanmar) 42-93 Khayay Street, Cor of Sethmu, 6th Street, Ind Zone 1, SPTAA Yangon 310. Lin Win Co Ltd 89 Hninsigon St, AHLNN, Yangon 311. Lucky Hand Co Ltd 13 148th Street, MTNTT, Yangon 312. Maesod Forestry Ltd 69 Sule Pagoda Road, PBDNN, Yangon 313. Maha Engineering Co. Ltd. 20-251, Seikkantha St. KTDAA, Yangon 314. Maha Nandar Co. Ltd 90, Thudhamar St. NOKAA, Yangon 315. Maha New 29, Ind. Zone (2), Cor. Of Ind. Zone St. and Inn Taw St, SDGNN, Yangon 316. Maha Thit Min Co. Ltd. 51 (B), Pyay Rd. 7 ½ Mile, MYGNN, Yangon 317. Maha Kyaw Mahar Co. Ltd. 50, 46th Street, BTHGG, Yangon 318. Mandalar Win Sawmill Co. Ltd. 262-264, C (10-1), Dagon Centre, Pyay Road, SCHGG, Yangon 319. Market System Trading (MST Co. Ltd) 501 (C), Dagon Centre, SCHGG, Yangon 320. Master Timber Excel Ltd, 282, Rm 8, (1st Floor) Seikkantha Street, KTDAA, Yangon 321. MGJ Group Co-op Ltd, 125, 1st Floor, Anawrahta Road, PZDGG, Yangon 322. Miba Gon Shein 709, Cor. Of Hlawga Str, Ward (21) SDGNN, Yangon 323. Miba Myittar 115/116 2nd Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 324. Miba Myittar 110/111 2nd Street, Industrial Zone (8) Ward, South Okkalapa Yangon 325. Mingala Family 107, Thumana St. South Ward (2), TKAA, Yangon 326. Mingalar 28 (B), Zaygyi St. KMDGG, Yangon 327. Minn Wun Industries Co. Ltd 196, Bogyoke Aung San Rd, BTHGG, Yangon 328. Moe Intl Co. Ltd. 196, Bogyoke Aung San Rd, BTHGG, Yangon 329. Momentum Trading Co. Ltd. 21-A, Cor. Of U Phoe Hlaing St. and Hla Theingi St. Ind. Zone (3), SPTAA, Yangon 330. Multi World Trade Centre 183, Anawrahta St., Kyauktada Tsp, Yangon 331. Multi World Trade Co., Ltd. 359-363, Bogyoke Aung San St., Pabedan Tsp, Yangon. 332. Mya Gabar Co. Ltd. 106-108, Sint-oh-dan St. LTAA, Yangon 333. Myan Aung Myin Intl Co. Ltd O-140, FMI City, Golden Orchid 4th St. HLTAA, Yangon 334. Myanma Htate Tan Co. Ltd 61, (4th Flr), Kaing Dan St. LMDWW, Yangon 335. Myanma Marble Co. Ltd. Bldg. 63-64 (B), Bahosi Housing, Bogyoke Aung San Rd. LMDWW, Yangon 336. Myanmar Automobile Group Co., Ltd. K-38/39, Bayint Naung Rd., Mayangon Tsp, Yangon 337. Myanmar Channel Quest Intl Co. Ltd. 42-242, Kanaung Minthar Gyi 4th St. Ind Zone (1), SPTAA, Yangon 338. Myanmar China Hardwood Products Co. Ltd. 422-426, Strand Road, Cor. Of Botahtaung Pagoda Rd. BTHGG, Yangon 339. Myanmar China Hardwood Products Co. Ltd Ward (22), SDGNN, Yangon 340. Myanmar Chinlax Trading Co., Ltd. 382, Inya Myaing Lane (4), Thuwunna, Thingankyun Tsp, Yangon. 341. Myanmar Development Intl Co. Ltd. 53-61, Strand Road, Cor. Of Theinbyu Rd, BTHGG, Yangon 342. Myanmar Guan Soon Ltd 106-108, Sint-oh-dan St, LTAA, Yangon 343. Myanmar May Kaung Wood Based Ind. Co. 288-290, #0906 (9th floor), MWEA Tower, Shwedagon Pagoda Road, DGNN, Yangon 344. Myanmar Shin Poong Daewoo Pharma Co. 22, Yaw Min Gyi Rd. DGNN, Yangon 345. Myanmar Shwehintha Int'l Co., Ltd. 226, Botayza St., Blk. No. (18), Shwe Paukkan Ind. Zone, North Okkalapa Tsp, Yangon 346. Myanmar Singh Ltd. 18-20 Botahtaung Lane (4), BTHGG, Yangon 347. Myanmar Technologies Industry Co. Ltd. 1389-1391, Hlaing River Road, Ind. Zone (2), Ward (63), SDGNN, Yangon 348. Myanmar Timber Enterprise Myanma Timber Enterprise Head Office, Ahlone, Yangon 349. Myanmar Timber Enterprise 504-506, Merchant Road, KTDAA, Yangon 350. Myanmar Wood Mart Co. Ltd, (Ext 1504) Rm# 504, Bldg 29, Shine Tower II, Gyo Phyu St. MTNTT, Yangon 351. Myanmar-NC Wood Work Co. Ltd. Steel Mill Compound, West Ywama Ward, ISNN, Yangon 352. Myint 970, Yadanar St, SOKAA, Yangon 353. Myitmakha Engineering Co., Ltd. 206-207, Dhamma Thukha Kyaung St., Ward (13), Hlaing Tsp, Yangon 354. Myitmakha International Trading Co., Ltd. 19-20, Bahosi Ward, Bogyoke Aung San St., Lanmadaw Tsp, Yangon 355. Myitmakha International Trading Co., Ltd. 1, Bayint Naung Rd., Hlaing Tsp, Yangon 356. Myitmakha Intl Trading Ltd. 55-64 Mingalardon Garden, Yangon Ind, MDNN, Yangon 357. Myo Nwe Thit Trading Co. Ltd. 147, (G/F) 47th St. BTHGG, Yangon 358. Myodaw Eain Yar 1080, Shukhintha Rd. East Ward 6, TKAA, Yangon 359. Myotaw 492-493, Sethmu Zone Patt St. Ind. Zone (2), Ward (64), SDGNN, Yangon 360. Myo Taw 495 Min Nadar St, Dawbon Yangon 361. Naing Lay (U) 7, 139th St. TMWEE, Yangon 362. Nay Chi Tun Family, 4, Thumingalar Rd. TGKNN, Yangon 363. Nay Chi Tun 729 Lay Daunk Kan Road Yangon 364. New Telesonic Co. Ltd 94, Yhan Chat Wun U Nyunt St. Dagon Port Ind. City, Zone (1), SPTAA, Yangon 365. New Telesonic Wood and General Trading 218 (B), 36th St. KTDAA, Yangon 366. Ngwe Nan Taw 119-120, 3rd St. Ward (8), Ind. Zone, SOKAA, Yangon 367. Ngwe San Eain 22-23 (A), U Wisara Rd. NDGNN, Yangon 368. Ngwe Zaw 728, Ayarwaddy St. Ind. Zone (2), SDGNN, Yangon 369. Nifty Intl Co. Ltd. Rm #7, Bldg 30-A, Yaw Min Gyi Rd. DGNN, Yangon 370. Nightingale Co. Ltd. 221, Botahtaung Pagoda Rd. PZDGG, Yangon 371. Nilar 118, Waizayandar Rd. Ward (8), SOKAA, Yangon 372. Nitco Industrial Co. Ltd. 175, (G/F), 47th St. BTHGG, Yangon 373. Nyein Chan Aung 122 Waizayantar Road, (11) Ward, South Okkalapa Yangon 374. Nyo (Daw) Family 113/8, Oakkyin Station St. HLGG, Yangon 375. OAC 289, Rm #10, East Yankin, YKNN, Yangon 376. Ohn Kywe & Co. Ltd. 81, Harkhar St. Ind. Zone (1), SDGNN, Yangon 377. One Star General Trading Co. Ltd. 87, (2nd Flr), Bogyoke Aung San Rd, Cor. of 49th St. and 50th St. PZDGG, Yangon 378. Pacific Rim Asia Co. Ltd. (PRA) 145 (E), Thiri Mingalar St. 8th Mile, MYGNN, Yangon 379. Padamyar Construction and Woodworks Co. 19-20, Bahosi Complex, Bogyoke Aung San Rd. LMDWW, Yangon 380. Pale Shwe Wah Timber Co., Ltd. B-156/158, 34th St., Kyauktada Tsp, Yangon 381. Phan Nay Wun Co. Ltd. 47, Rm # 8-9, Sawbwagyigon, ISNN, Yangon 382. Phyo Mauk 106 Nat Sin, Kyeemyindaing Yangon 383. Pioneer Venture Ltd. 7-8, Bahosi Housing, Bogyoke Aung San St. LMDWW, Yangon 384. Pyi See Pwar Ltd, 45, Baho Rd., Sanchaung Tsp, Yangon 385. R.C.C Co., Ltd. (Chitosan) 65, Upper Pazundaung Rd., Pazundaung Tsp, Yangon 386. Red Sea Brothers Co. Ltd. 43, (2nd Flr), 43rd St. BTHGG, Yangon 387. San & Family 790 Pyinma Myaing Street, (a) ward, Thingankyun, Yangon 388. San Aye (U), 531-B, Myittar St. Cor. of Thihathu St. SOKAA, Yangon 389. San Myint & Family 189, Waizayantar Rd, (16) ward, South Okkalapa, Yangon 390. San Myint, U Family 9, 139th Street, Tamwe Yangon 391. Sanfoco Wood Industries Ltd. 1B, Plot-22, Pinma Thit Seik St, SDGNN, Yangon 392. Sarmi, U & Family 12, 53rd St, Botahtaung Yangon 393. Se Than E(1/2), U Wisara Street, Economic Development Zone North Dagon Yangon 394. Sein Family 9, 6th Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 395. Sein Htay Han 812, Waisayamtar Rd, (9) Ward South Okkalapa Yangon 396. Sein Mandaing 1155-1156, Thudhamar St. Ward (2), NOKAA, Yangon 397. Sein Pan Myaing 1019, Rm (2), Waizayantar Rd, (9) Ward, South Okkalapa Yangon 398. Shadow 990, Myittar St. Ward (9), SOKAA, Yangon 399. Shwe Chain Manufacturing Co., Ltd. 619 (R), 6th Flr., Blk. (A), Nyaung Pin Lay Plaza, Lanmadaw Tsp, Yangon 400. Shwe Gon Thar Trading Suite 297, Bo Sun Pat St., Pabedan Tsp, Yangon 401. Shwe Hinthar 70 Waisayanter Rd, (9) Ward, South Okkalapa Yangon 402. Shwe Hlaing Bwar 462-463, Yaw A-twinn-wun U Pho Hlaing St. HLTAA, Yangon 403. Shwe Me Co. Ltd. 785-787, (11th Flr), Maha Bandoola Rd. Cor of 13th St. LMDWW, Yangon 404. Shwe Me Industry Ltd. 51-52, Cor. Panle Wun U Shwe Bin St. & Twin Thin Tke Wun U Tun Nyo St. SPTAA, Yangon 405. Shwe Nandaw F-306, Pauk Pagoda St. Ward (6), 8th Mile, MYGNN, Yangon 406. Shwe Ni Timber Co. Ltd. 12, 14th St. LMDWW, Yangon 407. Shwe Nyaung Pin 109, Arthawka St., Ward (13), Hlaing Tsp, Yangon 408. Shwe Nyaung Pin 71, Bago River St. Ward (58), DGSKNN, Yangon 409. Shwe Pearl Ngwe Pearl 730-731, Ayarwaddy St. Ind. Zone (2), SDGNN, Yangon 410. Shwe Tagon 813, Waisayanter Rd, (9) Ward, South Okkalapa Yangon 411. Shwe Takhar 347-354, Bo Tayza St. Shwe Paukkan Ind. Zone, NOKAA, Yangon 412. Shwe Tha Min 816 Waisayanter Rd, (9) Ward, South Okkalapa Yangon 413. Shwe Tha Pyay Co. Ltd. 5 (B-3), Yankin Centre, YKNN, Yangon 414. Shwe Thit 5(a), 6th Street Industrial Zone, (9) Ward, South Okkalapa Yangon 415. Shwe Twin Wah 46, Bo Hmu Ba Htoo St. NDGNN, Yangon 416. Shwe Wah Tun 26/27 Chin Dwin Street, Industrial Zone (2), South Dagon Yangon 417. Shwe Wel Htay 6, Thmar Deikdi St. Kyauk Myaung, TMWEE, Yangon 418. Shwe Yi Oo 113(C), 4th St. Panchansu Ward, SPTAA, Yangon 419. Shwe Yi Moe 227(a) Banyadala Rd, Tamwe Yangon 420. Silver Born Trading Ltd 71, Rm# 11, Bo Yar Nyunt St. DGNN, Yangon 421. Silver Valley Wood Industry Ltd. 65, Konzaydan St. PBDNN, Yangon 422. SK Wood Industries Ltd. 82-C, Pyay Rd. 7 ½ Mile, MYGNN, Yangon 423. Soe Junction of Thitsar St. & Station Rd., Near Moe Kaung Pagoda Rd., Kanbe, Yankin Tsp, Yangon 424. Soe 453, Top of Nga-mo-Yeik 5th St., Thingankyun Tsp, Yangon 425. Soe Thiha Pa(50), Pyi Daung Su Rd, (38) Ward, North Dagon, Yangon 426. Soe Thiri Co., Ltd. 808, Kyaw Thu St., Ward (9), South Okkalapa Tsp, Yangon 427. Southern Myanmar Timber Co. Ltd. 4 (A-2), Padaethar St. Myaynigon, SCHGG, Yangon 428. Special 53, Kyuntaw St., Sanchaung Tsp, Yangon 429. Star Tek Co. Ltd. (Woodworking Machine) 74, 5th Street, LMDWW, Yangon 430. Sun Myint & Association 70 (K), Ngwe Wut Hmon Ward, BHNN, Yangon 431. Swe Myo 86 Yadanar St, (8) Ward, South Okkalapa Yangon 432. Swe Thahar 78, Innwa St. Shwe Pauk Kan Ind. Zone, Ward (18), NOKAA, Yangon 433. Taw Win Family Co. Ltd. 355 U Wisara Rd, Saunchaung, Yangon 339 U Wisara Rd, Saunchaung, Yangon 434. T&M Group Decoration Centre 5, Lion City Food Centre, Bayint Naung Rd. KMYTT, Yangon 435. TKK Int'l Ltd. 127, (G/F), 51st St., Pazundaung Tsp, Yangon 436. Teak Farm Industries Co. Ltd. 122 (A), Depeyinn Wun Htauk U Myel St. Ind. Zone (2), HLTAA, Yangon 437. Teak World Co. Ltd. 110, Waizayanda Garden Housing, Yeiktha 4th St. TGKNN, Yangon 438. Than Hlaing (U) 105, Arthawka St. Ward (13), HLGG, Yangon 439. Than Hlaing (U) 55(A), Arthawka St. Ward (13), HLGG, Yangon 440. Than Than Sein & Sein Hinthar 87, Yadanar St. Ward (8), SOKAA, Yangon 441. Than Tun 1055, 7th Zay St. Ward (6), TKAA, Yangon 442. Theik Nan Shin Co., Ltd. 27, 13th St., Lanmadaw Tsp, Yangon 443. Thein Industry Dvpt. Ent. Ltd. 23 (A), Pyihtaungsu St. TGKNN, Yangon 444. Thiha 4 Than Thu Mar Road, Bo Tayze Ward, Thangankyun Yangon 445. Thiri Khit Tayar 68 (B), Waizayandar Rd. Ward (11), SOKAA, Yangon 446. Thiri Yadanar Myint 61, 27th St. PBDNN, Yangon 447. Thu Htet Thar 52, Nat Sin St. KMDGG, Yangon 448. Timber Land Intl Ltd 158/168, (1st Floor), Maha Bandoola Garden St. KTDAA, Yangon 449. Tin Aung (U)-Tun Hla (Daw) 280-C, Cor. of Waizayanda Rd. & Byamaso Rd. SOKAA, Yangon 450. Tin Oo (U) Brothers No 18 & 29, 5th St. Ward (5), Ind. Zone SOKAA, Yangon 451. Tin Shwe U & Brothers 112(C ) Arthawka St, (15) Ward, Hiaing Yangon 452. Tin Win Tun Co Tin Win Tun Int'l Trading Co., Ltd Bldg. C-1, Rm 002, Strand Rd., Thiri Mingalar Garden Housing, Loot Latt Yay Ward, Ahlone Tsp, Yangon Name of director: (Monywa) Tin Win 453. Toenayar Co. Ltd. 91, (1st Floor), Myanma Gonyi St. Kandawgalay, MTNTT, Yangon 454. Top Winner 26 (B-3), Bo Yar Nyunt St. DGNN, Yangon 455. TPS Garden Furniture 22/2 (B), Khattar St. SCHGG, Yangon 456. Traditions 24, Inya Myaing Rd., Golden Valley, Bahan Tsp, Yangon 457. Tri Vadana Enterprise 99, 3-D, U Aung Kain Lane, Than Lwin St. BHNN, Yangon 458. Tricer Company Limited 78, Phone Gyi St., Lanmadaw Tsp, Yangon 459. Tun Family 1030/1031 Thu Mingstar (Thumingalar) St, (16/1) Ward, South Okkalapa Yangon 460. Tun Kyi, U & Sons 44 Waizayanatar Rd, (9) Ward, South Okkalapa Yangon 461. Tun Nay Lin Rm #003, Bldg B-2, 215 Banyadala Rd, Tamwe Yangon 462. Tun Nay Lin Family 6, 139th St, Ma-U-Gone, Tamwe Yangon 463. Tun Pwar 1055-1056, Maung Makan Kanthar St. Ward (19), SDGNN, Yangon 464. U Chit B (1/08-9) Banyadala Rd, Tamwe Yangon 465. Uni Brothers Co. Ltd. 28, 49th St. BTHGG, Yangon 466. United Myanmar Forest Products Joint Venture 10, Kwetthit St. PZDGG, Yangon 467. United Myanmar Forest Products Joint Venture 422-426, Botahtaung Pagoda Rd. Cor. of Strand Rd. BTHGG, Yangon 468. United Internation Group (U.I.G) Cor. of West Race Course Rd. & Saya San Rd. Kyaikkasan, YKNN, Yangon 469. VES Group Co. Ltd. 83, 50th St. PZDGG, Yangon 470. Vivid Media 27, Wardan St., Lanmadaw Tsp, Yangon 471. Win 59-60, Cor. of Khaymarthi Rd. & A-ma-rar St. Ind. Zone, NOKAA, Yangon 472. Win 91, Cor. of Zizawa St. & Thudamar St. Ward (2), NOKAA, Yangon 473. Win 383, Hla Theingi St. HLTAA, Yangon 474. Win Enterprise 158, Rm# (6-C), Kyaikkasan Rd. TMWEE, Yangon 475. Win Enterprise Co. Ltd. 166, Ahlon Rd, AHLNN, Yangon 476. Win Kabar Intl Timber Trading 89 Waizayantar (3) St, (8) Ward, South Okkalapa, Yangon 477. Win Kabar Intl Timber Trading Top of 6th St, Ward (8), SOKAA, Yangon 478. Win Kabar Trading Co. Ltd 146, Sint-oh-dan St. Ward (4), LTAA, Yangon 479. Win Kyaw Thu 6/8(b) Botahtaung (4)th Street, Botahtaung Yangon 480. Win Marlar Aung Trading Co., Ltd. Bldg. 5, Rm# 202, Thiri Mingalar Housing, Ahlone Tsp, Yangon No (G-5), A/C, Hpoyarzar Street, Pyigyitagun Township, Industrial Zone (12), Mandalay Name of director: Win Ko 481. Win Yadanar Ent. Co. Ltd. Saya San Rd. Cor. of West Race Course Rd., Kyaikkasan Ward, YKNN, Yangon 482. Wint Wint 345 Kanaung Min Tha Gyi St, Shwe Pauk Kan Industrial Zone, North Okkalapa Yangon 483. Wood Industry (Myanmar) Ltd. 71, Rm# 11, Bo Yar Nyunt St. DGNN, Yangon 484. Wood Rich Co. Ltd. 223, Kyaington St. Ind. Zone (1), SDGNN, Yangon 485. Wood Working Machinery Co. Ltd. 4, Baya Theikdi St. HLGG, Yangon 486. Wood World Trading Ent. Ltd. 19, Myay Nu St. SCHGG, Yangon 487. Wunna 144/148 Hlaw Kar Street, (55) Ward, South Dagon Yangon 488. Yadanar Moe Co Ltd 502 Olympic Tower (3), Lay DaunkKan Rd, Thingankyun Yangon 489. Yadanar Moe Co Ltd Pa-50, Blk 38 (Extension), Pyihtaungsu Main Rd. NDGNN, Yangon 490. Yadanar Shwe Sin Min Co Ltd 349-A, Zeyar Kaymar St. 8th Mile, MYGNN, Yangon 491. Yaung Ni Oo 164/5 Yadana St (16/1) Ward, Thingankun Yangon 492. Yee Shin Co., Ltd. 25-26, Bahosi Housing, Lanmadaw, Yangon 493. Yee Shin Co., Ltd. 63-64, Bahosi Housing, Lanmadaw, Yangon 494. Ye Yint Aung 156 Waisayanter Rd, (11) Ward, South Okkalapa Yangon 495. Yinmar Co. Ltd. 45 (A), Yaw Min Gyi Rd, DGNN, Yangon 496. Yinmar Myat Noe Co. Ltd 120-A, Ind. Zone, SPTAA, Yangon 497. Yinmar Myat Noe Co. Ltd 73 (A), Unversity Ave Rd. BHNN, Yangon 498. YN Co. Ltd. 120(A), Ind. Zone 10th St. Ind. Ward, SPTAA, Yangon 499. Yoma 5(b) Myittar Street (11) Ward, South Okkalapa Yangon 500. Yoma 351, Myittar St. Ward (17), SOKAA, Yangon 501. Yoma Timber Trading 1010, Myittar St., Ward (9), South Okkalapa Tsp, Yangon 502. Yoma Timber Trading 110-B, 2nd St., Ward (8), Ind. Zone, South Okklapa Tsp, Yangon 503. Yoma Timber Trading 12, 6th St., Ward (8), Ind. Zone, South Okklapa Tsp, Yangon 504. Ywat Hla 3 (Ka), 6th St, Railway Myay 6th St. Zone, SOKAA, Yangon 505. Ywet Hla 3(A) 6th Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 506. Zabu Yadanar Co. Ltd. 521, Mogok St. Ind. Zone (1), SDGNN, Yangon 507. Zambu Yadanar Co. Ltd. 377-379, Rm# 3, Bo Sun Pat St. PBDNN, Yangon 508. Zaw 87, Yadanar St. Ward (8), SOKAA, Yangon 509. Zaw Enterprise Ltd. 9-11 54th St. BTHGG, Yangon 510. Zenith Myanmar Advantage (ZMA) 50, Latha St. LTAA, Yangon 511. Zin Yaw 132/133, No. 4 Main Road, SPTAA, Yangon Mandalay 512. Ayegabar Timber Co. Ltd. 282, Cor. of 81st and 23rd St, Mandalay 513. Forest Product J.V. Branch (Upper Myanmar) 37 (B), 26th (B) St. Bet. 64th St. and 65th St. Mandalay 514. Golden Hook Co. Ltd. 7, Sitha St, Oh Bo St. Mandalay 515. Hi-Tech Forest Industries Co. Ltd. 23, 64th St. Bet. 26th St. and 27th St. Mandalay 516. Myanmar Teak Wood Ind. Co. Ltd. No 2 Sawmill, Amarapura Tsp. Mandalay 517. Myanmar Timber Enterprise A.D.B. (1), At the foot of Mandalay Hill, Mandalay 518. Shwe Chain Mfrg. Co. Ltd. 168, 62nd St. Ind. Zone (1), Mandalay 519. Upper Myanmar Wood and Lumber Co-op (Branch) 37 (B), 27th (B) St, Bet 64th St. and 65th St. Mandalay 520. Light World Co., Ltd. 155, 30th St., Bet. 82nd St. & 83rd St., Chan Aye Thar San Tsp., Mandalay 521. Pyi See Pwar Ltd. 71-Hta, 10th St., Bet. 74th St. & 75th St., Oo Boketaw Qtr., Mandalay 522. Win Malar Aung Trading Co., Ltd. G-5 (A), Industrial Zone (1), Pyi Gyi Dagun Tsp, Mandalay 523. Yee Shin Co., Ltd. 287, 82nd St., Bet. 27th & 28th St., Mandalay 524. Tun Family 105-106, Bogyoke Nay Win St. Thanlyin 525. Mahar Kyaw Mahar Co. Ltd 5, Nayapati Sithu St. Salin Tsp, Magway 526. Thiri Khit Tayar 106, 7th St. Mingalar Ward, Pyinmana 527. Banner Wood Based Industry Co., Ltd. 17-A, Padamyar Ind. Zone, Sagaing Division IRON & STEEL FOUNDRIES Name Date of listing 19.11.2007 528. 111 (Triple One), 111, 2nd St., Industrial Zone, Okkalapa (South) Tsp, Yangon 529. Aung Chanthar, 1, Cor. of Nanmatu 1st St., & Zaung Tu St., Zone (3), Dagon Myothit (South) Tsp, Yangon 530. Excellence Mineral Casting Co., Ltd. Plot No 142, U Tayoke Gyi St., Industrial Zone (4), Hlaing Tharya Tsp, Yangon 531. MET Co-op Ltd. 42-49, Industrial Rd., Ind. Zone, Shwepyitha Tsp, Yangon 532. Sein Win & Bros (U) 45, 55th St., (2) Ward, Pazundaung Tsp, Yangon 533. Win (U) & Sons 19 (B), Yadana Theingi St., Zone (3), South Dagon Tsp, Yangon 534. Aung Naing Thu I/H-171, Cor. of 61st St & Awarat St., Industrial Zone, Mandalay 535. Aung Naing Thu Cor. 41st St., & Sein Pan Rd., Near No. (3) Bus Stop, Mandalay 536. Aung Naing Thu Plot-589, D/13-16, Yangon Main Rd., May Zin Thein St., Htein Kone Ward, Zone (1), Mandalay MINING COMPANIES 537. Asia Guiding Star Services Rm 21, Bldg 207, Anawratha Rd, Pabedan, Yangon 538. Boom Tip Private Co Ltd 001-C (G/F), Shwegon Plaza, Shwegondaing Rd, Bahan, Yangon 539. Chit Thein Mining Joint Venture 556, 6th Street, East Gyogone, Insein, Yangon 540. Concordia International B-2, R-5, Myanmar Info-Tech, Hlaing, Yangon 541. Concordia International 3rd-5th Floor, Shwegon Plaza Office Tower, Kaba Aye Pagoda Rd, Bahan, Yangon 542. Delco Ltd 5D Thurein Yeikmon, Bayint Naung Road, Hlaing, Yangon 543. East Asia Gold Co Ltd 274B, Myawaddy St, Myaynigon, Sanchaung, Yangon 544. East One Mining Co Ltd 56 Aung Thabyay St, Kyuntaw South Ward, Sanchaung, Yangon 545. East One Mining Co Ltd 274B, Myawaddy St, Myaynigon, Sanchaung, Yangon 546. Explorers Consulting Ltd Bldg 4, Room 4, Bayint Naung St, Saunh Hay Man Housing, North Dagon, Yangon 547. Future Engineering & Gold Mining Co Ltd 274B, Myawaddy St, Myaynigon, Sanchaung, Yangon 548. Haw Khan Co Ltd 37 (tha-2), Sibintharyar St, Parami, Myayagon, Yangon 549. Htarwara mining company Name of director: Maung Ko 550. Ivanhoe Myanmar Holdings Ltd 88 Room 302 Pyay Road, Intl Business Centre, Hlaing, Yangon 551. Jinghpaw Academy Co Ltd D2-A Cherry Garden Housing, Cherry 3rd Lane, 14/3 Qtr, South Okkalapa Tsp, Yangon 552. KTM Mineral Prod Coop Society Nya-73, Yuzana St, Bayint Naung Warehouse, MYGNN, Yangon 553. Kang Long Gold Co Ltd 7-D (7th floor) Nyaung Pin Lay, LMDWW, Yangon 554. Kang Long Gem Co Ltd 7-D (7th floor) Nyaung Pin Lay, LMDWW, Yangon 555. Kayah Golden Gate Mining Co Ltd 233/235 3rd floor, 32nd Street, Pabedan, Yangon 556. KTM Enterprise Ltd 30A University Avenue Road, Bahan, Yangon 557. Kwan Lon Regional Development Co Ltd 30, Room 1, Yaw Min Gyi Rd, Dagon, Yangon 558. Lamintayar Mining Co Ltd 124 (G/F) 52nd St, Pazundaung, Yangon 559. Maha Dana Mining Co Ltd 5 Hospital Street, Bauk Htaw, Pyithaya, Yankin, Yangon 560. Ma Naw Ahla 112A Phone Gyi Street, Lanmadaw, Yangon 561. May Flower Mining Enterprise Ltd, 159-161 Myanmar Gongyi St, MTNTT, Yangon 562. MGJ Group Coop Ltd 125, 1st Floor, Anawratha Rd, Pazundaung, Yangon 563. Mining Enterprise no 1 90 Kanbe Road, Yankin, Yangon 564. Mining enterprise no 2 90 Kanbe Road, Yankin, Yangon 565. Mining enterprise no 3 90 Kanbe Road, Yankin, Yangon 566. Moon Co Ltd 70-K, Ngwe Wut Hmon Yeiktha, Shwe Taung Gyar, Bahan, Yangon 567. Myanmar Austino Resources Ltd 03-04 Sedona Hotel, Kaba Aye Pagoda Rd, Yankin, Yangon 568. Myanmar BPL Resources Ltd, 189 Bo Myat Tun Rd, Pazunaung, Yangon 569. Myanmar ECI Joint Venture Co Ltd 1 Shwe Li Street, Bahan, Yangon 570. Myanmar First Dynasty Mines Ltd 88, Unit b302, IBC Compund, Pyay Rd, 6.5 mile, Hlaing, Yangon 571. Myanmar Ivanhoe Copper Trading Co Ltd 70(I), Bo Chein Lane, Pyay Road, 6th Mile, Hlaing, Yangon 572. Myanmar Shwe Kone Lone Mining Co 14 Wut Kyaung St, Pazundaung, Yangon 573. Myanmar Soon Pacific Co Ltd 7 Thiri Yadanar Yeiktha, Michaungkan Bk 3, WAizayandar RD,TGKNN, Yangon 574. Myanmar Soon Pacific Co Ltd 100/101A Pale Myothit, 3 Main Rd, Cor of Baydar Lane (2), MDNN, Yangon 575. Myanmar Tin/Tungsten Co Ltd 171, 28th St, Pabedan, Yangon 576. Nan Cherry International Co Ltd 10, 001, Near Bayint Naung Tower, Bayint Naung Rd, Kamayut, Yangon 577. Oil & Gas Services Co Ltd 23 Thukha St, Yankin, Yangon 578. Panthu Geological Services Co-operative Ltd 262/264, Room (B/03-04), 3rd floor, Dagon Centre, Pyay Road, Sanchaung, Yangon 579. Sandi Mining Co Ltd 170/176 Room 201, 2nd floor, Bo Aung Kyaw Street, MGW Centre, Bohahtaung, Yangon 580. Sea Sun Star Mining Prod. & Marketing Co 16A, Room 17 (3rd floor), Ma Kyee Kyee St, Sanchaung, Yangon 581. Shan Yoma Nagar Co Ltd 19 Shwe Pone Nyet Yeikmon, Bayintt Naung Rd, Kamayut, Yangon 582. Shwe Moung Taan Trading & Mining Co 117 (1st floor) 42nd St, BTHGG, Yangon 583. Shwe Thanlwin Co Ltd 61-W, Bayint Naung Rd, Hlsing, Yangon 584. Smart Technical Services Co Ltd 5th Floor, Banyadala Road, City Bank Bldg, Mingala Taung, Nyunt, Yangon 585. Thein Than Mining Co Ltd 266 Shwebontha St, Pabedan, Yangon 586. Theingi Shwe Sin Co Ltd 293 (1st floor) Shwebontha St, Pabedan, Yangon 587. Vantage Co Ltd 80, 50th Street, Pazundaung, Yangon 588. Wa Regional Development General Trading Co Ltd 8 Kan St, 6 Mile, Hlaing, Yangon 589. Yadanar Win Co Ltd 117, 1st floor, 42nd St, BTHGG, Yangon 590. Zarli Group of Companies 18 Inya Road, Kamayut, Yangon 591. Concordia International 5 (GF) SY Bldg, Bet 77 & 78th St, Chan Aye Thazan Tsp, Mandalay 592. Future Engineering and Gold Mining Co Ltd 197, 32nd St bet 79 and 80th St, Mandalay 593. Shwe Thanlwin Co Ltd, 78th St, opposite 42nd St, Maha Aung Myay Tsp, Mandalay 594. Theingi Shwe Sin Co Ltd 1-F, Cor of 27 & 78th St, Mandalay 595. Myanmar ECI Joint Venture Co Ltd Barite Powdering Plant, Thazi 596. Myanmar Ivanhoe Copper Ltd Salingyi/Salingyi Tsp, Monywa 597. Sea Sun Star Mining Prod & Marketing Co Ltd 432 Yuzana Ward, Myitkyina 598. May Flower Mining Ent Ltd, Inbyin, Kalaw 599. Kayah Golden Gate Mining Co Da-5, Padauk St, Dhamaryon Ward, Loikaw MINING EQUIPMENT AND SUPPLIES Mining and Mining Equipment 600. Diethelm Technology 400/406 Merchant Street, Botahtaung, Yangon 601. Geocomp Myanmar Ltd 360 Pyay Rd, Sanchaung, Yangon 602. Jinghpaw Academy Co., Ltd. D2 (A), Cherry Garden Housing, Cherry 3rd Lane, (14/3) Qtr., South Okkalapa Tsp, Yangon 603. Lamintayar Co., Ltd. 124, (G/F), 52nd St., Pazundaung Tsp, Yangon Tel. (01) 203531, 293055, (09) 5006900 604. M-Ways Ltd 274A Rm 1 (1st floor) Pyay RD, SCHGG, Yangon 605. Ma Naw Ahla 112 (A), Phone Gyi St., Lanmadaw Tsp, Yangon 606. Ma Naw Ahla D2-A, Cherry Garden Housing, Cherry 3rd Lane, 14/3 Quarter, South Okkalapa Tsp, Yangon 607. Mantra Machinery & Trading Co Ltd 17 Pan Chan Street, Sanchaung, Yangon 608. MSP Ltd 7 Waizayanatar Rd, Thiriyadana Yeiktha, Thingankyan, Yangon 609. Myanmar JPN Equipment Trading Co., Ltd. Blk. No. (2), Ywama Curve, Bayint Naung Rd., Hlaing Tsp, Yangon 610. Myanmar Tractors Ltd 16 Mya Martar St, Industrial Zone, Thaketa, Yangon 611. Phan Nay Wun Co Ltd B5 Shwe Padauk Yeik Mon, Shwe Yinmar St, Kamayut, Yangon 612. SAKAMOTO International Co., Ltd. 33-A, Pyay Rd., 7 1/2 Mile, Mayangon Tsp, Yangon 613. Shwe Kywe 101-102 Bldg B, Laydauntkan Rd, Thumingalar Ward, TGKNN, Yangon 614. Sum Cheong (Myanmar) Limited 8-A, Khabaung St., Hlaing Tsp, Yangon 615. Sum Cheong (Myanmar) Ltd. Thaketa Ind. Ward, Ayeyarwun Rd., Thaketa Tsp, Yangon 616. Supreme Enterprise Limited. 73 (Nya), Yuzana St., Bayint Naung, Mayangon Tsp, Yangon 617. Techno Marketing Ltd 50 Thumingalar Housing Estate, Laydauntkan Rd, TGKNN, Yangon 618. Thein Than Mining Co., Ltd. 266, Shwe Bon Thar St., Pabedan Tsp, Yangon 619. Tractors World Co Ltd Room 88, Dagon Tower, Shwegondine Junction, Bahan, Yangon 620. Tractors World Co., Ltd. (Ingersollrand) Rm# No. 7-B & 8-B, Dagon Tower, Shwegondine Junction, Bahan Tsp, Yangon 621. TWP Co Ltd 1B, Ind. Zone, Ward 23, SDGNN, Yangon 622. United Machinery Co Ltd 1947b Bogyoke Lane, Yangon Pathein Highway Road, Hlaing Tha Yar, Yangon 623. Kyin Lon 234, 83rd Street (Bet 27th and 28th Streets), Mandalay 624. Myanmar Tractors Ltd 30, 27th Street, (between 68th and 69th St), Mandalay 625. Myanmar Tractors & Trading Co., Ltd. Mashikahtaung Qtr., Pharkant-Sittaung Rd., 626. United Machinery Co., Ltd. G-16, Kywee-se-kan 8th St., Pyi Gyi Tagun Tsp, Mandalay 627. United Machinery Co., Ltd. Yumar (2) Ward, Pharkant Sethmu Rd., Pharkant ZINC WORKS 628. Ko Nyein Maung 167 U Chit Maung Rd, Bahan, Yangon 629. Lucky Sunday Shed (59) Rm (4) Saw Bwa Gyi Gon, Insein, Yangon 630. Maung Maung Thein & Sons 475 Baho Rd, West Gyo Gon, Insein, Yangon 631. Myat Noe Khin Shed (8) Rm (1) Saw Bwa Gyi Gon, Insein, Yangon 632. Tint Lwin, KO & Brothers 1 (B) East Race Course Ed, Tamwe, Yangon ZINC 633. Aung Soe Moe 123, 36th Street, Kyauktada, Yangon 634. Ayeyarwaddy Shed (25), Rm (10) Saw Bwa Gyi Gon, Insein, Yangon 635. Chit Meik Swe Shed (56) Rm (2/3), Saw Bwa Gyi Gon, Insein, Yangon 636. Golden Egg 33, 27th Street, Pabedan, Yangon 637. Golden Egg Shed (11), Rm (3), Saw Bwa Gyi Gon, Insein, Yangon 638. Hla Thu Kha Shed (57), Rm (5), Saw Bwa Gyi Gon, Insein, Yangon 639. Kaung Set Lin Shed (70A), Rm (1/2) Saw Bwa Gyi Gon, Insein, Yangon 640. Mawlamyaing Shed (68) Rm (4), Saw Bwa Gyi Gon, Insein, Yangon 641. Moe Myittar Shed (56) Rm (4), Saw Bwa Gyi Gon, Insein, Yangon 642. Mogok Family Shed (94) Rm (3), Saw Bwa Gyi Gon, Insein, Yangon 643. Myat Noe Khin Shed (8) Rm (1), Saw Bwa Gyi Gon, Insein, Yangon 644. New Hein Shed (55) Rm (8), Saw Bwa Gyi Gon, Insein, Yangon 645. New Light Shed (59) Rm (3), Saw Bwa Gyi Gon, Insein, Yangon 646. New Seven Shed (56) Rm (6), Saw Bwa Gyi Gon, Insein, Yangon 647. Oriental Shed (8) Rm (3), Saw Bwa Gyi Gon, Insein, Yangon 648. R S Hla Myint Aung Shed (75A) Rm (1), Saw Bwa Gyi Gon, Insein, Yangon 649. San Thit Shed (55) Rm (7), Saw Bwa Gyi Gon, Insein, Yangon 650. Shwe Htoo Myat Shed (57) Rm (8), Saw Bwa Gyi Gon, Insein, Yangon 651. Shwe Maw Li Shed (8) Rm (6), Saw Bwa Gyi Gon, Insein, Yangon 652. Taw Win Tha Zin Shed (17) Rm (9), Saw Bwa Gyi Gon, Insein, Yangon 653. Yadanabon Shed (58) Rm (9), Saw Bwa Gyi Gon, Insein, Yangon 654. Zaw Myint & Brothers Shed (56) Rm (10), Saw Bwa Gyi Gon, Insein, Yangon 655. Zaw Win Shed (107) Rm (6), Saw Bwa Gyi Gon, Insein, Yangon 656. Zaw Win Shed (108) Rm (3/4), Saw Bwa Gyi Gon, Insein, Yangon 657. Zaw Win 10 Bayint Naung Rd, Mayangon, Yangon 658. Zaw Win (2) Shed (107) Rm (5), Saw Bwa Gyi Gon, Insein, Yangon GEMS Name Date of listing 19.11.2007 659. Ayawaddy Mandalay 330A, Kaba Aye Pagoda Road, Mayangon, Yangon 660. Deal Export and Import Enterprise 216, Bo Aung Kyaw Street, Batahtaung, Yangon 661. Gold Uni Investment Co., Ltd. 54, Pyay Road, Hlaing Tsp, Yangon 662. Hta Wa Ra Gems Shop (1008), Kaba Aye Pagoda Road, Sedona Hotel, Yankin, Yangon 663. Jade Land Jewellery Co., Ltd. 263, Thinbyu Road, Botahtaung Yangon 664. Manawmaya Gems and Jewellery 527, New University Avenue Road, Bahan Yangon 665. Myanmar ruby enterprise co Ltd 22/24 Sule Pagoda Road, Kyauktada Township, Yangon 666. Myanmar gems enterprise Ministry of Mines, Head office Building 19, Naypyitaw 667. Myanmar pearl enterprise Ministry of Mines, Head office Building 19, Naypyitaw 668. Nandawun Souvenir Shop 55, Baho Road, Ahlone Tsp, Yangon 669. Ruby Dragon Jade and Gem Co., Ltd. 39A, Kaba Aye Pagoda Road, Mayangone Township, Yangon 670. Sunny Gems 379, Bogyoke Aung San St., Pabedan, Yangon 671. The Rich Gems 303, U Wisara Road, Sanchaung Tsp, Yangon GOLD DEALER/GOLDSMITHS & GOLD SHOPS 672. Ah Choon 181 Bogyoke Aung San Market, East Wing, Pabedan, Yangon 673. AK 01-05, Lanamdaw Plaza, Maha Bandoola St., Lanmadaw Tsp 674. Alunkhant Jewel Art 41, Zaya Waddy St., Baho Rd., Sanchaung Tsp, Yangon 675. Ar-tiar Silver Smith & Gold Plating 522, 28th St., Maha Bandoola Rd., Pabadan Tsp., Yangon 676. Arkar (Ko) (Thar Gyi) 22, Innwa St., Kyauk Myaung, Tamwe, Yangon 677. Aung 77/70 Upper Pazundaung Road, Pazundaung, Yangon 678. Aung Chantha Rm 48, Shed 1, Insein Market, Insein Tsp, Yangon 679. Aung Naing Win 28 (G/F), Seiktha Thukha St., Kyauk Myaung, Tamwe Yangon 680. Aung Nay Lin 14, Kanna Zay, Pann Pin Gyi St., Kyi Myin Daing Tsp, Yangon 681. Aung Nilar Super World Hall 1, Bogyoke Aung San Market, Pabedan Tsp. Yangon 682. Aung Soe Hla 84, 29th St., Pabedan Pabedan Tsp, Yangon 683. Aung Thamardi (Nagani) 35 (G/F), Shwebontha Rd., Pabedan Tsp. Yangon 684. Aung Thitsar Gold & Jewellery Shop 643 & 629, Maha Bandoola St., Bet. 21st St., & 22nd St., Latha Tsp, Yangon 685. Aung Thitsar Oo 119 Shwebontha St, Pabedan, Yangon 686. Aung Yadanar 238, Shwebontha St., Pabedan Tsp, Yangon 687. Aung Zabu 61 Thamein Bayan Rd, Tamwe, Yangon 688. Awarat 3 A, Kyaik Waing Pagoda Rd, 3 Ward, Mayangon, Yangon 689. Aye Kyi Thar Jewellery & Gold Shop 61, Eain Gyi St., Yaykyaw, Pazundaung Tsp, Yangon 690. Bangkok 631 Maha Bandoola St, Latha, Yangon 691. Banhoe 663, maha Bandoola Road, Corner of 20th St & Latha St., Latha Tsp, Yangon 692. Bhone Han Gyaw 196, Bogyoke Aung San Market (East Wing), Bogyoke Aung San Road, Pabedan Tsp, Yangon 693. Boe Yadanar Co., Ltd. 45, Tay Nu Yin St., 7 1/2 Mile, Pyay Rd., Mayangon Tsp, Yangon 694. Cartia Diamond House 137 Shewbontha St, Pabedan, Yangon 695. Chaung Ho 719, Maha Bandoola Road, Latha Tsp, Yangon 696. Chaung Kyin 635 Maha Bandoola St, Latha, Yangon 697. Chein Hauk (Chein Hawt) 183 Banyadala Rd, Tamwe, Yangon 698. Chein Kinn 199, Banyadala Rd, Tamwe, Yangon 699. Chein San (Chain San) 639 Maha Bandoola St, Latha, Yangon 700. Chein Sweet (Chain Sweet) 537/541 Maha Bandoola St, Latha, Yangon 701. Chein Win 675B Maha Bandoola St, Latha, Yangon 702. Chin Yi 707, Maha Bandoola Road, Between 18th St. and Sin Oh Dan St., Latha Tsp, Yangon 703. Chitti (Chit Tee) Bldg 1, Rm 001, Upper Pazundaung Rd, Pazundaung, Yangon 704. Chone Whar 647 Maha Bandoola St, Latha, Yangon 705. Chong Li 641, Maha Bandoola Road, Latha Tsp, Yangon 706. City Love C-14, Super World (1), Bogyoke Aung San Market, Pabedan Tsp, Yangon 707. Crown (Tharaphu) 212, Shwebontha St., Pabedan Tsp, Yangon 708. Daung Sandar 117A, Lay Daunk Kan Rd, Thingankyun, Yangon 709. Diamond Crown 78 Shwebontha St, Pabedan, Yangon 710. Diamond Glory (B-1) Super World (1), Bogyoke Market, Pabedan Tsp, Yangon 711. Diamond Mart Bogyoke Aung San Market (North Wing), Pabedan Tsp, Yangon 712. Diamond Palace 665 Maha Bandoola St, Pabedan, Yangon 713. Diamond Queen 75, U.T.C Compound, Inya Road, Ward (9), Kamayut Tsp, Yangon 714. Doh A-Myo-Thar 65, Upper Pazundaung St., Pazundaung Tsp, Yangon 715. Double Dragon 75/77 Top Floor, Wadan St, Lanmadaw, Yangon 716. Ei Shwe Sin 537 (G/F) Maha Bandoola St, Padeban, Yangon 539, Maha Bandoola St, Padeban, Yangon 717. Ever 96/97, Yangon-Insein Road, (3) Qtr., Hlaing Tsp, Yangon 718. Everest Gold Shop 3-A, Kyaikwine Pagoda Road, (3) Qtr, Hlaing Tsp, Yangon 719. Flying Elephant 516, Maha Bandoola Road, Pabedan Tsp, Yangon 720. Emperor Jewellery 127-C2, Old Yaydashay Rd., Bahan Tsp, Yangon 721. Emperor Jewellery, 22, West Shed (C), Bogyoke Aung San Market, Pabedan Tsp, Yangon 722. Forever A 2/005 Banyadala Rd, Tamwe, Yangon 723. Fun Fun Gems, Jewellery & Souvenir 9-2, Khabaung St., Hlaing Tsp, Yangon 724. Gems Jade Carving & Jewellery 66, Kaba Aye Pagoda Rd., Mayangone Tsp, Yangon 725. Gold 1000 573, Maha Bandoola Road, Pabedan Tsp, Yangon 726. Gold 2000 Goldsmiths & Jewellery 711, Maha Bandoola St., Bet. 18th St., & Sin-oh-dan St., Latha Tsp, Yangon 727. Gold & Emerald Co., Ltd. 134, Shwebontha Road, Pabedan Tsp, Yangon 728. Gold Fish 144 Shwebontha St, Pabedan, Yangon 729. Golden Banner 709 Maha Bandoola St, Latha, Yangon 730. Golden Bell Jewellery 66, Kaba Aye Pagoda Road, Mayangone Tsp, Yangon 731. Golden Crown 725, Maha Bandoola St., Cor. of 17th St., Infront of Than Zay, Latha Tsp, Yangon 732. Golden Crown 77, 44th St., Botahtaung Tsp, Yangon 104, 50th St., Pazundaung Tsp, Yangon 30, Dawna Road, Pazundaung Tsp, Yangon 733. Golden Crown - Tai Inn 725, Mahabandoola Rd., Top of 17th St., Latha Tsp, Yangon 633, maha Bandoola Road, Latha Township, Yangon 734. Golden Lion World 56, 29th St., Upper Block, Pabedan Tsp, Yangon 735. Golden Palace 701/703 Maha Bandoola St, Latha, Yangon 736. Golden Palace 743 Maha Bandoola St, Latha, Yangon 737. Golden Pearl 136, Bogyoke Market (West Wing) Bogyoke Aung San Road, Pabedan Tsp, Yangon. 25, 1st Fl., FMI Centre, Bogyoke Aung San Rd., Pabedan Tsp. Yangon 738. Golden Shawl 22, 29th St., Pabedan Tsp, Yangon 739. Golden Tiger 635, Maha Bandoola St., Cor. of 22nd St., Latha Tsp, Yangon 740. Hall Mark Gems & Jewellery 16, Front Wing, Bogyoke Aung San Market, Bogyoke Aung San Rd., Pabedan Tsp. Yangon 741. Hanthawaddy 77/70 Upper Pazundaung Rd, Pazundaung, Yangon 742. Hein 120, 29th Street, Pabedan, Yangon 16, 46th Street, Bothataung Tsp, Yangon 743. Hein Sin 81(B), 22nd St., Latha Tsp, Yangon 744. Hla Hla Maw 66, Shed 3, Insein Market, Insein Tsp, Yangon 745. Hla Myint Mo 136 Shwebontha St, Pabedan, Yangon 746. Hla Thida Station Road, Corner of Mya Yadanar Zay, Mayanggone Tsp, Yangon 747. Hla Tun (U) & Than Win (Daw) 20, Aung Tayza Byine0Yay0Oh-Sin Ward, Tamwe Tsp, Yangon 748. Hlaing Htate Htar 65, Saya San Road, Bahan Tsp, Yangon W(18/19) (G/F), Yuzana Plaza, Banyar Dala Road, Mingala Taung Nyunt Tsp, Yangon 749. Hlyan Hlyan Wai Rm. 5/500 (G/F), Aung Chanthat Housing, Shwegondaing Rd., Bahan Tsp, Yangon 750. Ho Saan 653B Maha Bandoola St, Latha, Yangon 751. Hong Kong 515/B, Rm. 9, Maha Bandoola Road, Between Shwebontha St and 28th St., Pabedan Tsp, Yangon 752. Hong Le (Hone Lee) 677A Matha Bandoola St, Latha, Yangon 753. Hon Sein 62, 24th St., Between 83rd St., and 84th St., Aung Myay Thazan Tsp, Yangon 754. Htate Tan Aung Yadanar 10, Kyauk Myaung (Face Raw), Kyaikasan Rd., Tamwe Tsp, Yangon 755. Htate Tan Construction 83, 12th St., Lanmadaw Tsp, Yangon 756. Htate Tann 683, Maha Bandoola St., Cor. of 19th St., Latha Tsp, Yangon 10/11, Mingaladon Market, Mingalardon Tsp, Yangon 757. Htay 911C Pyay Rd, 10th Mile, Insein, Yangon 758. Htay Aung Bldg 5, Rm. 3, Infornt of Pazundaung Market, Pazundaung St (Upper), Yangon 759. Htay Htay (Daw) 364, Maydarwi Road, Norht Okkalar Tsp, Yangon 760. Hton (U) Rm5, (G/F), Lanmadaw Plaza, Lanmadaw St., Lanmadaw Tsp, Yangon. 528, Maha Bandoola Rd. Between 27th & 28th St., Pabedan Tsp, Yangon 761. Htoo 537 Maha Bandoola St, Latha, Yangon 762. Htoo Khant 189 Banyadala Rd, Tamwe, Yangon 763. Htun 530, Maha Bandoola Rd., Pabedan Tsp, Yangon 764. Ka Naung 495 Maha Bandoola St, Pabedan, Yangon 499 (B), Maha Bandoola Road, Corner of 29th St., Pabedan Tsp, Yangon 765. Kanbawza 59, Shwebontha Road, Pabedan Tsp, Yangon 766. Kaung 124, 1st Dl., 29th St., Pabedan tsp, Yangon 767. Kaung Kywe 66, Kaba Aye Pagoda Road, Mayangone Tsp, Yangon 768. Kaung Lin 24, G/F, Aung Mingalar St., Tamwe Tsp, Yangon 769. Kaung Lon 519/5 Maha Bandoola St, Pabedan, Yangon 770. Kaungkinsetkyar Jewellery Co., Ltd. A-524, New University Avenue St., Bahan Tsp, Yangon 771. Kaung San A-295, 35th St., Between 81th St and 82nd St., Chan Aye Thazan Tsp, Yangon 772. Kha Yan Thone Khwa 501 Maha Bandoola St, Pabedan, Yangon 773. Khine Thazin 26-B, New Yaydarshay St., Bahan Tsp, Yangon 774. Khit San 73/75 Upper Pazundaung Rd, Pazundaung, Yangon 775. Khit San Yadanar Co-op Ltd. 88, 29th St., Pabedan Tsp, Yangon 776. Khit Sann Yadanar Co-op Ltd. No 2, Central Hall, Bogyoke Aung San Market, Pabedan Tsp, Yangon 777. Kin Sein 77, 22nd St., Latha Tsp, Yangon 778. KKK 160 Sayasan Rd, Bahan, Yangon 779. Ko Cho 277, Shwebontha (Middle) St., Pabedan Tsp, Yangon 236, Shwebontha (Middle) St., Pabedan Tsp, Yangon 97, Banyar Dala Road. Corner of 125 St., Yangon 780. Ko Nyo 217, Shwebontha St., Pabedan Tsp, Yangon 781. Ko Nyo 204 Shwebontha St, Pabedan, Yangon 782. Kong Soon Jewellery & Godl Shop 83, 22nd St., Latha Tsp, Yangon 783. Kyaing Thin 25, WestRace Course Rd., Bahan Tsp, Yangon 784. Kyauk Seim (Kyauk Seinn) 673B Maha Bandoola St, Latha, Yangon 785. Kyaw Myint (Ko) 236, 35th St., Kyauktada Tsp, Yangon 786. Kyi 25, Kyi Taw St., Mingalataung Nyunt Tsp, Yangon 787. Kyi Sin 102, Latha St., Latha Tsp, Yangon. 6, Shed 2, Insein Market, Thiri St., Insein Tsp, Yangon 788. Kyin Sein Goldsmith 295, Anawratha Rd., Lanamadaw Tsp, Yangon 789. Kyin Shun Gold Shop 747-B, Bet. 16th & Lanmadaw St., Maha Bandoola Rd., Lanmadaw Tsp, Yangon 790. Kyone Shin 647, Maha Bandoola Rd., Latha Tsp, Yangon 791. La Yadanar 198, Shwebontha St., Pabedan Tsp, Yangon 792. Lamin Yadanar 20C Hledan St, Kamayut, Yangon 793. Larb Shwin (D-2) Super World 1, Bogyoke Aung San Market, Pabedan Tsp, Yangon 794. Lashio Lucky B 01-10 Lanmadaw St, Lanmadaw Plaza, Latha, Yangon 795. Lei Yee Win 72, East Shed (D), Bogyoke Market, Bogyoke Aung San St., Pabedan Tsp, Yangon 796. Lin Yon 80, Shwebontha St., Pabedan Tsp, Yangon 797. Lon Hin 46-47, Bldg-1, G/F, Hlaing River Rd., Insein Tsp, Yangon 798. Lone Mein (Lon Mei) Bldg 6, Rom 002, Upper Pazundaung Rd, Pazundaung, Yangon 799. Lucky Jewellery & Gold Shop 141-142, Nawarat Bldg, Bogyoke Aung San Market, Bogyoke Road, Pabedan Tsp, Yangon 800. Lucky Tai Sin 603 Maha Bandoola St, Latha, Yangon 801. Maha Doke 501, Maha Bandoola Road, Pabedan Tsp, Yangon 802. Make Set 113 Anawratha St, Kyauktada, Yangon 803. Manaw Maya 21, 2nd Fl., Myanma Gem Museum, Kaba Aye Pagoda Road, Mayangone Tsp, Yangon 804. Mandalay 3/17, Between 62nd and 63rd St., Aung Myay Thazan Tsp, Yangon 805. Maung Kain A 01-04 Maha Bandoola St, Lanmadaw Plaza, Latha, Yangon 806. Maung Mya 138, Shwebontha St., Pabedan Tsp, Yangon 807. May & Mark Gems 12, Inya Road, Kamayut Tsp, Yangon 808. Meik Set 113, 37th St., Corner of Anawrahta Rd., Kyauktada Tsp, Yangon 809. Min Lwin 12, Kyauk Myaung Market, (Front Row), Tamwe Tsp, Yangon 810. Mingalar 24, (3rd Fl.,) Mingalar Market, Mingalar Taungnyunt Tsp, Yangon 811. MK Gems G-2, 262-264, Dagon Centre, MK Fashion, Pyay Road, Yangon Yankin Centre Shopping Mall, MK Fashion Square, Saya San Road, Yinkin Tsp, Yangon 104, Central Hall, Bogyoke Aung San Market, Bogyoke Aung San Road, Pabedan Tsp, Yangon 1-B, Pyay Road, 6 Miles, Hlaing Tsp, Yangon 812. Moe Hnin (Ko) & Khin mAr Win (Ma) Mee Kwet Market, Bo Aung Kyaw St., Yangon 813. Moe Khan 148, Corner of 24th St., and 83rd St., Aung Myay Thazan Tsp, Yangon 814. Moe Makha 507/519 Rm 3 Maha Bandoola St, Pabedan, Yangon 815. Moe Nat Thu Bldg 5 Rm 4 Upper Pazundaung Rd, Pazundaung, Yangon 816. Moe Pwint Phyu 79, 125 St., Mingalar Taung Nyunt Tsp, Yangon 817. Mogok Aster Gems Shop Rm1 & 17, Bldg 158, 47th St., (Upper Block), Botataung Tsp, Yangon 818. Mya Nan Dar 497 Maha Bandoola St, Pabedan, Yangon 819. Mya Nandaw 739, Maha Bandoola Rd., Between Lanmadaw St., and 17th St., Latha Tsp, Yangon 820. Mya Shwe Sin 493 Maha Bandoola St, Pabedan, Yangon 821. Mya Shwe Yon 669B Maha Bandoola St, Latha, Yangon 822. Mya Theingi 56 Ma Gyi Gyi St, Sanchaung, Yangon 823. Myanmar VES Joint Venture Co., Ltd. 66, Kaba Aye Pagoda Rd., Mayangone Tsp, Yangon Yangon International Airport, Departure Lounge, Yangon 824. Myat Mingalar 493 Maha Bandoola St, Pabedan, Yangon 825. Myat Shwe Nadi 739 Maha Bandoola St, Latha, Yangon 826. Myint 169-175, 1st Fl., (Face Row), San Pya Nga Moe Yeik Market, Yangon 827. Myint Thein (Ko) 131, 29th St., (Middle) Pabedan Tsp, Yangon 828. Myint Thidar (23-71) 2nd Fl., Mingalar Market, Tamwe Tsp, Yangon (A-26)G/F) Yuzana Plaza, Mingalar Taung Nyunt Tsp, Yangon 829. Myintmo 53, 29th Street, Pabedan, Yangon 830. Nadi Shwe Yee (Nadi Shwe Yi) B 01-13/B Lanmadaw St, Lanmadaw Plaza, Latha, Yangon 831. Nagar Koe Kaung 505, Maha Bandoola Road, Corner of Shwebonthat St., Pabedan Tsp, Yangon 832. Nagar Nyi Naung 73-75-77, Top Flr., Wardan St., Lanmadaw Tsp, Yangon 833. Nagar Shwe Wah 781 Maha Bandoola St, Latha, Yangon 538, Maha Bandoola Road, pabadann Tsp, Yangon 834. Nan War (NanWah) 653 Maha Bandoola St, Latha, Yangon 835. Nan Yadana 176, 1st floor, So Sun Pat St, Pabedan, Yangon 836. Nat Nandaw 153, Bogyoke Aung San Market, Bogyoke Aung San Road, Pabedan Tsp, Yangon 837. Nawarat 631, Maha Bandoola Road, Latha Tsp, Yangon 838. Nawarat Shwe Sin S-5, 1st Fl., Yuzana Plaza, Banyar Dala Rd., Mingalar Taung Nyunt Tsp, Yangon 839. Nay Chi 78, Bogyoke Augn San Market, (East Wing), Pabedan Tsp, Yangon 840. Nay La Hnapar Theikdi 1st Fl., Yuzana Palza, Mingalar Taungnyunt Tsp, Yangon 841. Nay Lin Htun 527 Maha Bandoola St, Pabedan, Yangon 842. New Shwe Sin 14,15,20,21,22, Mingalardon Market, Mingalardon Zay St., Mingalardone Tsp, Yangon 843. New Tai Sin 729 Maha Bandoola St, Latha, Yangon 844. New York 636 Maha Bandoola St, Latha, Yangon 845. Ngwe Than Kyaw C-7, 1st Fl., Yuzana Plaza, Banyar Dala Road, Mingalar Taungnyunt Tsp, Yangon 846. Nine Dragons 505 Maha Bandoola St, Pabedan, Yangon 847. Nu Jewellery and Goldsmith 45, 2nd Fl., FMI Shopping Centre, 380, Bogyoke Aung San Road, Pabedan Tsp, Yangon 848. Nu Yadanar Rm. 69, 2nd Fl., FMI Centre, 380, Bogyoke Aung San Road, Pabedan Tsp, Yangon 849. Oh Wai 25, Dhamayon St., Ward 10, Hlaing Tsp, Yangon 850. OK 717 Maha Bandoola St, Latha, Yangon 744, Lanmadaw St., corner of Maha Bandoola Rd., Lanmadaw Tsp, Yangon 851. Padamyar Theingi Goldsmith 247, Cor. of Banyar Dala Rd. & Ah-Yoe-Gone St., Tamwe Tsp, Yangon 852. Painn (U) Gold Smith Rm. 005, Bldg 1, Pazundaung Garden Ave., Upper Pazundaung Rd., Pazundaung Tsp, Yangon 853. Palai Mon (pale Mon) 130 Shwebontha St, Pabedan, Yangon 854. Pan Wut Yi 503 Maha Bandoola St, Pabedan, Yangon 855. Pann Let Saung A-26/27, Myaynigon Palza, Bargayar Road, Sanchaung Tsp, Yangon 856. Paradise Jewellery 28, (2nd Fl.) Gem Museum, Kaba Aye Pagoda Road, Mayangone Tsp, Yangon 857. Pho Shwe La Min 71 Kyauk Myaung St, Tamwe, Yangon 858. Pho Thar Htoo 90, Thura St., Ward 9, Mayangone Tsp, Yangon. X-9, G/F, Yuzana Plaza, Banyar Dala Road, Mingalar Taung Nyunt Tsp, Yangon 859. Phone Han Gyaw 11, Bogyoke Aung San Market, (Nawarat Bldg), Pabedan Tsp, Yangon 860. Poe San 83 Anawratha St, kyauktada, Yangon 861. Power (1) 671 Maha Bandoola St, Latha, Yangon 862. Power (2) 601 Maha Bandoola St, Latha, Yangon 863. Power III 44, Pyay Road, Dagon Township, Yangon 864. Princess Gems and Jewellery 133, 20th St., Latha Tsp, Yangon 865. Pucca 697, MahaBandoola Rd., Cor. of Sint-oh-dan St., Latha Tsp, Yangon 866. Pyae Sone Ma 60-61, Shed 1, Insein Market, Sawbwagyigon, Insein. Yangon 867. Pyae Sone Win 222 Shwebontha St, Pabedan, Yangon 868. Pyae Wa 89, Bogyoke Aung San Road, Pabedan Tsp, Yangon 869. Pyi Wai Shan S4 Banyadala Rd, Yuzana Plaza, Mingala Taung Nyunt, Yangon S-16, (1st Fl.) Dagon Centre, 262-264, Pyay Road, Sanchaung Tsp. 870. Queen Pan Htwar S5 Banyadala Rd, Minagla Taung Nyunt, Yangon 871. Raja (Ko) and Brothers 88, Rm. 6, 29th St., Lower Bolck, Ward 6, Pabedan Tsp, Yangon 872. Sabei Phyu 507-519, Rm. 6, Maha Bandoola Road, Pabedan Tsp, Yangon 873. Saint Yadanar Gems and Jewellery 191, Anawrahta Road, Lanmadaw Tsp, Yangon 874. San Aung 164 Banyadala Rd, Mingala Taung Nyunt, Yangon 875. San Se Sein 94, Baho Shed, Bogyoke Aung San Market, Pabedan Tsp, Yangon 876. San Thit 55, 29th St., (lower Block), Pabedan Tsp, Yangon 877. Sann Sann Lon 525, Maha Bandoola Rd., Between 27th and 28th S., Pabedan Tsp, Yangon 878. Sann Thit 30-43-66, Shed 1, Insein market, Insein Tsp, Yangon 879. Sann Thit Oo 1, Mingalardon Market, Mingalardon Zay St., Yangon 880. Sanpya 146 Shwebontha St, Pabedan, Yangon 881. Scott Diamond & Gems 124, Bogyoke Aung San Marke (West Wing), Bogyoke Aung San Road, Pabedan Tsp, Yangon 882. Sein Hteik Htar 56 29th St, Pabedan, Yangon 883. Sein Htet 177-B, Shwebontha St., Pabedan Tsp. Yangon 884. Sein & Mya 38, Shed 4, Insein Market, Insein Tsp, Yangon 885. Sein Myint (mg) Rm 4, Shed 2, Insein Market, Insein Tsp, Yangon 886. Sein San Ein 244/246 Shwebontha St, Pabedan, Yangon 887. Sein Shwe Nann 679, Maha Bandoola Road, Beteween 19th St., And 20th St., Latha Tsp, Yangon 888. Sein Shwe Yadanar Rm.4, Bldg 3, G/F, Moe Kaung Ave, Moe Kaung St., Yankin Tsp, Yangon 889. Sein Thone Lone, San Nyein (U) and Sons 79, Bogyoke Market, (Thanbyu Shed), Bogyoke Aung San Rd., Paabedan Tsp, Yangon 890. Sein Tun (U) and Ah Choon 181, East Wing, Bogyoke Aung San Market, Pabedan Tsp, Yangon 891. Sein Yadanar 648, Maha Bandoola Road, Latha Tsp, 134, Shwebontha St., Pabedan Tsp, Yangon 892. Sein Zabu Hteik 101 Shwebontha St, Pabedan, Yangon 893. Setkyar Shwe Yi 45, West Shed (D), Bogyoke Augn San Market, Pabedan Tsp, Yangon 894. Shinn Long 733, Maha Bandoola Road, Latha Tsp, Yangon 895. Shint Fu (Shin Phu) 530, Maha Bandoola Raod, Between 27th St., and 28th St., Pabedan Tsp, Yangon 896. Show 516, Maha Bandoola Road, Pabedan Tsp, Yangon 897. Shu Taing Yin (Shu Tine Yin) 583 Maha Bandoola St, Pabedan, Yangon 532-542, Maha Bandoola Road, Between 27th St and Kone Zaydan St., Pabedan Tsp, Yangon 898. Shumawa 371, Shwebontha Road, Pabedan Tsp, Yangon 899. Shwe Akari 650, maha Bandoola Road, Latha Tsp, Yangon 900. Shwe Bayin Rm 72, Shed 1, Insein Market, Insein Tsp, Yangon 901. Shwe Chinthe Kabar 15 G/F, 27th St., Pabedan Tsp, Yangon 902. Shwe Hmi 82, 22nd St., Latha Tsp, Yangon 903. Shwe Hninsi 521 Maha Bandoola St, Pabedan, Yangon 904. Shwe Ho Family 167 Myin Taw Tha St, 2 North Ward, Thaketa, Yangon 905. Shwe Kainnayi (Keinnayi) 178 Shwebontha St, Pabedan, Yangon 906. Shwe Khit 500, Maha Bandoola Rd., Pabedan Tsp, Yangon 907. Shwe Kyi Min (Shwe Kyee Min) 520 Maha Bandoola St, Pabedan, Yangon 908. Shwe Kyin 719 Maha Bandoola St, Latha, Yangon 909. Shwe Lee 744 Maha Bandoola St, Latha, Yangon 23-24, 1st Fl. FMI Centre, 380, Bogyoke Aung San Rd., Pabedan Tsp. Yangon 910. Shwe Maha 312 Strand Rd, Kyeemyindaing, Yangon 911. Shwe Min Tha (Shwe Minthar) 199 Banyadala Rd, Tamwe, Yangon 912. Shwe Nadi oo 148, 48th St, Botahtaung, Yangon 913. Shwe Nagar 6, Shwebontha St., Pabedan Tsp, Yangon 914. Shwe Naing Ngan 8, Latha Street, Latha Tsp, Yangon 915. Shwe Nann Htaik (Shwe Nan htike) 88, 49th St, Pazundaung, Yangon 916. Shwe Nann Htaik 495 Maha Bandoola St, Pabedan, Yangon 917. Shwe Ou 618 Maha Bandoola St, Latha, Yangon 918. Shwe Pearl 25 1st Fl., FMI Shopping Centre, Pabedan Tsp, Yangon 919. Shwe Pyae Soan Rm 23, central Hall, Bogyoke Aung San Market, Pabedan Tsp, Yangon 920. Shwe Pyi Kyaw Bldg 5, Rm 010, Upper Pazudaung Rd, Pazudaung, Yangon 921. Shwe Pyi Soe 32, Shwebontha St., Pabedan Tsp, Yangon 922. Shwe San Eain 159, Lanmadaw St., Lanmadaw Tsp, Yangon 923. Shwe San Mee 524 Maha Bandoola St, Pabedan, Yangon 924. Shwe Sin Gold & Jewellery 745, Cor of Maha Bandoola St. & Lanmadaw St., Near Traffic Light, Lanmadaw Tsp. Yangon 925. Shwe Sin 746 Maha Bandoola St, Lanmadaw, Yangon 926. Shwe Sin Min Jewellery & Gold smith 101, Lower Shwebontha St., Pabedan Tsp, Yangon 927. Shwe Sin Nann 16, Mingalardon Market Mingalardon Zay St., Mingalardon Tsp, Yangon 928. Shwe Sint 651B Maha Bandoola St, Latha, Yangon 929. Shwe Taung Gems & Jewellery 15A Insein Rd, Kamayut, Yangon 244-246, Shwe Bontha Road, Pabedan Tsp, Yangon 131, Weikzar St., Ward (5), Mayangone Tsp, Yangon 930. Shwe Tha Zin 535 Maha Bandoola St, Pabedan, Yangon 931. Shwe Thiri 73/75 122th Street, Mingala Taung Nyunt, Yangon 932. Shwe Thitsar 130, Central Hall, Bogyoke Aung San Market, Bogyoke Road, Pabedan Tsp, Yangon 933. Shwe Thone Si 27, Hlawga St., Ward 19, Yangon 934. Shwe Tint De 8, Bogyoke Aung San Market, (Front Row), Pabedan Tsp, Yangon 935. Shwe (U) 96, Shwebontha Road, Pabedan Tsp, Yangon 936. Shwe Wah Kyuu 24, Sint-Oh-Dan St., Latha Tsp, Yangon 937. Shwe Wut Yi 292 Shwebontha St, Pabedan, Yangon 938. Shwe Ya Mone Min 499 Maha Bandoola Street, corner of Shwebontha St., and 29th St. Pabedan, Yangon 939. Shwe Ye Win 007, Bldg 5, Pazundaung Garden Ave., Upper Pazundaung Rd., Pazundaung Tsp, Yangon 655, Maha Bandoola Road, Between Latha St., and 21st St., Latha Tsp, Yangon 940. Shwe Yi Oo 105 Bo Sun Pat St, Pabedan, Yangon 941. Shwe Zarli 688, Maha bandoola Road, Between 19th St., and Sin-Oh-Dan St./, Latha Tsp, Yangon 942. Shwe Zin 689 Maha Bandoola St, Latha, Yangon 943. Silver Lion 70, central Hall, Bogyoke Market, Bogyoke Aung San Road, Pabedan Tsp, Yangon 944. Sin Hwa 633A Maha Bandoola St, Between 21st St and Latha St., Latha Tsp, Yangon 706, Maha Bandoola Rd., Corner of 22nd St., Latha Tsp, Yangon 631, Maha Bandoola Road, Corner of 22nd St., Yangon 945. Sin Li Bldg 6 Rm 001 Upper Pazundaung Street, Pazundaung, Yangon 946. Sin Lon 525 Maha Bandoola St, Pabedan, Yangon 947. Sin Phyu Daw 495, maha Bandoola Road, Pabedan Tsp, Yangon 948. Soon Shin 31, Nawarat Gems Hall, Bogyoke aung San Market, Pabedan Tsp., Yangon 949. Star Shwe Sin 163 Banyadala Rd, Tamwe, Yangon 950. Su Mon Aye 177/179 Shwebontha St, Pabedan, Yangon 951. Su Myat Mon 518, Maha Bandoola Road, Pabedan Tsp, Yangon 952. Tah Lee Gold & Jewellery 75, Hledan Rd., Near Hledan Market, Kamayut Tsp, Yangon 953. Tai Aung 53, Central Hall, Bogyoke Aung San Market, Pabedan Tsp, Yangon 954. Tai Hin 659 Maha Bandoola St, Latha, Yangon 955. Tai Lon S (1-2-19) 1st Fl., Yuzana Palza, Mingala Taungnyunt Tsp, Yangon 956. Tai Mee Gold Shop B-(3-4-5) 1st Fl., Yuzana Plaza, Mingalar Taug Nyunt Tsp, Yangon 957. Tai Ohnn 645 Maha Bandoola Street, Latha, Yangon 958. Tai Sein 637 Maha Bandoola St, Latha, Yangon 959. Tai Sung 661 Maha Bandoola St, Latha, Yangon 960. Taing Taing Kyaw 436 Theinbyu Rd, Mingala Taung Nyunt, Yangon 961. Take Li (Take Lee) 669 Maha Bandoola St, Latha, Yangon 962. Taw Win 733 Maha Bandoola St, Latha, Yangon 963. Team Work Int'l Co., Ltd. 216-222, 9-a, 10th Fl., Bo mYat Tun Housing, Maha Bandoola Rd., Pazundaung tsp, Yangon 964. Teik Chein 183 Banyadala Rd, Tamwe, Yangon 965. Teik Sein (Tate Sein) 507/519 Maha Bandoola St, Pabedan, Yangon 966. Teik Shein (Tate Shein) 520 Maha Bandoola St, Pavedan, Yangon 967. Thabawa yadanar Garden 315, Rm 1, anawrahta Rd., Corner of 26th St., Pabedan Tsp, Yangon 968. Thadar Yadanar Goldsmith 35, Bogyoke Aung San Market, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 969. Thai Ung 635, Maha Bandoola Rd., Latha Tsp, Yangon 970. Thamada Bldg 6 Rm 7 Insein Rd, Hlsing Yadana Housing, Hlaing, Yangon 971. Thamadi 585 Maha Bandoola St, Pabedan, Yangon 972. Thamadi (Scale) 79, 29th St., Pabedan Tsp, Yangon 973. Than Htike Oo 86, Shwebontha St., Pabedan Tsp, Yangon 974. Than Phyo 265 Pyay Rd, Sanchaung, Yangon 975. Than Than Htay 65 Upper Pazundaung Rd, Pazundaung, Yangon 976. Thazin Min 177/179C Shwebontha St, Pabedan, Yangon 977. Thein Than Jewellery 266, Shwe Bon Thar St., Middle Blk., Pabedan Tsp, Yangon 978. Theingi Shwe Yi 713 Maha Bandoola St, Latha, Yangon 979. Theingi Shwe Zin 709, Maha Bandoola Rd., Between 18th St., and Sin-Oh Dan St., Latha Tsp, Yangon 980. Thidar 277(B), Thu Mingalar Rd., Ward 9, South Okkalapa Tsp, Yangon 981. Thin Thin Maw 24 Bayint Naung Rd, Mayangon, Yangon 982. Thinn Yadanar No 62, G/F) Blk-1, Insein Market, Insein Tsp, Yangon 983. Thiri Yadana 709 Maha Bandoola St, Latha, Yangon 984. Thit Sar 496 Maha Bandoola St, Pabedan, Yangon 985. Thitsar Aung Myin 390, Pyay Road, Hmaw Bi, Yangon 986. Thit Sar Oo 687, Mahabandoola St., Latha Tsp, Yangon. 643, Maha Bandoola St., Between 21st and 22nd St., Latha Tsp, Yangon 987. Thwe Ni Store Ltd. 13, (front Row) Bogyoke Market, Bogyoke Aung San Rd., Pabedan Tsp Yangon 988. Time & Treasure Jewellery & Goldsmith 1, West Maykha Lane 1, Mayangone Tsp, Yangon 989. Tin Fu 715 Maha Bandoola St, Latha, Yangon 63, Central Hall, Bogyoke Market, Pabedan Tsp, Yangon 990. Tin Mya (Ma) 23, Bogyoke Market (East Shed A) Bogyoke Aung San Road, Pabedan Tsp, Yangon 991. Toe Toe 502 Maha Bandoola St Pabedan, Yangon 992. Triple Six 177/179B Shwebontha St, Pabedan, Yangon 993. Tun 491 Maha Bandoola St, Pabedan, Yangon 994. Tun Myint (Ko) & Brothers 54, Dagon Thiri St., Kyauk Mayaung, Tamwe Tsp, Yangon 995. Tun Myint (Ko) (TK Gold Shop) 9-B, 141 S., Ma-U Gone Ward, Tamwe Tsp, Yangon 996. Tun Tun 500 Maha Bandoola St, Pabedan, Yangon 997. Tun Tun 123 29th St, Pavedan, Yangon 998. U Hton B01-05 Lanmadaw St, Lanmadaw Plaza, Latha, Yangon 999. U Painn Bldg 1, Rm 005, Upper Pazundaung Rd, Pazundaung, Yangon 1000. U Thein Myint & Sons 4 Set Dwin St, Sin Mar Ward, Ahlone, Yangon 1001. Victoria Jewellery 62, 2nd Fl., FMI Centre, 380, Bogyoke Aung San Road, Pabedan Tsp, Yangon 1002. Victory Jewellery Management Co., Ltd. (VJM) 163, East Wing, Bogyoke Aung San Market, Bogyoke Road, Pabedan Tsp, Yangon 11, Thiri Kanthat St., North Okkala Tsp, Yangon 1003. Wan Chain 651 Maha Bandoola St, Latha, Yangon 1004. Wan Sin 739, G/F, Maha Bandoola Rd. Corner of 17th St., Latha Tsp. Yangon 1005. War War Win 727 Maha Bandoola St, Latha, Yangon 1006. Win 157, Rm 3, Shwebontha St., Pabedan Tsp, Yangon 1007. Win Htein 65 Upper Pazundaung Rd, Pazundaung, Yangon 1008. Win Myat Thu 132 Shwebontha St, Pabedan, Yangon 1009. Win Nyunt Nyunt 59 Hledan St, Kamayut, Yangon 1010. Win Theingi 75, Upper Pazundaung R., Pazundaung Tsp, Yangon 1011. Win Win Shwe Bldg 5 Rm 006 Upper Pazundaung RD, Pazundaung, Yangon 1012. Yadana Tun 126 Bo Min Yaung St, Mingala Taung Nyunt, Yangon 217, Shwe Bontha Road, Pabedan Tsp, Yangon 1013. Yadana Win 265 Kyaikkasan Rd, Tamwe, Yangon 1014. Yadana Win 122 Sayasan Rd, Bahan, Yangon 1015. Yadanar 8, Yadanar St., Saya San (South) Ward, Bahan Tsp, Yangon 117, 29th St., Pabedan Tsp, Yangon (93-94-95) G-1, Insein Market, Insein Tsp, Yangon 1016. Yadanar Myaing 555, Maha Bandoola Rd., Between 26th St., Konzayzan St., Pabedan Tsp, Yangon 1017. Yadanar Nandaw 715, Maha Bandoola Rd., Between 17th St., and 18th St., Latha Tsp. Yangon 1018. Yadanar Shwe Sin Gold & Jewellery 746, Cor. of Maha Bandoola St. & Lanmadaw St., Near Traffic Light, Lanmadaw Tsp, Yangon 1019. Yadanar Theingi 539, Maha Bandoola Road, Between Konzaydan St., and 27th St., Pabedan Tsp, Yangon 1020. Yati B-3, SuperWorld, Bogyoke Aung San Market, Pabedan Tsp, Yangon 1021. Yaung Chi Oo 64 29th St, Pabedan, Yangon 1022. Yaung Ni Oo 707 Thu Mingalar St, 5 Ward, South Okkalapa, Yangon 116, Central Hall, Bogyoke Market, Pabedan Tsp, Yangon 1023. Yellow Diamond 104 Shwebontha St, Pabedan, Yangon 1024. Yelong (Yi Lon) 677B Maha Bandoola St, Latha, Yangon 1025. Yelong (Yi Lon) Yadanar S-7 1st floor Banyadala Rd, Yuzana Plaza, Mingala Taung Nyuny, Yangon F-1, 1st floor, Banyadala Rd, Yuzana Plaza, Mingala Taung Nyuny, Yangon 1026. Zabu Linn/Nat Nan Taw 8, Bogyoke Market (Face Wing), Bogyoke Aung San Rd., Pabedan Tsp, Yangon 1027. Zabu Tun 70 Hledan St, Kamayut, Yangon 1028. Zabuyit 176 Shwebontha St, Pabedan, Yangon 1029. Zalat Pan 22 Kyar Kwet Thit St, Tamwe, Yangon 1030. Zarmini 75-77, (Top Floor,) Wadan St., Ward (1), Lanmadaw Tsp, Yangon 1031. Zarni Than 107, 29th St., (Middle ) Pabedan Tsp, Yangon 23, 1st Fl., Theingyizay Shed E, Latha Tsp, Yangon 5, 1st Fl., Shed A, Insein Market, Insein Tsp, Yangon Mandalay 1032. Aung Family A-1, 30th St., Between 72nd and 73rd St, Mandalay 1033. Aung Gabar 3-4 corner of 29th St & 84 St Mandalay 1034. Aung Thamardi 89th St., Between 21st St., and 22nd St. Mandalay 115, 84th St., Between 29th St and 30th St, Chan Aye Thazan Tsp, Mandalay 1035. Aung Yadanar 20-22-24, Yuzana (D) Shed, G/F, Zaycho Market, Mandalay 1036. Aung Zabu 306 84th St, Bet 37 and 38th St, Mandalay 1037. Awarat 104/23, Dana Bwar Nan Shae, Ward 6, Mandalay 1038. Boe Yadanar Co., Ltd. 12, Boe Yadanar Bldg., Myintzu Thaka, Saku St., Ward (1), Minbu 1039. Cho(U) 127, 35th St., Between 78th St and 79th St. Mandalay 217, 35th St., Corner of 78th St., and 79th St, Mandalay 1040. Dragon Palace Jewellery 77th St bet 32 and 33rd St Mandalay 1041. Fu Shin 219, Corner of 28th St, and 83rd St, Mandalay 1042. Fuji Bldg.4, Corner of 84th St and 29th St., Mandalay 1043. Galon Min 143, 36th St., Between 77th St and 78th St, Maha Aung Myay Tsp, Mandalay 1044. Golden Crown 159, 29th St., Between 82nd St. and 83rd St, Mandalay. 111, 3rd Fl., 78th St., Between 37th St and 38th St Maha Aung Myay Ts, Yangon 1045. Great Diamond Jewellery 273 (A), 80th St., Between 32nd and 33rd St., Mandalay 1046. Hlyan Tint 6, 84th St., Between 38th St., and 39th St, Mandalay 1047. Kaung Lite 322 84th St bet 38 and 39th St, Mandalay 1048. Kaung Myat 194 84th St bet 33 and 34th St, Mandalay 1049. Kyway Kyway (Ma)- Aye Aye Myint (Ma) 1, Myalay Shed (H), 82nd St., Between 15th St., and 16th St., Mandalay 1050. Maung Gyi (U) Jewellery Shop 219, 84th St., Between 32nd and 33rd St, Mandalay 1051. Maung Kain 181 Corner of 80th and 29th St, Mandalay 1052. Maung Wein Fu Gold smith 132, Corner of 84th St and 26th St., Mandalay 1053. Mogok 45-50-51, Yuzana Shed (D), 3rd Fl., Zaycho Market, Mandalay 1054. Myitta 7-8-9-10, 84th St., Between 38th and 39th St, Mandalay 423, 84th St., Between 38th and 39th St, Mandalay 1055. Nawarat Jewellery Shop 516, Cor. of 80th St. & 31st St., Mandalay 1056. Ngwe Ngan Phyu 139, 36th St., Between 77th and 78th St., Maha Aung Myay Tsp, Mandalay 1057. New Star 10, 78th St (bet 32 and 33rd St, Mandalay) 1058. Nyein Nyein San 215, 84th St., Between 32nd and 33rd St., Mandalay 1059. Phu Shin 219, Corner of 83rd and 28th St, Mandalay 1060. Pound Hwa 109, 84th St., Between 29th St., and 30th St, Chan Aye Thazan Tsp, Mandalay 1061. Pwint Lann 251, 84th St., Between 33st and 34th St. Mandalay 1062. Royal Diamond Jewellery 249, 26th St., Between 82nd St., and 83rd St., Mandalay 1063. Seim Mya Yadana 149, Corner of 80th and 28th St, Mandalay 1064. Sein Kyaw Moe Thiri Madalar Car Wing (South) 89th St., Between 24th and 25th St, Mandalay 1065. Sein Shwe Moe (1) 12(A), Mingalar Market, 73rd St., Between 30th St., and 31st St. Mandalay 1066. Sein Shwe Moe (II) 26, 30th St., Between 71st St and 72nd St, Mandalay 1067. Sein Tharaphu 289, 28th St between 83rd and 84th St, Mandalay 1068. Shwe Gabar 33-35, 1st Fl., Sagawah Shed, Zaycho Market, Mandalay 1069. Shwe Kyar 114, 78th St., Between 36th and 37th St., Mandalay 1070. Shwe Kyay Si 141, 36th St., Between 77th St., and 78th St., Mandalay 1071. Shwe La Min 313, 28th St bet 83 and 84th St, Mandalay 1072. Shwe Nadi 53, 84th St bet 34 and 35th St, Mandalay 1073. Shwe Nagar 442, 80th St bet 27 and 28th St, Mandalay 1074. Shwe Oak Or A-9/10, 78th St., Bet. 32nd & 33rd St., Mandalay 1075. Shwe Oak Or Zay Cho (South) Shop House, G/F, Mandalay 1076. Shwe Pyi Tha 21/28, 89th St, bet 22 and 23rd St, Mandalay 1077. Shwe Pyit Taing Htaung Bet 26 and 27th St & bet 88 and 89th St, Mandalay 1078. Shwe Wah Phu 19th St., Between 86th St and 87th St., Mandalay 1079. Shwe Zarmani 136/138, 84th St bet 31 and 32nd St, Mandalay 1080. Soe 4-5, 84th St., Between 38th St., and 39th St, Mandalay 1081. Taw Win F 9/7, 66th St., Mandalay 1082. Thein Maung (U) Gold Shops and Gold Smith 29, Between 81st and 82nd St., Near Chntral Fire Service Station, Mandalay 1083. Theingi Shwe Sin Co., Ltd. 1F, Corner of 27th St., and 78th St. Mandalay 1084. Thiri Shwe Zin 311, 84th St bet 38 and 39th St, Mandalay 1085. Thuriya Nagar 30th St., Between 71st St and 72nd St. Mandalay 1086. Tin Shein 12/14, Yuzana Shed D, Zaycho Market, Mandalay 1087. Tin (U) 26, Corner of Bayint Naung Rd., and Kannar St., Chan Aye Thazan Tsp, Mandalay 1088. Wan Shin 167, 29th St., Between 82nd and 83rd St, Mandalay 1089. Weint Fu 132, Corner of 26 and 84th St, Mandalay 1090. Weint Li 476, 80th St bet 29 and 30th St, Mandalay 1091. Weint San Corner of 27 and 84th St, Mandalay 1092. Weint Sann 132-1, 26(B)th St., Between 83rd St and 84th St, Mandalay 1093. Weint Sein 63, Corner of 28th and 84th St, Mandalay 1094. Win Maung (U) 55, 24th St., Between 83rd St and 84th St., Aung Myay Thazan Tsp, Mandalay 1095. Win Myint 183, 81st St., Between 18th St., and 19th St., aung Myay Thazan Tsp, Mandalay 1096. Wun Shwin 167, 29th St bet 82 and 83rd St, Mandalay 1097. Ya Htike 312, 80th St bet 20 and 21 St, Mandalay 1098. Yadana Win 119, 63rd Street bet 19 and 20th St, Mandalay 1099. Yadanar Moe 29th St., Between 83rd St., and 84th St., Maha Aung Myay Rsp, Mandalay 1100. Zabu Aye 39, 1st Fl., Mya Lay Shed (H), Zaycho Market, Mandalay Da Wei/Kawthaung 1101. Bhone Han Gyaw Bayint Naung Market, Da Wei, Thanin Thayi Division 1102. Phone Han Gyaw Infornt of Bayint Naung Market, Da Wei, Thanin Thayi Division Myeik 1103. Aung Nilar Zay Gyi (Infront, Adipati St., Myeik, Thanin Thayi Division 1104. Phone Han Gyaw Inside of Myeik Market, Myeik, Thanin Thayi Division Pakokku 1105. Khin Maung (U) & Sein Hmi (Daw) Rm.7, Shed (D), West of Market, Pakokku, Magwe Division 1106. Myint Thein (U) & Win Hein (Daw) Bogyoke St., Ward (12), Pakokku, Magwe Division 1107. Paw Oo Thiri Sandar St., Ward (4), Pakokku, Magwe Division 1108. Shwe Pin Myint Lut Latt Yay St., Ward (8), Pakokku, Magwe Division 1109. Thant Sin 3, Shed (B), South of Myoma Zay, Pakokku, Magwe Division 1110. Thein Maung (U) & Yin May (Daw) West of Zay, Pakokku, Magwe Division 1111. Tun Hlyan Pwe St., Khan Taw Qtr, Ward 12, Pakokku, Magwe Division. D-12, West of Myom Zay Bldg, Pakokku, Magwe Division 1112. Yadanar Shwe Sin 13, Shed (D), West of Market, Pakokku, Magwe Division Magway 1113. Myat Kyaw (U) & Myint Myint Aye (Daw) 55, Oh Bo 6th St., Magway, Magwe Division Min Bu 1114. Boe Yadanar Transport Co., Ltd. 12, Myitzu Thaka Sagu Rd., Ward (1), Min Bu, Magwe Division Myingyan 1115. Shwe Mann May East of Zay Gyi, Myingyan, Magway Division Pyinmana 1116. Cho San Bldg. 25/97, Bo Letyar St., North of Market, Pyinmana, Mandalay Division 1117. Ever 1/8, Bogyoke St., Mingalar Ward, Pyinmana, Mandalay Division 1118. Kaung Like B1-26, A-98, Mingalar Market, Pyinmana, Mandalay Division 1119. Mya Myint Moh 10/14, Bogyoke St., Pyinmana, Mandalay Division 1120. Shwe Myint Moh A-29, 135, Bo Letyar St., North of Market, Pyinmana, Mandalay Division 1121. Win (KO) & Khin Than Lwin (Ma) 3/4, Bogyoke St., Pyinmana, Mandalay Division Monywa 1122. Shwe Hnin Si 15, North of Chindwin Yadanar Market, Phone Gyi, Monywa, Sagaing Division 1123. Thamardi 1, Shed (15), Chindwin Yadanar market, Monywa, Sagaing Division 1124. Than Tayar 273, Bogyoke Aung San Rd., Monywa, Sagaing Division 1125. Tun Tun (U), & Than Than Myint (Daw) 31, Ah-Hta-Ka (1), Bldg., Dhamaryon St., Monywa, Sagaing Division 1126. Win Yadanar New Chindwin Yadanar Market, Phone Gyi Tan, Monywa, Sagaing Division Sagaing 1127. Ba Thi (U) Silversmith Ywa Htaung, (Near Mandalay), Sagaing, Sagaing Division Kale 1128. Kalayarna 5/4, Nyaung Pin Thar Qtr., Kale, Sagaing Division Pharkant 1129. Pound Hwa Nga/53, Hnget Pyaw Taw Ward, Pharkant, Kachin State Shwebo 1130. A Maung (U) 3 Qtr, Shwebo, Sagaing Division 1131. Myo Min Chit Shwebo. Sagaing Division 1132. Yadanar Aung Sun Phu Street, Shwebo, Sagaing Division Taunggyi 1133. Shu Taing Yin La/1, Corner of Bogyoke Aung San St., and Tabin Shwe Htee St., Lanmadaw Qtr, Taunggyi Shan State Lashio 1134. Golden Dragon H/Bldg. 1, No 9, Bogyoke St., Lashio, Shan State 1135. Lashio Lucky 17, G/F, Myo Ma New Market, Theindi St., Lashio, Shan State JADE AND JADE GOODS 1136. Apex Jade 113-120, Nawarat Shed, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 1137. Beauty Jade 40, Nawarat Shed, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 1138. Chang Long Gems & Jewellery Co 216-222 Rm A1, Bo Myat Tun Housing, Bo Myat Tun Rd, Pazundaung, Yangon 1139. Eastern Jade 10-19, Nawarat Shed, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 1140. Fu May Jade & Jewellery Rm# 12, Bogyoke Aung San Market, Pabedan Tsp, Yangon 1141. Golden House Jade & Gems Co-op Ltd. Rm# 3, Bldg. 11, (1st Flr.), Pan Hlaing St., Pabedan Tsp, Yangon 1142. Golden Lion Jewellery & Jade 83 West D Block, Bogyoke Aung San Market, Pabedan, Yangon 1143. Happy Jade Co Ltd 110 (Ist floor) 50th St, Pazundaung, Yangon 1144. Jade Land Jewellery Co Ltd 263 Theinbyu Road, Botataung Township, Yangon 1145. Jade Star Gems Co-op. Ltd. 1, 1st Floor, Bogyoke Aung San Market, Bogyoke Aung San Rd., Pabedan, Yangon 1146. Kyauk Sein Nagar (Gems) Co 39a Pyay Rd, 7.5 mile, Myayangon, Yangon 1147. Lucky Jewellery (53-54-76), Nawarat Bldg., Bogyoke Aung San Rd., Pabedan Tsp, Yangon 1148. Myanmar Arts & Handicrafts Centre 26, 1st floor, Sayasan Plaza, Cor of Sayasan Rd & New University Ave, Bahan, Yangon 1149. Myanmar Arts and Handicrafts Centre 69, room 507, Yuzana Condo Tower, Shwegondaing Rd, Bahan, Yangon 1150. Myanmar imperial jade co Ltd 22, Pyay Road, Mayangone Township, Yangon 1151. Ok Jewellery & Jade Works G (20-21), Aung San Stadium (North Wing), Mingalar Taung Nyunt Tsp, Yangon 1152. Ok Jewellery & Jade Works 34, Central Hall, Bogyoke Aung San Market, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 1153. Precious Stone 116, Bogyoke Aung San Market (West Wing), Pabedan Tsp, Yangon 1154. Ruby Dragon Construction Co., Ltd. 32 (G), Kokkine Swimming Pool St., Bahan Tsp, Yangon 1155. Ruby Dragon Jade & Gems Co 37A Pyay RD, 7.5 mile, Myayangon, Yangon 1156. Sayargyi Co., Ltd. 39, Man Pyay 7th St., Ward (3), Tharkayta Tsp, Yangon 1157. Top Top Gems 11, (1st Flr.), Myanma Gems Mart, 66, Kaba Aye Pagoda Rd., Mayangon Tsp, Yangon 1158. Yoko Sun Jade Company 653C Mya Kantha St, Kamayut, Yangon 1159. Aung Yadanar Htay 20 Kyauk Sit Tan, Phayargyi West Entrance, Chan Mya Thasi Tsp, Mandalay 1160. Fu May Jade & Jewellery 309, 80th St bet 35 and 36th St, Mandalay 1161. Jade Flower 119, 78 St bet 36 and 37th St, Mandalay 1162. Kyauk Seinn Nagar (Gems) Co Ltd Ta-7, SA-2, Cor of 69 & Theikpan St, Mandalay 1163. OK Co Ltd 61, 73rd St, bet 28 and 29th St, Mandalay 1164. Ruby Dragon Jewellery Ta-7, SA-2, Cor of 69 & Theikpan St, Mandalay 1165. Sein & Mya Cor. of 38th St. & 87th St., Mandalay SILVERSMITHS AND SILVERWARE 1166. Aung Kya Oo 450 Thein Phyu Rd, MTNTT, Yangon 1167. Chan Myae Aung B-95, Khaymarthi Street, NOKAA, Yangon 1168. Gandawin 1 Bogyoke Aung San Market (East Shed (D)), PBDNN, Yangon 1169. Happy Jewellery & Souvenir 6 Pyay Road, 6 ½ mile HLGG, Yangon 1170. Hnin Pwint Phyu 143-249, Shwebontha Street, PBDNN, Yangon 1171. Hollywood Silver 925 250, (G/F), 39th Street, KTDAA, Yangon 1172. Khin Silver Ware Shop 82, 29th Street, PBDNN, Yangon 1173. KLN Group 35 Mya Sabei Street, Parami, MYGNN, Yangon 1174. Kyaw Win (Ko) 118 Shwebontha Street, PBDNN, Yangon 1175. Lin Pa Pa (Ext 515) 614 Bogyoke Aung San Market Shed (B), PBDNN, Yangon 1176. Lucky One Brothers 33 Central Hall, Bogyoke Aung San Market, PBDNN, Yangon 1177. Lucky Palace 26 (1st floor), Myanma Gems Mart, 66 Kaba Aye Pagoda Road, MYGNN, Yangon 1178. Maung Maung (Ko) & Ahmar Sein (Ma) (Ext 406) 20 Bogyoke Market, (Central Shed) PBDNN, Yangon 1179. Maung Myint (Ko) & Marlar (Ma) (Ext 406) 24 Bogyoke Market (West Shed B) PBDNN, Yangon 1180. Min Aung (Ko) & Theingi (Ma) Ext. 475) 33 Bogyoke Aung San Market (West Shed B) PBDNN, Yangon 1181. Moe 380, Room 56 (2nd flr), FMI Centre, Bogyoke Aung San Rd, PBDNN, Yangon 1182. Moe Han (U) 62, 29th Street, PBDNN, Yangon 1183. Myanmar Craft Silverware 99 Yay Kyaw Road, Upper Pazunddaung, MTNTT, Yangon 1184. Myint Myint (Ma) & Khin Nyo Win (Ma) 1 Soonlungu Kyaung Street YKNN Yangon 1185. Nawarat 791st floor, Myanma Gems Mart, 66 Kaba Aye Pagoda Road, MYGNN, Yangon 1186. Nyi Lay (U) Silver Shop 62 Bogyoke Aung San Market (Central Hall), PBDNN, Yangon 1187. Pan Set Kyar 477 Artharwaddy St, NOKAA, Yangon 1188. Phoenix Silversmith 73-75-77 (Top floor) Wardan Street, Ward (1) LMDWW, Yangon 1189. Sane Lei 9 Bogyoke Aung San Market (Central Shed) PBDNN, Yangon 1190. Seinn Lei 9 Central Hall, Bogyoke Market, PBDNN, Yangon 1191. Shwe Pyi Yadanar Gold & Silverware Shop 13 (1st floor), Myanma Gems mart, 66 Kaba Aye Pagoda Road, MYGNN, Yangon 1192. Silver King 87, 29th Street, PBNDNN, Yangon 1193. Silver Lion 70 Central Hall, Bogyoke Market, Bogyoke Aung San Road, PBDNN, Yangon 1194. Swe Swe (Ma) (Ext 364) 12 West (A) Bk, Bogyoke Market, Bogyoke Aung San Road, PBDNN, Yangon 1195. Tai Minn Silverware 41-42 Central Hall, Bogyoke Aung San Market, PBDNN, Yangon 1196. Zarmani 75-77 Top Floor, Warden Street, LMDWW, Yangon 1197. Zaw Myo Htet Co Ltd. 72 51st Street, PZDGG, Yangon SILVERSMITHS OUTSIDE YANGON Mandalay 1198. Aung Co Ltd 13-19 Tharaphi She, Zaycho Market, Mandalay 1199. Ba Mhin (u) & Khin Lay (Daw) Family 2(j) Cor of 66th and 24th Street, Mandalay 1200. West Banks (2) Cor of 34th and 83rd Street, Mandalay 1201. Yadanarbon Silver Shop 47 Hninsi Shed (B), (1st floor), Zaycho, Mandalay Sagaing 1202. Ba Hmin (U) & Khin Lay (Daw) Ywa Hltaung Ward, Sagaing 1203. Ba Thi (U) Silversmith Ywa Hltaung (Near Mandalay) Sagaing 1204. Hla Thaung (U) & Win May (Daw) Ywa Hltaung Ward, Sagaing 1205. Hnin Phyu Lwin Man-Shwebo Monywa Rd, Ywa Hltaung Ward, Sagaing 1206. Kyaw Zaw (Ko)-Kyyi Lay (Ma) & Sons Ywa Hltaung Ward, Sagaing Taunggyi 1207. Sein Thanadi He-Yar Ywama Village, Inlay-Nyaung Shwe, Southern Shan State, Taunggyi ANNEX II List referred to in Articles 9, 10 and 13 Table Notes: 1. Aliases or variations in spelling are denoted by a.k.a. 2. D.o.b means date of birth. 3. P.o.b means place of birth. 4. If not stated otherwise, all passport and ID cards are those of Burma/Myanmar. A. STATE PEACE AND DEVELOPMENT COUNCIL (SPDC) # Name (and possible aliases) Identifying information (function/title, date and place of birth, passport/id number, spouse or son/daughter of ¦) Sex (M/F) A1a Senior General Than Shwe Chairman, d.o.b. 2.2.1933 M A1b Kyaing Kyaing Wife of Senior General Than Shwe F A1c Thandar Shwe Daughter of Senior General Than Shwe F A1d Major Zaw Phyo Win Husband of Thandar Shwe, Deputy Director Export Section, Ministry of Trade M A1e Khin Pyone Shwe Daughter of Senior General Than Shwe F A1f Aye Aye Thit Shwe Daughter of Senior General Than Shwe F A1g Tun Naing Shwe a.k.a. Tun Tun Naing Son of Senior General Than Shwe. Owner of J and J Company M A1h Khin Thanda Wife of Tun Naing Shwe F A1i Kyaing San Shwe Son of Senior General Than Shwe, Owner of J's Donuts M A1j Dr. Khin Win Sein Wife of Kyaing San Shwe F A1k Thant Zaw Shwe a.k.a. Maung Maung Son of Senior General Than Shwe M A1l Dewar Shwe Daughter of Senior General Than Shwe F A1m Kyi Kyi Shwe a.k.a. Ma Aw Daughter of Senior General Than Shwe F A1n Lt. Col. Nay Soe Maung Husband of Kyi Kyi Shwe M A1o Pho La Pyae (Full Moon) a.k.a. Nay Shwe Thway Aung Son of Kyi Kyi Shwe and Nay Soe Maung, Director Yadanabon Cybercity M A2a Vice-Senior General Maung Aye Vice-Chairman, d.o.b. 25.12.1937 M A2b Mya Mya San Wife of Vice-Senior General Maung Aye F A2c Nandar Aye Daughter of Vice-Senior General Maung Aye, wife of Major Pye Aung (D15g). Owner of Queen Star Computer Co. F A3a General Thura Shwe Mann Chief of Staff, Coordinator of Special Operations (Army, Navy and Air Force) d.o.b. 11.7.1947 M A3b Khin Lay Thet Wife of General Thura Shwe Mann, d.o.b. 19.6.1947 F A3c Aung Thet Mann a.k.a. Shwe Mann Ko Ko Son of General Thura Shwe Mann, Ayeya Shwe War (Wah) Company, 5, Pyay Road, Hlaing Township, Yangon and Co-owner of RedLink Communications Co. Ltd, No. 20, Building B, Mya Yeik Nyo Royal Hotel, Pa-Le Road, Bahan Township, Yangon, d.o.b. 19.6.1977 M A3d Khin Hnin Thandar Wife of Aung Thet Mann F A3e Toe Naing Mann Son of General Thura Shwe Mann, d.o.b. 29.6.1978 Owner of Global Net and Red Link Communications Co. Ltd, No. 20, Building B, Mya Yeik Nyo Royal Hotel, Pa-Le Road, Bahan Township, Yangon, Internet Service Providers M A3f Zay Zin Latt Wife of Toe Naing Mann, Daughter of Khin Shwe (J5a), d.o.b. 24.3.1981 F A4a Lt-Gen Thein Sein Prime Minister, d.o.b. 20.4.1945, Pathein M A4b Khin Khin Win Wife of Lt-Gen Thein Sein F A5a Gen (Thiha Thura) Tin Aung Myint Oo (Thiha Thura is a title) Secretary 1, d.o.b. 29.5.1950, Chairman of the Myanmar National Olympic Council and Chairman of Myanmar Economic Corporation M A5b Khin Saw Hnin Wife of Lt-Gen Thiha Thura Tin Aung Myint Oo F A5c Captain Naing Lin Oo Son of Lt-Gen Thiha Thura Tin Aung Myint Oo M A5d Hnin Yee Mon Wife of Capt. Naing Lin Oo F A6a Maj. Gen. Min Aung Hlaing Chief of Bureau of Special Operations 2 (Kayah, Shan States). Since 23.6.2008 M A6b Kyu Kyu Hla Wife of Maj-Gen Min Aung Hlaing F A7a Lt-Gen Tin Aye Chief of Military Ordnance, Head of UMEHL M A7b Kyi Kyi Ohn Wife of Lt-Gen Tin Aye F A7c Zaw Min Aye Son of Lt-Gen Tin Aye M A8a Maj-Gen Thar Aye a.k.a. Tha Aye Chief of Bureau of Special Operations 1 (Kachin, Chin, Sagaing) since May 2009, d.o.b. 16.2.1945 (previously A11a) M A8b Wai Wai Khaing a.k.a. Wei Wei Khaing Wife of Maj-Gen Thar Aye (Previously A11b) F A8c See Thu Aye Son of Maj-Gen Thar Aye (Previously A11c) M A9a Maj-Gen Hla Htay Win Chief of Armed Forces Training, Since 23.6.2008. (Previously B1a). Owner of Htay Co. (logging and timber) M A9b Mar Mar Wai Wife of Maj-Gen Hla Htay Win F A10a Maj-Gen Ko Ko Chief of Bureau of Special Operations 3 (Pegu, Irrawaddy, Arakan). Since 23.6.2008 M A10b Sao Nwan Khun Sum Wife of Maj-Gen Ko Ko F A11a Lt-Gen Khin Zaw Chief of Bureau of Special Operations 4 (Karen, Mon, Tenas serim), Since May 2009, previously Chief of BSO 6 since June 2008 (previously G42a) M A11b Khin Pyone Win Wife of Lt-Gen Khin Zaw (Previously G42b) F A11c Kyi Tha Khin Zaw Son of Lt-Gen Khin Zaw (Previously G42c) M A11d Su Khin Zaw Daughter of Lt-Gen Khin Zaw (Previously G42d) F A12a Lt-Gen Myint Swe Chief of Bureau of Special Operations 5 (Rangoon/Yangon) M A12b Khin Thet Htay Wife of Lt-Gen Myint Swe F A13a Arnt Maung Retired Director General, Directorate of Religious Affairs M A14a Lt-Gen Ohn Myint Chief of Bureau of Special Operations 6 (Naypyidaw and Mandalay). Since May 2009. (Previously A8a) M A14b Nu Nu Swe Wife of Lt-Gen Ohn Myint F A14c Kyaw Thiha a.k.a. Kyaw Thura Son of Lt-Gen Ohn Myint M A14d Nwe Ei Ei Zin Wife of Kyaw Thiha F B. REGIONAL COMMANDERS # Name Identifying information (inc. Command) Sex (M/F) B1a Maj-Gen Win Myint Rangoon (Yangon) M B1b Kyin Myaing Wife of Maj-Gen Win Myint F B2a Maj-Gen Yar Pyae a.k.a. Ya Pyae, Ya Pye, Ya Pyrit, Yar Pye and Yar Pyrit Eastern (Shan State (South)) M B2b Thinzar Win Sein Wife of Maj-Gen Yar Pyae a.k.a. Ya Pyae, Ya Pye, Ya Pyrit, Yar Pye and Yar Pyrit F B3a Maj-Gen Myint Soe North Western (Sagaing Division) and Regional Minister without portfolio M B4a Maj-Gen Khin Zaw Oo Coastal (Tanintharyi Division), d.o.b. 24.6.1951 M B5a Maj-Gen Aung Than Htut North Eastern (Shan State(North)) M B5b Cherry Wife of Maj-Gen Aung Than Htut F B6a Maj-Gen Tin Ngwe Central (Mandalay Division) M B6b Khin Thida Wife of Maj-Gen Tin Ngwe F B7a Maj-Gen Thaung Aye Western (Rakhine State) M B7b Thin Myo Myo Aung Wife of Maj-Gen Thaung Aye F B8a Maj-Gen Kyaw Swe South Western (Irrawaddy Division) and Regional Minister without portfolio M B8b Win Win Maw Wife of Maj-Gen Kyaw Swe F B9a Maj-Gen Soe Win North (Kachin State) M B9b Than Than Nwe Wife of Maj-Gen Soe Win F B10a Maj-Gen Hla Min South (Bago Division) M B11a Maj-Gen Thet Naing Win South Eastern (Mon State) M B12a Maj-Gen Kyaw Phyo Triangle (Shan State (East)) M B13a Maj-Gen Wai Lwin Naypyidaw M B13b Swe Swe Oo Wife of Maj-Gen Wai Lwin F B13c Wai Phyo Aung Son of Maj-Gen Wai Lwin M B13d Oanmar Kyaw Tun a.k.a Ohnmar Kyaw Tun Wife of Wai Phyo Aung F B13e Wai Phyo Son of Maj-Gen Wai Lwin M B13f Lwin Yamin Daughter of Maj-Gen Wai Lwin F C. DEPUTY REGIONAL COMMANDERS # Name Identifying information (inc. Command) Sex (M/F) C1a Brig-Gen Kyaw Kyaw Tun Rangoon (Yangon) M C1b Khin May Latt Wife of Brig-Gen Kyaw Kyaw Tun F C2a Brig-Gen Than Htut Aung Centre M C2b Moe Moe Nwe Wife of Brig-Gen Than Htut Aung F C3a Brig-Gen Tin Maung Ohn North-Western M C4a Brig-Gen San Tun Northern, d.o.b. 2.3.1951, Rangoon/Yangon M C4b Tin Sein Wife of Brig-Gen San Tun, d.o.b. 27.9.1950, Rangoon/ Yangon F C4c Ma Khin Ei Ei Tun Daughter of Brig-Gen San Tun, d.o.b. 16.9.1979, Director of Ar Let Yone Co. Ltd F C4d Min Thant Son of Brig-Gen San Tun, d.o.b. 11.11.1982, Rangoon/ Yangon, Director of Ar Let Yone Co. Ltd M C4e Khin Mi Mi Tun Daughter of Brig-Gen San Tun, d.o.b. 25.10.1984, Rangoon/Yangon, Director of Ar Let Yone Co. Ltd F C5a Brig-Gen Hla Myint North-Eastern M C5b Su Su Hlaing Wife of Brig-Gen Hla Myint F C6a Brig-Gen Wai Lin Triangle M C7a Brig-Gen Chit Oo Eastern M C7b Kyin Myaing Wife of Brig-Gen Chit Oo F C8a Brig-Gen Zaw Min South-Eastern M C8b Nyunt Nyunt Wai Wife of Brig-Gen Zaw Min F C9a Brig-Gen Hone Ngaing a.k.a. Hon Ngai Coastal M C9b Wah Wah Wife of Brig-Gen Hone Ngaing a.k.a. Hon Ngai F C10a Brig-Gen Win Myint (previously C7a) Southern M C10b Mya Mya Aye Wife of Brig-Gen Win Myint F C11a Brig-Gen Tint Swe South-Western M C11b Khin Thaung Wife of Brig-Gen Tint Swe F C11c Ye Min a.k.a. Ye Kyaw Swar Swe Son of Brig-Gen Tint Swe M C11d Su Mon Swe Wife of Ye Min F C12a Brig-Gen Tin Hlaing Western M C12b Hla Than Htay Wife of Brig-Gen Tin Hlaing F D. MINISTERS # Name Identifying information (inc. Ministry) Sex (M/F) D1a Maj-Gen Htay Oo Agriculture and Irrigation (since 18.9.2004) (formerly Cooperatives since 25.8.2003), Secretary-General of the USDA, d.o.b. 20.1.1950, p.o.b. Hintada, Passport No. DM 105413, ID No. 10/Khatana (N) 009325 M D1b Ni Ni Win Wife of Maj-Gen Htay Oo F D1c Thein Zaw Nyo Cadet Son of Maj-Gen Htay Oo M M D2a Brig-Gen Tin Naing Thein Commerce (since 18.9.2004), formerly Deputy Minister of Forestry, d.o.b. 1955 M D2b Aye Aye Wife of Brig-Gen Tin Naing Thein F D3a Maj-Gen Khin Maung Myint Construction, also Minister of Electric Power 2 M D3b Win Win Nu Wife of Maj-Gen Khin Maung Myint F D4a Maj-Gen Tin Htut Cooperatives (since 15.5.2006) M D4b Tin Tin Nyunt Wife of Maj-Gen Tin Htut F D5a Maj-Gen Khin Aung Myint Culture (since 15.5.2006) M D5b Khin Phyone Wife of Maj-Gen Khin Aung Myint F D6a Dr. Chan Nyein Education (since 10.8.2005), formerly Deputy Minister of Science & Technology, Member of the Executive Committee of the USDA, d.o.b. 15.12.1944 M D6b Sandar Aung Wife of Dr. Chan Nyein F D7a Col Zaw Min Electric Power (1) (since 15.5.2006), d.o.b. 10.1.1949 M D7b Khin Mi Mi Wife of Col Zaw Min F D8a Brig-Gen Lun Thi Energy (since 20.12.1997), d.o.b. 18.7.1940 M D8b Khin Mar Aye Wife of Brig-Gen Lun Thi F D8c Mya Sein Aye Daughter of Brig-Gen Lun Thi F D8d Zin Maung Lun Son of Brig-Gen Lun Thi M D8e Zar Chi Ko Wife of Zin Maung Lun F D9a Maj-Gen Hla Tun Finance & Revenue (since 1.2.2003), d.o.b. 11.7.1951 M D9b Khin Than Win Wife of Maj-Gen Hla Tun F D10a Nyan Win Foreign Affairs (since 18.9.2004), formerly Deputy Chief of Armed Forces Training, d.o.b. 22.1.1953 M D10b Myint Myint Soe Wife of Nyan Win, d.o.b. 15.1.1953 F D11a Brig-Gen Thein Aung Forestry (since 25.8.2003) M D11b Khin Htay Myint Wife of Brig-Gen Thein Aung F D12a Prof. Dr. Kyaw Myint Health (since 1.2.2003), d.o.b. 1940 M D12b Nilar Thaw Wife of Prof. Dr. Kyaw Myint F D13a Maj-Gen Maung Oo Home Affairs (since 5.11.2004) and Minister for Immigration and Population from February 2009, d.o.b. 1952 M D13b Nyunt Nyunt Oo Wife of Maj-Gen Maung Oo F D14a Maj-Gen Maung Maung Swe Social Welfare, Relief & Resettlement (since 15.5.2006) M D14b Tin Tin Nwe Wife of Maj-Gen Maung Maung Swe F D14c Ei Thet Thet Swe Daughter of Maj-Gen Maung Maung Swe F D14d Kaung Kyaw Swe Son of Maj-Gen Maung Maung Swe M D15a Aung Thaung Industry 1 (since 15.11.1997) M D15b Khin Khin Yi Wife of Aung Thaung F D15c Major Moe Aung Son of Aung Thaung M D15d Dr. Aye Khaing Nyunt Wife of Major Moe Aung F D15e Nay Aung Son of Aung Thaung, businessman, Managing Director, Aung Yee Phyoe Co. Ltd and Director IGE Co.Ltd M D15f Khin Moe Nyunt Wife of Nay Aung F D15g Major Pyi Aung a.k.a. Pye Aung Son of Aung Thaung (married to A2c). Director IGE Co.Ltd M D15h Khin Ngu Yi Phyo Daughter of Aung Thaung F D15i Dr Thu Nanda Aung Daughter of Aung Thaung F D15j Aye Myat Po Aung Daughter of Aung Thaung F D16a Vice Admiral Soe Thein Industry 2 (since June 2008). (Previously G38a) M D16b Khin Aye Kyin a.k.a. Aye Aye Wife of Vice Admiral Soe Thein F D16c Yimon Aye Daughter of Vice Admiral Soe Thein, d.o.b. 12.7.1980, currently in the USA F D16d Aye Chan Son of Vice Admiral Soe Thein, d.o.b. 23.9.1973 M D16e Thida Aye Daughter of Vice Admiral Soe Thein, d.o.b. 23.3.1979 F D17a Brig-Gen Kyaw Hsan Information (since 13.9.2002) M D17b Kyi Kyi Win Wife of Brig-Gen Kyaw Hsan. Head of Information Department of Myanmar Women's Affairs Federation. F D18a Brig-Gen Maung Maung Thein Livestock & Fisheries M D18b Myint Myint Aye Wife of Brig-Gen Maung Maung Thein F D18c Min Thein a.k.a. Ko Pauk Son of Brig-Gen Maung Maung Thein M D19a Brig-Gen Ohn Myint Mines (since 15.11.1997) M D19b San San Wife of Brig-Gen Ohn Myint F D19c Thet Naing Oo Son of Brig-Gen Ohn Myint M D19d Min Thet Oo Son of Brig-Gen Ohn Myint M D20a Soe Tha National Planning & Economic Development (since 20.12.1997), d.o.b. 7.11.1944 M D20b Kyu Kyu Win Wife of Soe Tha, d.o.b. 3.11.1949 F D20c Kyaw Myat Soe aka Aung Myat Soe Son of Soe Tha, d.o.b. 14.2.1973/7.10.1974, currently in Australia M D20d Wei Wei Lay Wife of Kyaw Myat Soe, d.o.b. 12.9.1978/18.8.1975, currently in Australia F D20e Aung Soe Tha Son of Soe Tha, d.o.b. 5.10.1980 M D20f Myat Myitzu Soe Daughter of Soe Tha, d.o.b. 14.2.1973 F D20g San Thida Soe Daughter of Soe Tha, d.o.b. 12.9.1978 F D20h Phone Myat Soe Son of Soe Tha, d.o.b. 3.3.1983 M D21a Col Thein Nyunt Progress of Border Areas & National Races & Development Affairs (since 15.11.1997), and Mayor of Naypyidaw M D21b Kyin Khaing a.k.a. Kyin Khine Wife of Col Thein Nyunt F D22a Maj-Gen Aung Min Rail Transportation (since 1.2.2003) M D22b Wai Wai Thar a.k.a. Wai Wai Tha Wife of Maj-Gen Aung Min F D22c Aye Min Aung Daughter of Maj-Gen Aung Min F D22d Htoo Char Aung Son of Maj-Gen Aung Min M D23a Brig-Gen Thura Myint Maung Religious Affairs (since 25.8.2003) M D23b Aung Kyaw Soe Son of Brig-Gen Thura Myint Maung M D23c Su Su Sandi Wife of Aung Kyaw Soe F D23d Zin Myint Maung Daughter of Brig-Gen Thura Myint Maung F D24a Thaung Science & Technology (since 11.1998) , d.o.b. 6.7.1937, Kyaukse M D24b May Kyi Sein Wife of Thaung F D24c Aung Kyi Son of Thaung, d.o.b. 1971 M D25a Brig-Gen Thura Aye Myint Sports (since 29.10.1999) M D25b Aye Aye Wife of Brig-Gen Thura Aye Myint F D25c Nay Linn Son of Brig-Gen Thura Aye Myint M D26a Brig-Gen Thein Zaw Minister of Telecommunications, Post & Telegraphs (since 10.5.2001) M D26b Mu Mu Win Wife of Brig-Gen Thein Zaw F D27a Maj-Gen Thein Swe Transport, since 18.9.2004 (formerly PM's Office from 25.8.2003) M D27b Mya Theingi Wife of Maj-Gen Thein Swe F D28a Maj-Gen Soe Naing Minister for Hotels and Tourism (since 15.5.2006) M D28b Tin Tin Latt Wife of Maj-Gen Soe Naing F D28c Wut Yi Oo Daughter of Maj-Gen Soe Naing F D28d Captain Htun Zaw Win Husband of Wut Yi Oo M D28e Yin Thu Aye Daughter of Maj-Gen Soe Naing F D28f Yi Phone Zaw Son of Maj-Gen Soe Naing M D29a Aung Kyi Employment/Labour (appointed Minister for Relations on 8.10.2007, in charge of relations with Aung San Suu Kyi) M D29b Thet Thet Swe Wife of Aung Kyi F D30a Kyaw Thu Chairman of Civil Service Selection and Training Board, d.o.b. 15.8.1949 M D30b Lei Lei Kyi Wife of Kyaw Thu F E. DEPUTY MINISTERS # Name Identifying information (inc. Ministry) Sex (M/F) E1a Ohn Myint Agriculture & Irrigation (since 15.11.1997) M E1b Thet War Wife of Ohn Myint F E2a Brig-Gen Aung Tun Commerce (since 13.9.2003) M E3a Brig-Gen Myint Thein Construction (since 5.1.2000) M E3b Mya Than Wife of Brig-Gen Myint Thein F E4a Tint Swe Construction d.o.b. 7.11.1936 (since 7.5.1998) M E5a Maj-Gen Aye Myint Defence (since 15.5.2006) M E6a Brig-Gen Aung Myo Min Education (since 19.11.2003) M E6b Thazin Nwe Wife of Brig-Gen Aung Myo Min F E6c Si Thun Aung Son of Brig-Gen Aung Myo Min M E7a Myo Myint Electric Power 1 (since 29.10.1999) M E7b Tin Tin Myint Wife of Myo Myint F E8a Brig-Gen Than Htay Energy (since 25.8.2003) M E8b Soe Wut Yi Wife of Brig-Gen Than Htay F E9a Col Hla Thein Swe d.o.b. 8.3.1957 Finance & Revenue (since 25.8.2003) M E9b Thida Win Wife of Col Hla Thein Swe F E10a Brig-Gen Win Myint Electric Power (2) M E10b Tin Ma Ma Than Wife of Brig-Gen Win Myint F E11a Maung Myint Foreign Affairs d.o.b. 21.5.1958, Mandalay (since 18.9.2004) M E11b Dr Khin Mya Win d.o.b. 21.1.1956, wife of Maung Myint F E12a Prof. Dr. Mya Oo Health (since 16.11.1997), d.o.b. 25.1.1940 M E12b Tin Tin Mya Wife of Prof. Dr. Mya Oo F E12c Dr. Tun Tun Oo Son of Prof. Dr. Mya Oo, d.o.b. 26.7.1965 M E12d Dr. Mya Thuzar Daughter of Prof. Dr. Mya Oo, d.o.b. 23.9.1971 F E12e Mya Thidar Daughter of Prof. Dr. Mya Oo, d.o.b. 10.6.1973 F E12f Mya Nandar Daughter of Prof. Dr. Mya Oo, d.o.b. 29.5.1976 F E13a Brig-Gen Phone Swe Home Affairs (since 25.8.2003) M E13b San San Wai Wife of Brig-Gen Phone Swe F E14a Brig-Gen Aye Myint Kyu Hotels & Tourism (since 16.11.1997) M E14b Prof. Khin Swe Myint Wife of Brig-Gen Aye Myint Kyu F E15a Brig-Gen Win Sein Immigration & Population (since November 2006) M E15b Wai Wai Linn Wife of Brig-Gen Win Sein F E16a Brig-Gen Thein Tun Industry 1 (Additional Deputy Minister) M E17a Lt-Col Khin Maung Kyaw Industry 2 (since 5.1.2000) M E17b Mi Mi Wai Wife of Lt-Col Khin Maung Kyaw F E18a Maj-Gen Kyaw Swa Khine Industry 2 (since 24.10.2007) (previously G29a), (Additional Deputy Minister) M E18b Khin Phyu Mar Wife of Maj-Gen Kyaw Swa Khine F E19a Col Tin Ngwe Progress of Border Areas & National Races & Development Affairs (since 25.8.2003) M E19b Khin Mya Chit Wife of Col Tin Ngwe F E20a Thaung Lwin Rail Transportation (since 16.11.1997) M E20b Dr. Yi Yi Htwe Wife of Thura Thaung Lwin F E21a Brig-Gen Aung Ko Religious Affairs, USDA, member of the Central Executive Committee (since 17.11.1997) M E21b Myint Myint Yee aka Yi Yi Myint Wife of Brig-Gen Thura Aung Ko F E22a Kyaw Soe Science and Technology d.o.b. 16.10.1944 (since 15.11.2004) M E23a Col Thurein Zaw National Planning and Economic Development (since 10.8.2005) M E23b Tin Ohn Myint Wife of Col Thurein Zaw F E24a Brig-Gen Kyaw Myin Social Welfare, Relief & Resettlement (since 25.8.2003) M E24b Khin Nwe Nwe Wife of Brig-Gen Kyaw Myin F E25a Pe Than Rail Transportation (since 14.11.1998) M E25b Cho Cho Tun Wife of Pe Than F E26a Col Nyan Tun Aung Transport (since 25.8.2003) M E26b Wai Wai Wife of Col Nyan Tun Aung F E27a Dr. Paing Soe Health (additional Deputy Minister) (since 15.5.2006) M E27b Khin Mar Swe Wife of Dr. Paing Soe F E28a Maj-Gen Thein Tun Deputy Minister for Posts and Telecommunications M E28b Mya Mya Win Wife of Thein Tun F E29a Maj-Gen Kyaw Swa Khaing Deputy Minister for Industry 2 M E29b Khin Phyu Mar Wife of Kyaw Swa Khaing F E30a Maj-Gen Thein Htay Deputy Minister for Defence M E30b Myint Myint Khine Wife of Maj-Gen Thein Htay F E31a Brig-Gen Tin Tun Aung Deputy Minister for Labour (since 7.11.2007) M F. OTHER TOURISM-RELATED APPOINTMENTS # Name Identifying information (inc. post held) Sex (M/F) F1a Hla Htay Director General at Hotels & Tourism Directorate (Managing Director, Myanmar Hotels and Tourism Services until August 2004) M F2a Tin Maung Shwe Deputy Director General, Hotels and Tourism Directorate M F3a Soe Thein Managing Director, Myanmar Hotels and Tourism Services since October 2004 (Previously General Manager) M F4a Khin Maung Soe General Manager M F5a Tint Swe General Manager M F6a Lt-Col Yan Naing General Manager, Ministry of Hotels & Tourism M F7a Kyi Kyi Aye Director for Tourism Promotion, Ministry of Hotels & Tourism F G. SENIOR MILITARY OFFICERS # Name Identifying information (inc. function) Sex (M/F) G1a Maj-Gen Hla Shwe Deputy Adjutant General M G2a Maj-Gen Soe Maung Judge Advocate General M G2b Nang Phyu Phyu Aye Wife of Maj-Gen Soe Maung F G3a Maj-Gen Thein Htaik a.k.a. Hteik Inspector General M G4a Maj-Gen Saw Hla Provost Marshal M G4b Cho Cho Maw Wife of Maj-Gen Saw Hla F G5a Maj-Gen Htin Aung Kyaw Vice Quarter Master General M G5b Khin Khin Maw Wife of Maj-Gen Htin Aung Kyaw F G6a Lt-Gen Lun Maung Auditor General M G6b May Mya Sein Wife of Lt-Gen Lun Maung F G7a Maj-Gen Nay Win Military Assistant to the SPDC Chairman M G8a Maj-Gen Hsan Hsint Military Appointments General, d.o.b. 1951 M G8b Khin Ma Lay Wife of Maj-Gen Hsan Hsint F G8c Okkar San Sint Son of Maj-Gen Hsan Hsint M G9a Maj-Gen Hla Aung Thein Camp Commandant, Rangoon M G9b Amy Khaing Wife of Hla Aung Thein F G10a Lt-Gen Ye Myint Chief of Military Affairs Security M G10b Myat Ngwe Wife of Lt-Gen Ye Myint F G11a Brig-Gen Mya Win Commandant, National Defence College M G12a Brig-Gen Maung Maung Aye Commandant, General Staff College (since June 2008) M G12b San San Yee Wife of Brig-Gen Maung Maung Aye F G13a Brig-Gen Tun Tun Oo Director of Public Relations and Psychological Warfare M G14a Maj-Gen Thein Tun Director of Signals; member of National Convention Convening Management Committee M G15a Maj-Gen Than Htay Director of Supply & Transport M G15b Nwe Nwe Win Wife of Maj-Gen Than Htay F G16a Maj-Gen Khin Maung Tint Director of Security Printing Works M G17a Maj-Gen Sein Lin Director, MOD (Precise job not known. Formerly Director Ordnance) M G18a Maj-Gen Kyi Win Director of Artillery & Armour, Board member UMEHL M G18b Khin Mya Mon Wife of Maj-Gen Kyi Win F G19a Maj-Gen Tin Tun Director Military Engineers M G19b Khin Myint Wai Wife of Maj-Gen Tin Tun F G20a Maj-Gen Aung Thein Director Resettlement M G20b Htwe Yi a.k.a. Htwe Htwe Yi Wife of Maj-Gen Aung Thein F G21a Brig-Gen Than Maung Deputy Commandant of National Defence College M G22a Brig-Gen Win Myint Rector Defence Services Technological Academy M G23a Brig-Gen Tun Nay Lin Rector/Commandant, Defence Services Medical Academy M G24a Brig-Gen Than Sein Commandant, Defence Services Hospital, Mingaladon, d.o.b. 1.2.1946, p.o.b. Bago M G24b Rosy Mya Than Wife of Brig-Gen Than Sein F G25a Brig-Gen Win Than Director of Procurement and Managing Director Union of Myanmar Economic Holdings (prev. Maj-Gen Win Hlaing, K1a) M G26a Brig-Gen Than Maung Director of Peoples' Militia & Frontier Forces M G27a Maj-Gen Khin Maung Win Director Defence Industries M G28a Brig-Gen Win Aung Member of Civil Service Selection and Training Board M G29a Brig-Gen Soe Oo Member of Civil Service Selection and Training Board M G30a Brig-Gen Nyi Tun aka Nyi Htun Member of Civil Service Selection and Training Board M G31a Brig-Gen Kyaw Aung Member of Civil Service Selection and Training Board M G32a Lt-Gen Myint Hlaing Chief of Staff (Air Defence) M G32b Khin Thant Sin Wife of Lt-Gen Myint Hlaing F G32c Hnin Nandar Hlaing Daughter of Lt-Gen Myint Hlaing F G32d Thant Sin Hlaing Son of Lt-Gen Myint Hlaing M G33a Maj-Gen Mya Win Director of Artillery, Ministry of Defence M G34a Maj-Gen Tin Soe Director of Armoured Vehicles, Ministry of Defence M G35a Maj-Gen Than Aung Director, Ministry of Defence, Directorate of Medical Staff M G36a Maj-Gen Ngwe Thein Ministry of Defence M G37a Col Thant Shin Director General Prime Minister's Office M G38a Lt-Gen Thura Myint Aung Adjutant General (formerly B8a, promoted from South Western Regional Command) M G39a Maj-Gen Maung Shein Defence Services Inspection and Auditor General M G40a Maj-Gen Tha Aye Ministry of Defence M G41a Colonel Myat Thu Commander Rangoon Military Region 1 (northern Rangoon) M G42a Colonel Nay Myo Commander Military Region 2 (Eastern Rangoon) M G43a Colonel Tin Hsan Commander Military Region 3 (Western Rangoon) M G44a Colonel Khin Maung Htun Commander Military Region 4 (Southern Rangoon) M G45a Colonel Tint Wai Commander Operation Control Command No. 4 (Mawbi) M G46a San Nyunt Commander Military Support Unit No. 2 of Military Security Affairs M G47a Lt. Col Zaw Win Commander Lon Htein Battalion Base 3 Shwemyayar M G48a Major Mya Thaung Commander Lon Htein Battalion Base 5 Mawbi M G49a Major Aung San Win Commander Lon Htein Battalion Base 7 Thanlin Township M Navy G50a Rear Admiral Nyan Tun Commander in Chief (Navy). Since June 2008. Board member UMEHL. (Previously G39a) M G50b Khin Aye Myint Wife of Nyan Tun F G51a Commodore Win Shein Commander, Naval Training Headquarters M G52a Commodore Brig-Gen Thura Thet Swe Commander Taninthayi Naval Region Command M G53a Commodore Myint Lwin Commander Irrawaddy Naval Region M Air Force G54a Lt-Gen Myat Hein Commander-in-Chief (Air) M G54b Htwe Htwe Nyunt Wife of Lt-Gen Myat Hein F G55a Maj-Gen Khin Aung Myint Chief of Staff (Air) M G56a Brig-Gen Ye Chit Pe Staff of Commander in Chief Air, Mingaladon M G57a Brig-Gen Khin Maung Tin Commandant of Shande Air Training School, Meiktila M G58a Brig-Gen Zin Yaw Commander Pathein Air Base, Chief of Staff (Air), Member of UMEHL Board M G58b Khin Thiri Wife of Brig-Gen Zin Yaw F G58c Zin Mon Aye Daughter of Brig-Gen Zin Yaw, d.o.b. 26.3.1985 F G58d Htet Aung Son of Brig-Gen Zin Yaw, d.o.b. 9.7.1988 M Light Infantry Divisions (LID) G59a Brig-Gen Than Htut 11 LID M G60a Brig-Gen Tun Nay Lin 22 LID M G61a Brig-Gen Kyaw Htoo Lwin 33 LID, Sagaing M G62a Brig-Gen Taut Tun 44 LID M G63a Brig-Gen Aye Khin 55 LID, Lalaw M G64a Brig-Gen San Myint 66 LID, Pyi M G65a Brig-Gen Tun Than 77 LID, Bago M G66a Brig-Gen Aung Kyaw Hla 88 LID, Magwe M G67a Brig-Gen Tin Oo Lwin 99 LID, Meiktila M G68a Brig Gen Sein Win 101 LID, Pakokku M G69a Col Than Han LID 66 M G70a Lt-Col Htwe Hla LID 66 M G71a Lt-Col Han Nyunt LID 66 M G72a Col Ohn Myint LID 77 M G73a Lt-Col Aung Kyaw Zaw LID 77 M G74a Major Hla Phyo LID 77 M G75a Colonel Myat Thu Tactical Commander 11th LID M G76a Colonel Htein Lin Tactical Commander 11th LID M G77a Lt. Col. Tun Hla Aung Tactical Commander 11th LID M G78a Col. Aung Tun Brigade 66 M G79a Capt. Thein Han Brigade 66 M G79b Hnin Wutyi Aung Wife of Capt. Thein Han F G80a Lt. Col Mya Win Tactical Commander 77th LID M G81a Colonel Win Te Tactical Commander 77th LID M G82a Colonel Soe Htway Tactical Commander 77th LID M G83a Lt. Col. Tun Aye Commander 702nd Light Infantry Battalion M G84a Nyan Myint Kyaw Commander Infantry Battalion 281 (Mongyang Shan State East) M Other Brigadier-Generals G85a Brig-Gen Htein Win Taikkyi Station M G86a Brig-Gen Khin Maung Htay Meiktila Station Commander M G87a Brig-Gen Kyaw Oo Lwin Kalay Station Commander M G88a Brig-Gen Khin Zaw Win Khamaukgyi Station M G89a Brig-Gen Kyaw Aung Southern MR, Toungoo Station Commander M G90a Brig-Gen Myint Hein Military Operations Command -3, Mogaung Station M G91a Brig-Gen Tin Ngwe Ministry of Defence M G92a Brig-Gen Myo Lwin Military Operations Command -7, Pekon Station M G93a Brig-Gen Myint Soe Military Operations Command -5, Taungup Station M G94a Brig-Gen Myint Aye Military Operations Command -9, Kyauktaw Station M G95a Brig-Gen Nyunt Hlaing Military Operations Command -17, Mong Pan Station M G96a Brig-Gen Ohn Myint Mon State USDA CEC member M G97a Brig-Gen Soe Nwe Military Operations Command -21 Bhamo Station M G98a Brig-Gen Than Tun Kyaukpadaung Station Commander M G99a Brig-Gen Than Tun Aung Regional Operations Command-Sittwe M G100a Brig-Gen Thet Naing Aungban Station Commander M G101a Brig-Gen Thein Hteik Military Operations Command -13, Bokpyin Station M G102a Brig-Gen Thura Myint Thein Namhsan Tactical Operations Command now Managing Director of Myanmar Economic Corporation (MEC) M G103a Brig-Gen Win Aung Mong Hsat Station Commander M G104a Brig-Gen Myo Tint Officer on Special Duty Ministry of Transport M G105a Brig-Gen Thura Sein Thaung Officer on Special Duty Ministry for Social Welfare M G106a Brig-Gen Phone Zaw Han Mayor of Mandalay since Feb 2005 and Chairman of Mandalay City Development Committee, formerly commander of Kyaukme M G106b Moe Thidar Wife of Brig-Gen Phone Zaw Han F G107a Brig-Gen Win Myint Pyinmana Station Commander M G108a Brig-Gen Kyaw Swe Pyin Oo Lwin Station Commander M G109a Brig-Gen Soe Win Bahtoo Station Commander M G110a Brig-Gen Thein Htay Vice Chief of Military Weapons Production, Ministry of Defence M G111a Brig-Gen Myint Soe Rangoon Station Commander M G112a Brig-Gen Myo Myint Thein Commandant, Defence Services Hospital Pyin Oo Lwin M G113a Brig-Gen Sein Myint Chairman of Bago (Pegu) Division Peace and Development Council M G114a Brig-Gen Hong Ngai (Ngaing) Chairman of Chin State Peace and Development Council M G115a Brig-Gen Win Myint Chairman of Kayah State Peace and Development Council M H. MILITARY OFFICERS RUNNING PRISONS AND POLICE # Name Identifying information (inc. function) Sex (M/F) H1a Brig-Gen Khin Yi DG Myanmar Police Force d.o.b. 29.12.1952 M H1b Khin May Soe Wife of Brig-Gen Khin Yi F H2a Zaw Win Director General of the Prisons Dept. (Ministry of Home Affairs) since August 2004, previously Deputy DG Myanmar Police Force, and former Brig-Gen. Former military M H2b Nwe Ni San Wife of Zaw Win F H3a Aung Saw Win Director General, Bureau of Special Investigation M H4a Police Brig-Gen Khin Maung Si Chief of Police Headquarters M H5a Lt-Col Tin Thaw Commander of Government Technical Institute M H6a Maung Maung Oo Head of Military Security Affairs interrogation team at Insein Prison M H7a Myo Aung Director of Rangoon Detention Facilities M H8a Police Brig-Gen Zaw Win Deputy Director of Police M H9a Police Lt. Col. Zaw Min Aung Special Branch M I. UNION SOLIDARITY AND DEVELOPMENT ASSOCIATION (USDA) (senior USDA officeholders who have not been included elsewhere) # Name Identifying information (inc. function) Sex (M/F) I1a Brig-Gen Aung Thein Lin a.k.a Aung Thein Lynn Mayor of Yangon & Chairman of the Yangon City Development Committee (Secretary) and USDA Central Executive Committee member, d.o.b. 1952 M I1b Khin San Nwe Wife of Brig-Gen Aung Thein Lin F I1c Thidar Myo Daughter of Brig-Gen Aung Thein Lin F I2a Col Maung Par a.k.a. Maung Pa Vice Mayor of Yangon City Development I (Member of the Central Executive I) M I2b Khin Nyunt Myaing Wife of Col Maung Par F I2c Naing Win Par Son of Col Maung Par M I3a Nyan Tun Aung Member of the Central Executive Committee M I4a Aye Myint Member of Rangoon Executive Committee M I5a Tin Hlaing Member of Rangoon Executive Committee M I6a Soe Nyunt Staff Officer Yangon East M I7a Chit Ko Ko Chairman of the Peace and Development Council in Mingala Taungnyunt Township M I8a Soe Hlaing Oo Secretary of the Peace and Development Council in Mingala Taungnyunt Township M I9a Captain Kan Win Head of Mingala Taungnyunt Township Police Force M I10a That Zin Thein Head of Mingala Taungnyunt Development Affairs Committee M I11a Khin Maung Myint Head of Mingala Taungnyunt Immigration and Population Dept M I12a Zaw Lin Secretary Mingala Taungnyunt Township USDA M I13a Win Hlaing Joint Secretary Mingala Taungnyunt Township USDA M I14a San San Kyaw Staff Officer of the Information and Public Relations Department of the Ministry of Information in Mingala TaungnyuntTownship F I15a Lt-Gen Myint Hlaing Ministry of Defence and USDA Member M J. PERSONS WHO BENEFIT FROM GOVERNMENT ECONOMIC POLICIES AND OTHER PERSONS ASSOCIATED WITH THE REGIME # Name Identifying information (inc. company) Sex (M/F) J1a Tay Za Managing Director, Htoo Trading Co; Htoo Construction Co., d.o.b 18.7.1964; ID card MYGN 006415. Owner of Yangon United Football Club. Father: Myint Swe (6.11.1924) Mother: Ohn (12.8.1934) M J1b Thidar Zaw Wife of Tay Za; d.o.b. 24.2.1964, ID card KMYT 006865. Parents: Zaw Nyunt (deceased), Htoo (deceased) F J1c Pye Phyo Tay Za Son of Tay Za , d.o.b. 29.1.1987 M J1d Ohn Mother of Tay Za, d.o.b. 12.8.1934 F J2a Thiha Brother of Tay Za (J1a), d.o.b. 24.6.1960. Director Htoo Trading. Distributor of London cigarettes (Myawaddy Trading) M J2b Shwe Shwe Lin Wife of Thiha F J3a Aung Ko Win a.k.a. Saya Kyaung Kanbawza Bank also Myanmar Billion Group, Nilayoma Co. Ltd, East Yoma Co. Ltd and agent for London Cigarettes in Shan and Kayah States and owner of Kanbawza Football Club M J3b Nan Than Htwe a.k.a. Nan Than Htay Wife of Aung Ko Win F J3c Nang Lang Kham a.k.a. Nan Lan Khan Daughter of Aung Ko Win , d.o.b. 1.6.1988 F J4a Tun Myint Naing a.k.a. Steven Law, Htun Myint Naing, Htoon Myint Naing Asia World Co., d.o.b. 15.5.1958 or 27.8.1960 owner of Magway Football Club M J4b Ng Seng Hong, a.k.a. Seng Hong, Cecilia Ng or Ng Sor Hon Wife of Tun Myint Naing. Chief Executive of Golden Aaron Pte Ltd (Singapore) F J4c Lo Hsing-han Father of Tun Myint Naing a.k.a. Steven Law of Asia World Co., d.o.b. 1938 or 1935 M J5a Khin Shwe Zaykabar Co, d.o.b. 21.1.1952. See also A3f M J5b San San Kywe Wife of Khin Shwe F J5c Zay Thiha Son of Khin Shwe, d.o.b. 1.1.1977, Managing Director of Zaykabar Co. Ltd M J5d Nandar Hlaing Wife of Zay Thiha F J6a Htay Myint Yuzana Co., d.o.b. 6.2.1955, also Yuzana Supermarket, Yuzana Hotel, Yuzana Oil Palm Project and owner of Southern Myanmar United Football Club M J6b Aye Aye Maw Wife of Htay Myint, d.o.b. 17.11.1957 F J6c Win Myint Brother of Htay Myint, d.o.b. 29.5.1952 Director Yuzana Co. M J6d Lay Myint Brother of Htay Myint, d.o.b. 6.2.1955 Director Yuzana Co. M J6e Kyin Toe Brother of Htay Myint, d.o.b. 29.4.1957 Director Yuzana Co. M J6f Zar Chi Htay Daughter of Htay Myint, Director of Yuzana Co., d.o.b. 17.2.1981 F J6g Khin Htay Lin Director, Yuzana Co., d.o.b. 14.4.1969 M J7a Kyaw Win Shwe Thanlwin Trading Co. (sole distributors of Thaton Tires under Ministry of Industry 2) M J7b Nan Mauk Loung Sai a.k.a. Nang Mauk Lao Hsai Wife of Kyaw Win F J8a Maj-Gen (Retired) Nyunt Tin Former Minister of Agriculture & Irrigation, retired September 2004 M J8b Khin Myo Oo Wife of Maj-Gen (Retired) Nyunt Tin F J8c Kyaw Myo Nyunt Son of Maj-Gen (Retired) Nyunt Tin M J8d Thu Thu Ei Han Daughter of Maj-Gen (Retired) Nyunt Tin F J9a Than Than Nwe Wife of Gen Soe Win, former Prime Minister (deceased) F J9b Nay Soe Son of Gen Soe Win, former Prime Minister (deceased) M J9c Theint Theint Soe Daughter of Gen Soe Win, former Prime Minister (deceased) F J9d Sabai Myaing Wife of Nay Soe F J9e Htin Htut Husband of Theint Theint Soe M J10a Maung Maung Myint Managing Director of Myangon Myint Co. Ltd M J11a Maung Ko Manager, Htarwara mining company M J12a Zaw Zaw a.k.a. Phoe Zaw Managing Director of Max Myanmar, d.o.b. 22.10.1966 M J12b Htay Htay Khine (Khaing) Wife of Zaw Zaw F J13a Chit Khaing aka Chit Khine Managing Director Eden group of companies and owner of Delta United Football Club M J14a Maung Weik Maung Weik & Co Ltd M J15a Aung Htwe Managing Director, Golden Flower Construction Company M J16a Kyaw Thein Director and Partner of Htoo Trading, d.o.b. 25.10.1947 M J17a Kyaw Myint Owner, Golden Flower Co. Ltd., 214 Wardan Street, Lamadaw, Yangon M J18a Nay Win Tun Ruby Dragon Jade and Gems Co. Ltd M J19a Win Myint President of the Union of Myanmar Federation of Chambers of Commerce and Industry (UMFCCI) and owner of Shwe Nagar Min Co and owner of Zeya Shwe Myay Football Club M J20a Eike (Eik) Htun a.k.a. Ayke Htun a.k.a. Aik Tun a.k.a. Patric Linn d.o.b. 21.10.1948, p.o.b. Mongkai Managing Director of Olympic Construction Co. and Shwe Taung Development Co. Ltd (584, 5F High Tech Tower Corner 7th Street and Strand Road, Lanmadaw Township, Yangon) and Asia Wealth Bank M J20b Sandar Tun Daughter of Eike Htun d.o.b. 23.8.1974 Yangon F J20c Aung Zaw Naing Son of Eike Htun M J20d Mi Mi Khaing Son of Eike Htun M J21a Dagon Win Aung Dagon International Co. Ltd, d.o.b. 30.9.1953, p.o.b. Pyay, ID Card No: PRE 127435 M J21b Moe Mya Mya Wife of Dagon Win Aung, d.o.b. 28.8.1958, ID Card: B/RGN 021998 F J21c Ei Hnin Pwint aka Christabelle Aung Daughter of Dagon Win Aung, d.o.b. 22.2.1981, Director of Palm Beach Resort Ngwe Saung F J21d Thurane Aung aka Christopher Aung, Thurein Aung Son of Dagon Win Aung, d.o.b 23.7.1982 M J21e Ei Hnin Khine aka Christina Aung Daughter of Dagon Win Aung, d.o.b 18.12.1983, currently in the UK F J22a Aung Myat a.k.a. Aung Myint Mother Trading M J23a Win Lwin Kyaw Tha Company M J24a Dr. Sai Sam Tun Loi Hein Co. working in collaboration with Ministry of Industry No. 1 owner of Yadanabon Football Club) M J25a San San Yee (Yi) Super One Group of Companies F J26a Aung Zaw Ye Myint Owner of Yetagun Construction Co M Members of the Judiciary J27a Aung Toe Chief Justice M J28a Aye Maung Attorney General M J29a Thaung Nyunt Legal Adviser M J30a Dr Tun Shin d.o.b. 2.10.1948, Deputy Attorney General M J31a Tun Tun Oo a.k.a. Htun Htun Oo Deputy Attorney General M J32a Tun Tun Oo Deputy Chief Justice M J33a Thein Soe Deputy Chief Justice M J34a Tin Aung Aye Supreme Court Judge M J35a Tin Aye Supreme Court Judge M J36a Myint Thein Supreme Court Judge M J37a Chit Lwin Supreme Court Judge M J38a Judge Thaung Lwin Kyauktada Township Court M J39a Thaung Nyunt Judge, Northern District Court; Also National Convention Convening Work Committee Secretary M J40a Nyi Nyi Soe Judge, Western District Court Address: No. (39) Ni-Gyaw-Da Street, (corner of Sake-Ta- Thu-Kha Street), Kyar-Kwet-Thit Ward, Tamway Township, Rangoon, Burma M J41a Myint Kyine Government Prosecutor, Northern District Court M K. MILITARY OWNED ENTERPRISES Name Identifying information (inc. company) Sex (M/F) Individuals K1a Maj-Gen (Retired) Win Hlaing Formerly Managing Director, Union of Myanmar Economic Holdings, Myawaddy Bank M K1b Ma Ngeh Daughter of Maj-Gen (Retired) Win Hlaing F K1c Zaw Win Naing Managing Director of Kambawza (Kanbawza) Bank. Husband of Ma Ngeh (K1b), and nephew of Aung Ko Win (J3a) M K1d Win Htway Hlaing Son of Maj-Gen (Retired) Win Hlaing, representative for KESCO company M K2a Col Myo Myint Managing Director Union of Myanmar Economic Holding LTD (UMEHL) M K2b Khin Htay Htay Wife of Col Myo Myint F K3a Col Ye Htut Myanmar Economic Corporation M K4a Col Myint Aung Managing Director at Myawaddy Trading Co. d.o.b. 11.8.1949 M K4b Nu Nu Yee Wife of Myint Aung, lab technician, d.o.b. 11.11.1954 F K4c Thiha Aung Son of Myint Aung, employed by Schlumberger, d.o.b. 11.6.1982 M K4d Nay Linn Aung Son of Myint Aung, seaman, d.o.b. 11.4.1981 M K5a Col Myo Myint Managing Director at Bandoola Transportation Co. M K6a Col (Retired) Thant Zin Managing Director at Myanmar Land and Development M K7a Lt-Col (Retired) Maung Maung Aye Managing Director  Union of Myanmar Economic Holdings Ltd (UMEHL) M K8a Col Aung San Managing Director at Hsinmin Cement Plant Construction Project M K9a Maj-Gen Maung Nyo Board of Directors, Union of Myanmar economic holdings Ltd M K10a Maj-Gen Kyaw Win Board of Directors, Union of Myanmar economic holdings Ltd M K11a Brig-Gen Khin Aung Myint Board of Directors, Union of Myanmar economic holdings Ltd M K12a Col Nyun Tun (marines) Board of Directors, Union of Myanmar economic holdings Ltd M K13a Col Thein Htay (Retired) Board of Directors, Union of Myanmar economic holdings Ltd M K14a Lt-Col Chit Swe (Retired) Board of Directors, Union of Myanmar economic holdings Ltd M K15a Myo Nyunt Board of Directors, Union of Myanmar economic holdings Ltd M K16a Myint Kyine Board of Directors, Union of Myanmar economic holdings Ltd M K17a Lt-Col Nay Wynn Departmental Managing Director, Myawaddy trading M Government financial institutions K18a Than Nyein Governor of Central Bank of Myanmar (under Ministry of Finance) M K19a Maung Maung Win Vice Governor of Central Bank of Myanmar (under Ministry of Finance) M K20a Mya Than Acting Managing Director of Myanmar Investment and Commercial Bank (MICB) M K21a Soe Min General Manager of MICB M Enterprises # Name Address Director/Owner/additional information Date of listing I. Union of myanmar economic holdings ltd. (umehl) aka union of myanma economic holdings ltd. K22a Union Of Myanmar Economic Holdings Ltd. aka Union Of Myanma Economic Holdings Ltd. (UMEHL) 189/191 Mahabandoola Road Corner of 50th Street Yangon Chairman: Lt-Gen Tin Aye, Managing Director: Maj-Gen Win Than 13.8.2009 A. MANUFACTURING K22b Myanmar Ruby Enterprise aka Mayanma Ruby Enterprise 24/26, 2ND fl, Sule Pagoda Road, Yangon (Midway Bank Building) 13.8.2009 K22c Myanmar Imperial Jade Co. Ltd aka Myanma Imperial Jade Co. Ltd 24/26, 2nd fl, Sule Pagoda Road, Yangon (Midway Bank Building) 13.8.2009 K22d Myanmar Rubber Wood Co. Ltd. aka Myanma Rubber Wood Co. Ltd. 13.8.2009 K22e Myanmar Pineapple Juice Production aka Myanma Pineapple Juice Production 13.8.2009 K22f Myawaddy Clean Drinking Water Service 4/A, No. 3 Main Road, Mingalardon Tsp Yangon 13.8.2009 K22g Sin Min (King Elephants) Cement Factory (Kyaukse) 189/191 Mahabandoola Road Corner of 50th Street, Yangon Col Maung Maung Aye, Managing Director 13.8.2009 K22h Tailoring Shop Service 13.8.2009 K22i Ngwe Pin Le (Silver Sea) Livestock Breeding And Fishery Co. 1093, Shwe Taung Gyar Street, Industrial Zone Ii, Ward 63, South Dagon Tsp, Yangon 13.8.2009 K22j Granite Tile Factory (Kyaikto) 189/191 Mahabandoola Road, Corner of 50th Street Yangon 13.8.2009 K22k Soap Factory (Paung) 189/191 Mahabandoola Road, Corner of 50th Street Yangon Col Myint Aung, Managing Director 13.8.2009 B. TRADING K22l Myawaddy Trading Ltd 189/191 Mahabandoola Road, Corner of 50th Street Yangon Col Myint Aung, Managing Director 13.8.2009 C. SERVICES K22m Bandoola Transportation Co. Ltd. 399, Thiri Mingalar Road, Insein Tsp. Yangon and/or Parami Road, South Okkalapa, Yangon Col. Myo Myint, Managing Director 13.8.2009 K22n Myawaddy Travel Services 24-26 Sule Pagoda Road, Yangon 13.8.2009 K22o Nawaday Hotel And Travel Services 335/357, Bogyoke Aung San Road, Pabedan Tsp. Yangon Col. (Retired) Maung Thaung, Managing Director 13.8.2009 K22p Myawaddy Agriculture Services 189/191 Mahabandoola Road, Corner of 50th Street, Yangon 13.8.2009 K22q Myanmar Ar (Power) Construction Services aka Myanma Ar (Power) Construction Services 189/191 Mahabandoola Road, Corner of 50th Street, Yangon 13.8.2009 JOINT VENTURES A. MANUFACTURING K22r Myanmar Segal International Ltd. aka Myanma Segal International Ltd. Pyay Road, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon Be Aung, Manager 13.8.2009 K22s Myanmar Daewoo International aka Myanma Daewoo International Pyay Road, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 13.8.2009 K22t Rothman Of Pall Mall Myanmar Private Ltd. aka Rothman Of Pall Mall Myanma Private Ltd. No. 38, Virginia Park, No. 3, Trunk Road, Pyinmabin Industrial Zone, Yangon CEO Lai Wei Chin 13.8.2009 K22u Myanmar Brewery Ltd. aka Myanma Brewery Ltd. No 45, No 3, Trunk Road Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon Lt-Col (Retired) Ne Win, Chairman a.k.a. Nay Win 13.8.2009 K22v Myanmar Posco Steel Co. Ltd. aka Myanma Posco Steel Co. Ltd. Plot 22, No. 3, Trunk Road, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 13.8.2009 K22w Myanmar Nouveau Steel Co. Ltd. aka Myanma Nouveau Steel Co. Ltd. No. 3, Trunk Road, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 13.8.2009 K22x Berger Paint Manufactoring Co. Ltd. Plot No. 34/A, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 13.8.2009 K22y The First Automotive Co. Ltd. Plot No. 47, Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon U Aye Cho and/or Lt-Col Tun Myint, Managing Director 13.8.2009 B. SERVICES K22z National Development Corp. 3/A, Thamthumar Street, 7 Mile, Mayangone Tsp, Yangon Dr. Khin Shwe, Chairman 13.8.2009 K22aa Hantha Waddy Golf Resort and Myodaw (City) Club Ltd. No 1, Konemyinttha Street, 7 Mile, Mayangone Tsp, Yangon and Thiri Mingalar Road, Insein Tsp, Yangon 13.8.2009 II. Myanmar economic corporation (mec) aka myanma economic corporation (mec) K23a Myanmar Economic Corporation (MEC) aka Myanma Economic Corporation (MEC) Shwedagon Pagoda Road Dagon Tsp, Yangon Chairman, Lt-Gen Tin Aung Myint Oo, Col Ye Htut or Brig-Gen Kyaw Win, Managing Director: Brig-Gen (Retd) Thura Myint Thein 13.8.2009 K23b Myaing Galay (Rhino Brand Cement Factory) Factories Dept. Mec Head Office, Shwedagon Pagoda Road, Dagon Tsp, Yangon Col Khin Maung Soe 13.8.2009 K23c Dagon Brewery 555/B, No 4, Highway Road, Hlaw Gar Ward, Shwe Pyi Thar Tsp, Yangon 13.8.2009 K23d Mec Steel Mills (Hmaw Bi/Pyi/Ywama Factories Dept. Mec Head Office, Shwedagon Pagoda Road, Dagon Tsp, Yangon Col Khin Maung Soe 13.8.2009 K23e Mec Sugar Mill Kant Balu 13.8.2009 K23f Mec Oxygen and Gases Factory Mindama Road, Mingalardon Tsp, Yangon 13.8.2009 K23g Mec Marble Mine Pyinmanar 13.8.2009 K23h Mec Marble Tiles Factory Loikaw 13.8.2009 K23i Mec Myanmar Cable Wire Factory aka Mec Myanma Cable Wire Factory No 48, Bamaw A Twin Wun Road, Zone (4), Hlaing Thar Yar Industrial Zone, Yangon 13.8.2009 K23j Mec Ship Breaking Service Thilawar, Than Nyin Tsp 13.8.2009 K23k Mec Disposable Syringe Factory Factories Dept, Mec Head Office, Shwedagon Pagoda Road, Dagon Tsp, Yangon 13.8.2009 K23l Gypsum Mine Thibaw 13.8.2009 III. Government-owned commercial enterprises K24a Myanma Salt and Marine Chemicals Enterprise aka Myanmar Salt and Marine Chemicals Enterprise Thakayta Township, Yangon Managing Director: Win Htain (Ministry of Mines) 13.8.2009 K25a Myanmar Defence Products Industry aka Myanma Defence Products Industry Ngyaung Chay Dauk (Ministry of Defence) 13.8.2009 K26a Myanma Timber Enterprise aka Myanma Timber Enterprise Myanma Timber Enterprise Head Office, Ahlone, Yangon and 504-506, Merchant Road, Kyauktada, Yangon Managing Director: Win Tun 13.8.2009 K27a Myanmar Gems Enterprise aka Myanma Gems Enterprise (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Thein Swe 13.8.2009 K28a Myanmar Pearls Enterprise aka Myanma Pearls Enterprise (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Maung Toe 13.8.2009 K29a Myanmar Mining Enterprise Number 1 aka Myanma Mining Enterprise Number 1 (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Saw Lwin 13.8.2009 K30a Myanmar Mining Enterprise Number 2 aka Myanma Mining Enterprise Number 2 (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Hla Theing 13.8.2009 K31a Myanmar Mining Enterprise Number 3 aka Myanma Mining Enterprise Number 1 (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: San Tun 13.8.2009 K32a Myanma Machine Tool and Electrical Industries (MTEI) aka Myanmar Machine Tool and Electrical Industries (MTEI) Block No. (12), Parami Road, Hlaing Township Yangon, Myanmar Telephone: 095-1-660437, 662324, 650822 Managing Director: Kyaw Win Director: Win Tint 13.8.2009 K33a Myanmar Paper & Chemical Industries aka Myanma Paper & Chemical Industries Managing Director: Nyunt Aung 13.8.2009 K34a Myanma General and Maintenance Industries aka Myanmar General and Maintenance Industries Managing Director: Aye Mauk 13.8.2009 K35a Road Transport Enterprise (Ministry of Transport) Managing Director: Thein Swe 13.8.2009 K36a Inland Water Transport No.50, Pansodan Street, Kyauktada Township, Yangon, Union of Myanmar Managing Director: Soe Tint 13.8.2009 K37a Myanma Shipyards, aka Myanmar Shipyards, Sinmalike Bayintnaung Road, Kamayut Township Yangon Managing Director: Kyi Soe 13.8.2009 K38a Myanma Five Star Line, aka Myanmar Five Star Line 132-136, Theinbyu Road, P.O. Box,1221,Yangon Managing Director: Maung Maung Nyein 13.8.2009 K39a Myanma Automobile and Diesel Engine Industries aka Myanmar Automobile and Diesel Engine Industries 56, Kaba Aye Pagoda Road, Yankin Township, Yangon Managing Director: Hla Myint Thein 13.8.2009 K40a Myanmar Infotech aka Myanma Infotech (Ministry of Post and Telecommunications) 13.8.2009 K41a Myanma Industrial Construction Services aka Myanmar Industrial Construction Services No. (1), Thitsa Road, Yankin Township, Yangon, Myanmar Managing Director: Soe Win 13.8.2009 K42a Myanmar Machinery and Electric Appliances Enterprise aka Myanma Machinery and Electric Appliances Enterprise Hlaing Township, Yangon 13.8.2009 IV. State-owned media companies involved in promoting the regimes policies and propaganda K43a Myanmar News and Periodicals Enterprise aka Myanma News and Periodicals Enterprise 212 Theinbyu Road, Botahtaung Township, Yangon (tel: +95-1-200810, +95-1-200809) Managing Director: Soe Win (wife: Than Than Aye, member of MWAF) 13.8.2009 K44a Myanmar Radio and Television (MRTV) aka Myanma Radio and Television (MRTV) Pyay Road, Kamayut Township, Yangon (tel: +95-1-527122, +95-1-527119) Director General: Khin Maung Htay (wife: Nwe New, member of MWAF) 13.8.2009 K45a Myawaddy Television, Tatmadaw Telecasting Unit Hmawbi Township, Yangon (tel: +95-1-600294) 13.8.2009 K46a Myanma Motion Picture Enterprise, aka Myanmar Motion Picture Enterprise Managing Director: Aung Myo Myint (wife: Malar Win, member of MWAF) 13.8.2009 ANNEX III List of enterprises referred to in Articles 10 and 14 Name Address Director/Owner/additional information Date of listing I. UNION OF MYANMAR ECONOMIC HOLDING LTD. (UMEHL) SERVICES Myawaddy Bank Ltd 24-26 Sule Pagoda Road, Yangon Brig-Gen Win Hlaing (K1a, Annex II) and U Tun Kyi, Managing Directors 25.10.2004 II. MYANMAR ECONOMIC CORPORATION (MEC) Innwa Bank 554-556, Merchant Street, Corner of 35th Street, Kyauktada Tsp, Yangon U Yin Sein, General Manager 25.10.2004 III. GOVERNMENT OWNED COMMERCIAL ENTERPRISES 1. Myanma Electric Power Enterprise (Ministry of Electric Power 2) Managing Director: Dr. San Oo a.k.a. Sann Oo 29.4.2008 2. Electric Power Distribution Enterprise (Ministry of Electric Power 2), Managing Director: Tin Aung 27.4.2009 3. Myanma Agricultural Produce Trading Managing Director: Kyaw Htoo (Ministry of Commerce) 29.4.2008 4. Myanmar Tyre and Rubber Industries No 30, Kaba Aye Pagoda Road, Mayangone Township, Yangon, Myanmar (Ministry of Industry 2), Managing Director: Oo Zune 29.4.2008 5. Co-Operative Import Export Enterprise (Ministry of Co-Operatives), Managing Director: Hla Moe 29.4.2008 IV. OTHERS 1. Htoo Trading Co 5 Pyay Road, Hlaing Township, Yangon Tay Za (J1a, Annex II) 10.3.2008 2. Htoo Group of Companies 5 Pyay Road, Hlaing Township Yangon (1) 3. Htoo Transportation Services Tay Za 10.3.2008 4. Htoo Furniture, a.k.a. Htoo Wood Products, a.k.a. Htoo Wood based Industry, a.k.a. Htoo Wood 21 Thukha Waddy Rd, Yankin Township, Yangon And5 Pyay Road, Hlaing Township Yangon Tay Za 29.4.2008 5. Treasure Hotels and Resorts (including Myanmar Treasure Resort, Ngwe Saung; Myanmar Treasure Resort, Bagan; Myanmar Treasure Resort, Inle; No. 41, Shwe Taung Gyar Street, Bahan Township, Yangon Tay Za 10.3.2008 6. Aureum Palace Hotels And Resorts (including Aureum Palace Hotel and Resort, Ngapali; Aureum Hotel-Resort, Naypyitaw; Aureum Palace Hotel and Resort, Bagan; Aureum Palace Hotel and Resort, Pyin Oo Lwin; Aureum Resort and Spa, Ngwe Saung) No. 41, Shwe Taung Gyar Street, Bahan Township, Yangon Tay Za 10.3.2008 7. Malikha Lodge, Putao; Popa Mountain Resort; Kandawgyi Hill Resort, Pyin Oo Lwin No 41 Shwe Taung Gyar Street, bahan Township, Yangon Tay Za (1) 8. Espace Avenir 523, Pyay Road Kamayut Township, Yangon Tay Za (1) 9. Yangon United Football Club No.718, Ywar Ma Kyaung Street, One Ward, Hlaing Township Yangon, Myanmar Tay Za (1) 10. Air Bagan No. 56, Shwe Taung Gyar Street, Bahan Township, Yangon 10.3.2008 11. Myanmar Avia Export Tay Za 10.3.2008 12. Pavo Aircraft Leasing PTE Ltd aka Pavo Trading Pte Ltd. Tay Za 29.4.2008 13. Kanbawza Bank Head Office: 615/1 Pyay Road, Kamaryut, Township, Yangon Aung Ko Win (J3a, Annex II) 10.3.2008 14. Zaykabar Co 3 Main Road, Mingalardon Garden City, Mingalardon, Yangon Chairman: Khin Shwe (J5a, Annex II), Managing Direction: Zay Thiha (J5c, Annex II) 10.3.2008 15. Shwe Thanlwin Trading Co 262 Pazundaung Main Road Lower, Pazundaung, Yangon Kyaw Win (J7a, Annex II) 10.3.2008 16. Max Myanmar Co. Ltd (including Hotel Max, Chaungtha Beach; Royal Kumudra Hotel, Naypyitaw; Max Myanmar Construction Co. Ltd) 1 Ywama Curve, Bayint Naung Road, Blk (2), Hlaing Township, Yangon U Zaw Zaw a.k.a. Phoe Zaw (J12a, Annex II), Daw Htay Htay Khaing (J12b, Annex II), wife of Zaw Zaw. Senior Executive Officer, U Than Zaw 10.3.2008 17. Hsinmin Cement Plant Construction Project Union of Myanmar Economic Holdings Ltd, Kyaukse Col Aung San (K8a, Annex II) 10.3.2008 18. Ayer Shwe Wa (Wah, War) 5 Pyay Road, Hlaing Township, Yangon Aung Thet Mann a.k.a. Shwe Mann Ko Ko (A3c, Annex II) and Tay Za 10.3.2008 19. Myanmar Land And Development Col (Retired) Thant Zin (K6a, Annex II) 10.3.2008 20. Eden Group of Companies 30-31 Shwe Padauk Yeikmon Bayint Naung Road Kamayut Tsp Yangon Chit Khaing a.k.a. Chit Khine (J13a, Annex II) 10.3.2008 21. Eden Hotels and Resorts (including Marina Residence, Kaba Aye Pagoda Road, Yangon; The Tingaha Hotel, Naypyitaw; Aye Thar Yar Golf Resort, Taunggyi; Signature Restaurant and Garden CafÃ © Bistro, Yangon; Eden BBB Restaurant, Bagan) Unit 107, Marina Residence Kaba Aye Pagoda Road Yangon Managing Director: Chit Khaing a.k.a. Chit Khine (J13a, Annex II) (1) 22. Golden Flower Co. Ltd 214 Wardan Street, Lamadaw, Yangon Managing Director: Aung Htwe (J15a, Annex II), Owner: Kyaw Myint (J17a, Annex II) 10.3.2008 23. Maung Weik Et Co., Ltd. 334/344 2nd Floor, Anawratha Road, Bagan Bldg, Lamadaw, Yangon Maung Weik (J14a, Annex II) 10.3.2008 24. National Development Company Ltd. 3/A Thathumar Rd, Cor of Waizayantar Road, Thingangyun, Yangon 10.3.2008 25. A1 Construction And Trading Co. Ltd 41 Nawady St, Alfa Hotel Building, Dagon, Yangon Tel: 00-95-1-241905/245323/254812 Fax: 00 95 1 252806 Email: aone@mptmail.net.mm Managing Director: U Yan Win 10.3.2008 26. Asia World Co. Ltd 6062 Wardan Street, Bahosi Development, Lamadaw, Yangon And 61-62 Bahosi Development Housing, Wadan Street, Lanmadaw Township, Yangon Tun Myint Naing a.k.a. Steven Law (J4a, Annex II) 10.3.2008 27. Subsidiaries of Asia World: Asia World Industries Asia Light Co. Ltd. Asia World Port Management Co. Ahlon Warves 61-62 Bahosi Development Housing, Wadan Street, Lanmadaw Township, Yangon Chairman/Director: Tun Myint Naing a.k.a. Steven Law (J4a, Annex II) 29.4.2008 28. Leo Express Bus 23/25 Upper Pansodan Street, Aung San Stadium (East Wing), Mingalar Taungnyunt Township, Yangon Chairman/Director: Tun Myint Naing a.k.a. Steven Law (J4a, Annex II) (1) 29. Yuzana Co. Ltd No 130 Yuzana Centre, Shwegondaing Road, Bahan Township, Yangon Chairman/Director: Htay Myint (J6a, Annex II) 10.3.2008 30. Yuzana Construction No 130 Yuzana Centre, Shwegondaing Road, Bahan Township, Yangon Chairman/Director: Htay Myint (J6a, Annex II) 10.3.2008 31. Yuzana Hotels (including Yuzana Hotel, Yangon; Yuzana Garden Hotel, Yangon; Yuzana Resort Hotel, Ngwe Saung) 130, Shwegondine (Shwegondaing) Road Bahan Township Yangon Chairman/Director: Htay Myint (1) 32. Myangonmyint Co (enterprise held by the USDA) 10.3.2008 33. Dagon International/Dagon Timber Ltd, 262-264 Pyay Road Dagon Centre Sanchaung Yangon Directors: Dagon Win Aung (J21a, Annex II) and Daw Moe Mya Mya (J21b, Annex II) 29.4.2008 34. Palm Beach Resort Ngwe Saung Owned by Dagon International. Directors, Dagon Win Aung (J21a, Annex II), Daw Moe Mya Mya (J21b, Annex II) and Ei Hnin Pwint a.k.a. Chistabelle Aung (J21c, Annex II) 29.4.2008 35. IGE Co Ltd No.27-B, Kaba Aye Pagoda Road, Bahan Township Yangon Tel: 95-1-558266 Fax: 95-1-555369 and No.H-11, Naypyitaw, Naypuitaw Tel: 95-67-41-4211 Directors Nay Aung (D15e, Annex II) and Pyi (Pye) Aung (D15g, Annex II) and Managing Director Win Kyaing 29.4.2008 36. Aung Yee Phyo Co. Owned by family of Aung Thaung (Ministry of Industry 1) (D15a, Annex II) 27.4.2009 37. Queen Star Computer Company Owned by Nandar Aye (A2c, Annex II), daughter of Maung Aye 27.4.2009 38. Htay Co. Owned by Maj-Gen Hla Htay Win (A9a, Annex II) 27.4.2009 39. Mother Trading and Construction 77/78,Wadan Street,Bahosi Ward, Lanmadaw, Yangon Tel: 95-1-21-0514 Email: mother.trade@mptmail.net.mm Director Aung Myat a.k.a. Aung Myint (J22a, Annex II) 29.4.2008 40. Kyaw Tha Company and Kyaw Tha Construction Group No. 98, 50th Street, Pazundaung Township, Yangon, Tel: 95-1-296733 Fax: 95-1-296914 E-mail: kyawtha.wl@mptmail.net.mm Website: http://www.kyawtha.com Director: U Win Lwin (J23a, Annex II), Managing Director: Maung Aye 29.4.2008 41. Ye Ta Khun (Yetagun) Construction Group Yuzana Plaza West, Tamwe Township Yangoon Owner: Aung Zaw Ye Myint (J26a, Annex II) son of General Ye Myint (previously A9a) 29.4.2008 42. Js Donuts 26-28 Lanmadaw Street Lanmadaw Tsp, Yangon Tel: 95-1-710242 Junction 8 Shopping Centre 8th Mile Mayangon Tsp, Yangon Tel: 95-1-650771 (2nd Floor.) Yuzana Plaza Banyar Dala Road Mingalar Taung Nyunt Tsp, Yangon Tel: 95-1-200747 173-175 Pansodan Street Kyauktada Tsp, Yangon Tel: 95-1-287525 381-383 Near Bogyoke Aung San Market Shwebontha Street Pabedan Tsp, Yangon Tel: 95-1-243178 Owner: Kyaing San Shwe(A1i, Annex II) son of Senior General Than Shwe (A1a, Annex II) 29.4.2008 43. Sun Tac or Sun Tec Suntac Int'l Trading Co. Ltd. 151 (B) Thiri Mingalar Lane Mayangon Township Yangon Tel: 01- 650021 654463 Owner: Sit Taing Aung, son of Aung Phone (former Minister of Forestry) 29.4.2008 44. (MMS) Min Min Soe Group of Companies 23-A, Inya Myaing Street, Bahan Tsp. Tel: 95-1-511098, 514262 E-mail: mms@mptmail.net.mm Shareholder Kyaw Myo Nyunt (J8c, Annex II) son of Maj-Gen Nyunt Tin, Minister of Agriculture (Retired) (J8a, Annex II) 29.4.2008 45. Myanmar Information and Communication Technology a.k.a. Myanmar Infotech MICT Park, Hlaing University Campus Part Owner: Aung Soe Tha (D20e, Annex II) 29.4.2008 46. MNT (Myanmar New Technology) Owner: Yin Win Thu, Partner: Nandar Aye (A2c, Annex II) 29.4.2008 47. Forever Group No ( 14 02/03 ), Olympic Tower I, Corner of Boaungkyaw Street and Mahabandoola Street Kyauktada Township. Yangon. Tel: 95-1-204013, 95-1-204107 email Address: forevergroup@mptmail.net.mm Managing Director: Daw Khin Khin Lay Member of Board of Directors: Khin Maung Htay Senior Manager Kyaw Kyaw 29.4.2008 (1) OJ: Please insert date of adoption of the Decision.